               Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 1 of 121




                                IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF KANSAS
                                        KANSAS CITY DIVISION

         C.C., individually and on behalf of all others   )
         Similarly situated,                              )
                                                          )
                Plaintiffs,                               )
                                                          )   Cause No.:
         v.                                               )
                                                          )
         MED-DATA INCORPORATED,                           )
                                                          )
                Defendant.                                )


                                      NOTICE OF REMOVAL OF CAUSE

         To:    Attorney for Plaintiff
                McShane & Brady, LLC
                Attn: Maureen M. Brady
                      Lucy McShane
                1656 Washington Street, Suite 120
                Kansas City, MO 64108

                Attorneys for Plaintiff
                Norman & Graves Law Firm
                Attn: Phyllis A. Norman
                4505 Madison Ave. Ste. 220
                Kansas City, Missouri 64111

                Attorneys for Plaintiff
                Burgess Law Firm, P.C.
                Attn: Mitchell L. Burgess
                4505 Madison Ave. Ste. 220
                Kansas City, Missouri 64111

                United States District Court, Kansas
                Robert J. Dole U.S. Courthouse
                500 State Avenue, M35
                Kansas City, Kansas 66101

                PLEASE TAKE NOTICE that pursuant to under 28 U.S.C. §§ 1332(d), 1441, 1446, and

         1453, Defendant MED-DATA INCORPORATED (“Med-Data”), hereby removes the above-




102073163.v1
                 Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 2 of 121




         captioned action from the Tenth Judicial Circuit of Johnson County, Kansas to this Court on the

         ground of original jurisdiction based on 28 U.S.C. § 1332(d). The following statement is submitted

         in accordance with 28 U.S.C. § 1446.

                  1.    On or about April 20, 2021, Plaintiff C.C. (“Plaintiff”) filed a Class Action Petition

         for Damages (the “Petition”) in the 10th Judicial Circuit of the State of Kansas, entitled C.C.,

         individually and on behalf of all others similarly situated v. Med-Data Incorporated, Case No.

         21CV01716 (the “State Court Action”), a true and correct copy of which is being filed concurrently

         with this notice.

                  2.    A copy of the Summons and Petition (a true and correct copy of which is attached

         hereto as Exhibit A) were served on Defendant’s registered agent for service on or about June 8,

         2021.

                  3.    Plaintiff seeks to represent a class consisting of “patients of Med-Data who

         entrusted their personal health information (‘PHI’) and personally identifiable information (‘PII’)

         to Med-Data.” Petition at ¶1. The Petition asserts that sensitive personal information belonging to

         Plaintiff and the putative class members was allegedly compromised in a MedData data security

         incident that occurred between December 2018 and September 2019, when data related to

         MedData’s business was allegedly uploaded to a public facing website. Petition at ¶¶ 2, 24.

         MedData removed the files from the website on December 17, 2020.

                  4.    The Petition asserts seven causes of action against MedData: (1) Outrageous

         Conduct; (2) Breach of Implied Contract; (3) Negligence; (4) Invasion of privacy by public

         disclosure of private acts; (5) Breach of fiduciary duty of confidentiality; (6) Negligent training

         and supervision; (7) Negligence per se. Petition at ¶¶ 79-132.




                                                          2
102073163.v1
               Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 3 of 121




                5.      Defendant is the only defendant in the State Court action. There are no unserved

         defendants, and as such, Defendant is the only defendant that need consent to this removal.

               II. JURISDICTION PURSUANT TO THE CLASS ACTION FAIRNESS ACT IS
                                         SATISFIED

                6.      The Class Action Fairness Act of 2005 (“CAFA”) grants federal district courts

         original jurisdiction over civil class action lawsuits filed under federal or state law in which any

         member of a putative class of plaintiffs is a citizen of a state different from any defendant, where

         the matter in controversy exceeds $5,000,000, exclusive of interest and costs, and where the

         number of putative class members exceeds 100. 28 U.S.C. §§ 1332(d)(1)(B), (d)(2)(A), and

         (d)(5)(B); Frederick v. Hartford Underwriters Ins. Co., 683 F.3d 1242 (10th Cir. 2012); see also

         Priozzi v. Massage Envy Franchising, LLC, 938 F.3d 981 (8th Cir. 2019).

                7.      There is no presumption against removal under CAFA. Dart Cherokee Basin

         Operating Co., LLC v. Owens, 135 S. Ct. 547, 554, 190 L. Ed. 2d 495 (2014) (“no antiremoval

         presumption attends cases invoking CAFA, which Congress enacted to facilitate adjudication of

         certain class actions in federal court”). To the contrary, “CAFA’s provisions should be read

         broadly, with a strong preference that interstate class actions should be heard in a federal court if

         properly removed by any defendant.” Id. at 554 (quoting S. Rep. No. 109-14, p. 43 (2005)).

                8.      This action satisfies all requirements for removal under CAFA, as set forth below.

         Further, while there are certain exceptions to this rule of original jurisdiction contained in 28

         U.S.C. §§ 1332(d)(3)-(5), none of the exceptions are applicable here, as demonstrated below.

         A.     Minimum Diversity Exists.

                9.      Under 28 U.S.C. § 1332(d)(2)(A), a district court may assert jurisdiction over a

         class action in which “any member of a class of plaintiffs is a citizen of a State different from any

         defendant.”


                                                          3
102073163.v1
                Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 4 of 121




                 10.    Plaintiff alleges that he/she is a resident of Johnson County, Kansas (Petition at ¶

         14).

                 11.    Plaintiff does not allege the citizenship of the putative class members.

                 12.    MedData is a corporation and is therefore deemed to be a citizen of the state in

         which it has been incorporated and the state in which it has its principal place of business. 28

         U.S.C. § 1332(c)(1). A corporation’s principal place of business is generally its headquarters.

         Hertz Corp. v. Friend, 559 U.S. 77, 92-93, 130 S. Ct. 1181, 174 L. Ed. 2d 1029 (2010) (the

         “’principal place of business’ is best read as referring to the place where a corporation’s officers

         direct, control, and coordinate the corporation’s activities,” and in practice, the principal place of

         business “should normally be the place where the corporation maintains its headquarters –

         provided that the headquarters is the actual center of direction, control, and coordination”).

                 13.    MedData is organized under the laws of the State of Washington. Its principal place

         of business is in Texas.

                 14.    Consequently MedData’s citizenship (Washington and Texas) is diverse from

         Plaintiff’s (Kansas) and the minimum diversity requirement under CAFA is satisfied.

         B.      Size of the Purported Class.

                 15.    Plaintiff brings this action on behalf of himself/herself and a putative class defined

         as: “patients of Med-Data who entrusted their personal health information (‘PHI’) and personally

         identifiable information (‘PII’) to Med-Data.” Petition at ¶ 1.

                 16.    Plaintiff alleges that “[u]pon information and belief, the Breach affected tens of

         thousands of Defendant’s patients.” Petition at ¶ 28.

                 17.    The data security incident that forms the basis of the Plaintiff’s Petition affected

         approximately 135,000 individuals across the country. Declaration of Thomas J. Birchfield



                                                           4
102073163.v1
               Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 5 of 121




         (“Birchfield Decl.”, ¶ 2; attached hereto as Exhibit L). Although MedData disputes all liability and

         disputes that the Plaintiff can establish the requirements for a class action, or that the 135,000

         individuals qualify to be part of the class, on the face of the Class Petition the parameters of the

         proposed class include these 135,000 individuals that were affected by the data security incident.

         Thus, it is clear that the aggregate number of the proposed class well exceeds 100 as required under

         CAFA. See U.S.C. § 1332(d)(5)(B).

         C.     The Amount in Controversy Exceeds $5,000,000.

                18.     CAFA authorizes the removal of class actions in which, among the other factors

         mentioned above, the aggregate amount in controversy for all class members exceeds five million

         dollars ($5,000,000.00). See 28 U.S.C. § 1332(d)(2). Here, the allegations in Plaintiff’s Complaint

         and the claimed damages exceed the jurisdictional minimum.

                19.     A plaintiff’s Petition is a court’s “first source of reference in determining the

         amount in controversy.” St. Paul Mercury Indem. Co. b. Red Cab Bo., 303 U.S. 283, 289, 58 S.

         Ct. 586, 82 L. Ed. 845 (1938). In determining the amount in controversy for purposes of removal,

         the ultimate inquiry is what amount is put “in controversy” by a plaintiff’s petition––not what a

         court or jury might later determine to be the actual amount of damages, if any. LaCrosse v. Knight

         Transp. Inc., 7775 F.3d 1200, 1202 (9th Cir. 2015) (citing St. Paul Mercury Indem. Co. v. Red Cab

         Co., 303 U.S. 283, 289, 58 S. Ct. 586, 82 L. Ed. 845 (1938)); see also Ibarra v. Manheim Invs.,

         Inc., 775 F.3d 1193, 1198 n.1 (9th Cir. 2015) (defendants “are not stipulating to damages suffered”

         in a removal petition, “but only estimating the damages that are in controversy,” because

         “jurisdiction must be analyzed on the basis of pleadings filed at the time of removal”). Where a

         complaint does not specify the amount of damages sought, the removing defendant need only

         establish that it is more likely than not that the amount in controversy requirement has been met.



                                                          5
102073163.v1
               Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 6 of 121




         “[A] defendant’s notice of removal need include only a plausible allegation that the amount in

         controversy exceeds the jurisdictional threshold. Evidence establishing the amount is required by

         § 1446(c)(2)(B) only when the plaintiff contests, or the court questions, the defendant’s

         allegation.” Dart Cherokee, 135 S. Ct. at 554. This standard applies to complaints like that

         Complain in this action, which does not allege or seek a specific amount of damages. Dart

         Cherokee, 135 S. Ct. at 554-55. Further, attempts by plaintiffs to limit removal by explicitly

         claiming damages beneath the jurisdictional minimum are unavailing if the defendant can

         nonetheless plausibly establish that the amount in controversy exceeds the jurisdictional minimum

         by a preponderance of the evidence. Frederick, 683 F.3d 1242.

                20.    In this case, Plaintiff alleges that he/she and the purported class have suffered

         numerous types of damages, including:

                       (1)     the untimely and/or inadequate notification of the Breach;

                       (2)     improper disclosure of their PHI and PII;

                       (3)     loss of privacy;

                       (4)     out-of-pocket expenses incurred to mitigate the increased risk of identity

                       theft and/or identity fraud pressed upon them by the Breach;

                       (5)     the value of their time spent mitigating identity theft and/or identity fraud

                       and/or the increased risk of identity theft and/or identity fraud;

                       (6)     the increased risk of identity theft;

                       (7)     lost medical expenses; and,

                       (8)     emotional distress, embarrassment, humiliation, shame and loss of

                       enjoyment of life.




                                                          6
102073163.v1
               Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 7 of 121




         Plaintiff alleges that “at the very least, Plaintiff and the other Class members are entitled to nominal

         damages.” Petition at ¶¶ 83, 90, 96, 103, 111, 116, 129.

                 21.      Plaintiff alleges that Plaintiff and members of the Class suffered damages

         including, without limitation, loss of the benefit of the bargain, exposure to heightened future risk

         of identity theft, loss of privacy, confidentiality, embarrassment, emotional distress, humiliation

         and loss of enjoyment of life. Petition at ¶¶ 89, 95, 102, 110, 116, 128. Plaintiff also alleges that

         future monitoring in the form of identity-theft or related identity protection is necessary. Petition

         at ¶ 131.

                 22.      Plaintiff seeks actual damages for all monies paid to Defendant in violation of the

         HIPAA and HITECH. In addition Plaintiff seeks attorneys’ fees. Petition at ¶ 131.

                 23.      Although Plaintiff does not allege any specific dollar amounts for these numerous

         types of damages, he/she implies that data breach victims who are further victimized by identity

         theft or identity fraud will incur an average fraud-related economic loss of $1,513 and incur an

         average of $354 of out-of-pocket expenses attempting to rectify the situation. Petition at ¶ 66.

         135,000 individuals multiplied by $354 out-of-pocket expenses alone equals $47,790,000, far

         exceeding $5,000,000.

                 24.      Even if Plaintiff had implied a far smaller amount of out-of-pocket damages, given

         the potentially large size of the proposed class (approximately 135,000), Plaintiff would only have

         to allege $37.04 in damages for all damages (e.g. out-of-pocket costs, diminution of value of the

         information, costs associated with frozen assets or credit, costs related to unauthorized use of the

         information, emotional distress, etc.) in order to exceed the jurisdictional amount in controversy

         of $5,000,000.




                                                            7
102073163.v1
               Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 8 of 121




                25.     Further, Plaintiff is seeking attorneys’ fees. In determining whether a Petition meets

         the amount in controversy requirement, a removing party may include punitive damages and

         statutory attorney fees. Frederick, 683 F.3d at 1247-48; see also Crawford v. F. Hoffman-La Roche

         Ltd., 267 F.3d 760, 766 (8th Cir. 2001).

                26.     In short, MedData alleges that the amount Plaintiff has put in controversy clearly

         exceeds $5,000,000, thus establishing subject matter jurisdiction under CAFA. MedData’s

         allegations are not admissions of liability or damages with respect to any aspect of this case, or to

         the proper legal tests applicable to Plaintiff’s allegations, or whether a class action is proper.

         LaCrosse v. Knight Transp. Inc., 775 F.3d 1200, 1203 (9th Cir. 2015) (“Even when defendants

         have persuaded a court upon a CAFA removal that the amount in controversy exceeds $5 million,

         they are still free to challenge the actual amount of damages in subsequent proceedings and at

         trial.”) (quoting Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1198 n.1). While MedData denies

         the validity and merit of all of Plaintiff’s claims and the demands for monetary and other relief

         that flow from them (assuming them to be accurate for purposes of this removal only), a reasonable

         person, reading the petition would conclude that Plaintiff was seeking damages in an amount

         greater than the minimal jurisdictional amount of this Court.

                27.     MedData reserves the right to provide evidence as to the above calculations and all

         other amounts sought by Plaintiff in the Petition should Plaintiff challenge or should the Court

         question the amount in controversy.

                                    III.    NO CAFA EXCEPTIONS APPLY

                28.     CAFA contains an exception to its grant of original jurisdiction when the primary

         defendants are citizens of the State in which the action was originally filed and when more than

         two-thirds of the members of all proposed plaintiff classes in the aggregate are citizens of the State



                                                           8
102073163.v1
                 Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 9 of 121




         in which the action was originally filed. 28 U.S.C. § 1332(d)(4). CAFA also provides that the

         Court may, in its discretion, decline jurisdiction if more than one-third, but less than two-thirds, of

         the class are citizens of the State in which the action was originally filed. 28 U.S.C. § 1332(d)(3).

         Neither of these exceptions applies here. Out of the 135,000 members of the putative class,

         approximately 28,841 (21.3%) are State of Kansas residents (Ex. L, Birchfield Decl., ¶ 3) – less

         than the one-third threshold for the discretionary ability to decline jurisdiction under 28 U.S.C. §

         1332(d)(3) and even further less than the two-thirds threshold under § 1332(d)(4).

                  29.    CAFA also contains exceptions to its grant of original jurisdiction for when the

         defendants are government entities or the putative class numbers less than 100 in the aggregate

         (28 U.S.C. § 1332(d)(5)).

                  30.    Because MedData is not a government entity and because the putative class

         numbers more than 100 in the aggregate, these exceptions to jurisdiction set forth in CAFA also

         do not apply.

                                          IV.     REMOVAL IS TIMELY

                  31.    As set forth above, the Petition was served on Defendant’s agent for service of

         process on or about June 8, 2021. This Notice of Removal is timely in that it has been filed within

         thirty days of the date of service of the Petition consistent with 28 U.S.C. § 1446(b).

                           V.      MEDDATA PROVIDED NOTICE TO PLAINTIFF

                  32.    Pursuant to 28 U.S.C. § 1446(d), promptly after filing the Notice of Removal,

         MedData will give written notice to Plaintiff’s counsel of record: (1) Maureen M. Brady, Lucy

         McShane at McShane & Brady, LLC, 1656 Washington Street, Suite 120, Kansas City, MO 64108;

         (2) .




                                                           9
102073163.v1
               Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 10 of 121




                33.     In addition, a copy of this Notice of Removal will be filed with the Clerk of the

         Court for the 10th Judicial Circuit of the State of Kansas for Johnson County.

                                                    VI. VENUE

                34.     Venue lies in the United States District Court in and for the District of Kansas,

         pursuant to 28 U.S.C. §§ 1391(b) and 1441(a), because the 16th Judicial Circuit of the State of

         Kansas for Johnson County, where the suit was originally filed, is located within the District.

                                     VII. INTRADISTRICT ASSIGNMENT

                35.     This action is properly removed to the District of Kansas because the action is

         currently pending in Johnson County. See Petition at ¶ 13.

                                    VIII. ATTACHMENT OF PLEADINGS

                36.     As required by 28 U.S.C. § 1446(a), true and correct copies of all process,

         pleadings, and orders served upon MedData and found in the files of the 10th Judicial Circuit of

         the State of Kansas for Johnson County are attached hereto. See chart below.

           Exhibit       Document

           A             Petition and Summons

           B             Docket Sheet

           C             DOC (1) Class Action Petition for Damages (incorrectly entered as “Motion to

                         Keep Identity of Plaintiff Private” on Docket Sheet).

           D             DOC (2) Motion to Keep Identity of Plaintiff Private

           E             DOC (3) Demand for Jury Trial

           F             DOC (4) Entry of Appearance

           G             DOC (5) Entry of Appearance

           H             DOC (6) Designation of Lead Counsel



                                                         10
102073163.v1
               Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 11 of 121




           I             DOC (7) Certificate of Service

           J             DOC (8) Motion and Order for Approval of Private Process Server

           K             DOC (9) Request and Service Instruction Form



                                              IX.     NO ADMISSION

                37.     Defendant expressly admits no liability to Plaintiff or to the putative class he/she

         seeks to represent, does not admit that Plaintiff has stated a claim, does not admit that Plaintiff is

         an adequate class representative for the putative class that he/she seeks to represent or that the

         proposed class otherwise satisfies the requirements for class certification. Defendant further does

         not admit that Plaintiff or the putative class members are entitled to recover the damages, penalties,

         and other relief requested in the Complaint.

                                                 X. CONCLUSION

                38.     This action meets all of CAFA’s requirements for removal, and this removal

         pleading is both timely and proper. WHEREFORE, having provided notice as is required by law,

         the above-entitled action should be removed from the 10h Judicial Circuit of the State of Kansas

         for Johnson County, to this Court.


                                                        Respectfully submitted,

                                                        MED-DATA, INC.


                                                By:     /s/ Theodore A. Kardis
                                                        Theodore A. Kardis, #21052 (KS)
                                                        WALLACE SAUNDERS
                                                        10111 West 87th Street
                                                        Overland Park, KS 66212
                                                        913-888-1000 (Phone)
                                                        913-888-1065 (Fax)
                                                        tkardis@wallacesaunders.com


                                                          11
102073163.v1
               Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 12 of 121




                                             Pro Hac Vice Applications Forthcoming
                                             Daniel E. Tranen, #48585 (MO)
                                             Jesse J. Gray, #68855 (MO)
                                             WILSON ELSER MOSKOWITZ
                                             EDELMAN & DICKER, LLP
                                             101 West Vandalia Street, Suite 220
                                             Edwardsville, IL 62025
                                             618-307-0200 (Phone)
                                             618-307-0221 (Fax)
                                             daniel.tranen@wilsonelser.com
                                             jesse.gray@wilsonelser.com

                                             Attorneys for Med-Data Incorporated




                                               12
102073163.v1
               Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 13 of 121




                                         CERTIFICATE OF SERVICE

                The undersigned hereby certifies that on this 8th day of July, a true and correct copy of the

         above and foregoing was served electronically to:

         Attorneys for Plaintiff
         McShane & Brady, LLC
         Maureen M. Brady
         Lucy McShane
         Nicholas Luedecke
         1656 Washington Street, Suite 120
         Kansas City, MO 64108
         E-mail:       mbrady@mcshanebradylaw.com
                       lmcshane@mcshanebradylaw.com

         Attorneys for Plaintiff
         Norman & Graves Law Firm
         Phyllis A. Norman
         4505 Madison Ave. Ste. 220
         Kansas City, Missouri 64111
         Email:        phyllis@ngkclaw.com

         Attorneys for Plaintiff
         Burgess Law Firm, P.C.
         Mitchell L. Burgess
         4505 Madison Ave. Ste. 220
         Kansas City, Missouri 64111
         Email:        mitch@burgesslawkc.com


                                                                      /s/ Theodore A. Kardis




                                                         13
102073163.v1
       Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 14 of 121




                      I\ I I IF: I)IS I R1C' I COliR l' OF JOl INSON (~OUI~ 1 1'. {:r11~'Sr1S
                                         CIVIL COURT DE['AIZ~1~~l11 N~~



(' C INDIVfDUALLY AND ON B~E~ALF OF ~1LL O"(,1 (ERS SINIILAKL.Y 51~1~(_~A~I~ED.
                         Pl~~intiff                          Case No: ? I CVO 171 E
              ~s                                             Division: =~
                                                             K.S.A.. Chapter 60
Iv1ED-Dn'I'n INCORPORA`I~ED,
                         Defendant

                                                  ALIr~S SUMMONS

"Co the above-named del~end~int:

        YOU AEZF 1 [ER~I3Y NOTIFIED that an actio~~ has been commenced against you in this co~u~t.
You ace required to file your ans~~~er to the petition ~~vith Che court and to serve a copy upon the
plaintiffs atCoeney, as fiollows:


                                     Na~~~e: NIAUREEN M BRADY
                                     Address: 1656 ~VnSH [NGTON ST S"1F I ~0
                                              KANSAS CITY, U10 64108
                                     Phone: (S 16) X88-8010


Within 30 days attec service of suminoi~s Ripon you.

         If yc~u fail to do so, judgment b}~ default will be taken abainst yogi for the relief deil~andeci in the
attached petition, ~-vhich is incorporated herei~l by refet~ence. Any related claim which _yogi may have
a~~ainst the plaintiff must be stated as a counterclaim i~1 yo~ir answer, or you will thereafter he barr~ci
from making such claim in airy ether action.


 io~a'ON CpL~~
 :,           ,.
             ~;

     DISTRICT
   ~ COUflT

    ~.,.~ANSf~`',..
                                                                     /s/ Jennie Leach
                                                                     Clerk of the District Court


Dated: May 26, 2021




                       Johnso~~ Cunt}~ Court I-louse, 150 W. Santa Fc St., Olathe. KS 66061


                                                                               C7er~~ ol'lhc lhstri~t Court .lnh~a;c~n Co~int~ l:;~n.,:~;
                                                                                                             s-'~;~o~~ ~-r i.;: ra,~tl.
                                                     EXHIBIT A
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 15 of 121



                                                                                                        1 C`~~U 1716
                                                                                                      I)ir-1


                ICI THE DISRICrI' CO[!R"1' OI~ JOII~VSO~ COUN'1'1', t~~~NS:SS

  L.C., indi~idu~tll~~ aid o❑ behalf of atl
  others similarly situated,

                 Plaintiff;5,

         v.                                             Case No:
                                                        Division:
 IVIED-DATA INCORPORA~1'ED
 Serve:
 Cogency CJlobal, Iuc.
 2 l Ol S~V 21'~ Street
 Topeka, KS 06604

                 ~CfCllC{iilll.


                          CLASS ACTION PETITION k OR DA<<TAG~S

        CONIES NOW ("Plaintitt"), indivic(ually and oil behalf of all citizens ~~}lo ai-c si~llilarly

situated for her Class Action Petition for Damages against De~fendanl Med-Data Incorporated

(l~crcina~tci- sometimes rcfcl-rcd l~o as "Dcfcnclant Mcd-Data" and/or "1~Icd-Data"), respcctfiilly

states and alleges as fiollows:

                                    NATURE OF T'HE CASE

                This is a class action brought by Plaintiff, individually and on behalf of all citizens

who are similarly siluat~ed (i.e., tl~c Class Members), seeking to redress Defendant's ~villfiil ancL

reckless violations of 11er pl-ivacy rights. P~ail~tiff a~ld the other Class Members arc patients of

Med-Data wha entrusted their personal health inforn~ation ("PHI") a~1d }personally identifiable

information ("PIP') to Med-Data. Defendant (~~1ecl-Data, has shared PlaiutifPs PH[ and P[I ~vit11

persons who are not authorized to h~vc said PHI and PII. Dcfcud~nt betrayed P1ainCiffs' tnlst by

failing to properly safeguard and protect their PFII and PII and publicly disclosing their PHI and

PIl without atilhoriLaLion in violation of Kansas coinm~u law.




                                                            Clerk ol~(he DisL~iet C~t~rt, Jol~itsor~ County Kansa,
                                                                                          0-;~%2O/?1 nis?6ptt~ r1/t1


                                              EXHIBIT A
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 16 of 121




         ?.      Phis action per~ains to Defendant's unauthori cd disclosure of the Plaintiffs' PHI

 ~lnd PII tL~at occurred Lel~~~e~n Decen~bei- of 20l S and Sepl~:mbrr of 2019 (tL1e `Brcac~l" j

         ~.      Defendant disclosed ['laintii~f',s rind the other Class Members' Pf~f[ and 1'l l to

unautho~~izccl persons as ~l dirccl and/or proximate resuit of Dcfcn~ant's failure to safeguard and

protect tl~cir PHI anci PII.

        4.       The ~~vroiigiuily disclosed PHI. and PIl inciudeci, i~~ter ali~r, Plaintiff's and tl~ic other

Class Members' ilamc, Social Security Nuu~ber, physical ~iddress, date ofbir[ll, telepho~~e number,

and medical condition anci diagnosis.

        5.      Defendant flagra~~tly disccgardcci Plainlift~'s rind tlic other Class Meu~bers' privacy

and property ri~hks by intentionally. willfully atld recklessly failinb to talcc d~c necessai-v

precautions rcgtiircd to safeguard and l~rotcct Plaintitf's and the otlicr Class Mcnzbcrs' P~II end

PII froii~ unautllorizcd disclosure.     Plaintiff's and the otlicr Class Members' PHI aild PIl ~v~s

im~~roperly handfed, inadequately protected, readily ably to be copied by~ thieves and not kept in

~iccordance with basic security protocols. Defendant's obtaining of Chi inforil~atic~n and sharing of

same also represent a flagrant disregard of Plaintift's and the other Class Members' rights, both as

to privacy and property.

        6.      Pl~iutiff Ilas standing to bring t11is action because as a direct and/or' ~aroximatc restill

of Defendant's ~vrongfu~ actions andlor in~~etion and tllc resultili~ Breach, Plaintiff has incurred

(•and will colltinne to incur) damabcs in the form of, inte~~ alici, (i) loss of privacy and/or (ii) tl~le

additional damages set forth iu detail below, which arc i~icol-~orated IZcrcin by rcfcrcilcc.

        7.      Dcfcildant's wron,~fiil actions audlor iaactio~l and the resulting Breach have also

placed Plaintiff and the other Class Members at an iminiuent, immediate and continuiilb increased

ris(c of identity theft, identity ti-aud anti medie~il fraud.     Indeed, Javelin Strategy &Research



                                                     7         C7er6 oftlte District Court, Johnson County Kanas



                                             i~:~:u:~~r_~
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 17 of 121




("Javelin"j, a lcadin~ provicicr oFc~uanlitati~c and qualila~ivc r~~cEir~h, rcicascd its ?012 Idci~tity

Fraud Report ("the .Iav~lin Report"j, quantifying the impact of cjata brcacllcs. according to the

Javelin Re2aort, individuals urllose P[II and PII is subject l0 1 r~pol-t~cl datt~ br~~~ch—~-~tich as the

Data Breach at issue here—arc appi-olim~tcly 9.5 limes more likely than tllc ~.;cner~ll public to

suffer ideality fraud and/or identity tllcft. Moreover, there is a high likclih~od that signiticant

identity ii~aud acid%or identity theft has not yet veet~ discovered or reported, and a high probability

th~lt criminals ~vho ~~~ay no~v possess Plaintifit's and the other Class Members' PHI a~1d PI I and nat

yet used the in~o~7lZation ~vi11 do so at a later date or re-sell it.

        5.      Plaintift~ and the Class nzcmbcrs liavc also suffcrccl and arc cnlilicd to dlmagcs

for the lost benefit of their bargain with Defendt~int Med-Data. Pl~intififi and members of the

Class paid Nlcd-Data for its sci-viccs i~lcluding them proCecting their PHI and PII. The lost

benefit cif dlc bargain is measured by the difference between the value of what Plaintiff and the

members of Che Class should ha~rc received when they paid for their services, and the value of

what they actually did receive; services ~~vith~ut adequate privacy safeguards.                  Plaintiff and

Members of d~c Class 11avc been ilaril~ed in that they (I) paid more for privacy and confidentiality

than they olllcr~vise would have, and (2) paid for privacy protections they did not receive.                   In

that respect, Plaintiff and the n~eir~bers of the Class have ilol received the benefit of the bargain

and have suffered 3n ascel-tain~ble Ions.

       9.       f~dditionally, bec~iuse of Defendant's concluc~, Plaintiff and members cif the Class

have been tlarined iii that Defcudant leas breached its common la~v fiduciary ciury of

confidentiality owed to Plaintiff and member of the Class.

       10.      Accordingly, Plaintiff and the other Class Nlcmbcrs seek redress against

Defelidants for- Outrageous Conduct, breach of implied contract, invasion of privacy by the public



                                                     3          Cler~~ of~th~ District Court, Johnson Countt~ tiansas



                                              EXHIBIT A
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 18 of 121




 disclostu~c c~f~ private facts, common la~~r ncgli«_cncc, ncgli~cnt training and su~~crvision, <lnd

 breach of fiduciary duty of coi~ficleutiality.

           11.       ['laintiff, individually ~u~d on bchalfof the ~~thei Cl~~iss Members, scel<s al l (i) act~ial

 C~~llll~i~.jCS, CCOI1011'11C C~c1l~lit~CS, ~lI1Cj~0I" 11011111111 Cl~tlll~t~CS, (11~ 1L]~~lIlCLIVC 1'CIICf, aI1C~ ~111~ 1CtOT11CyS'


 tees, liti~atioil cx~cuscs, and costs.

                                           JL~itISDIC'IlON r~iV~ ~'I~;NUl~~

          12.        The Court has jucisdictioi~ over the parties and d1c stibjecl ma(tcr of this action.

Jurisdiction is proper because bath Plaintiff and Defendant arc citizens of the SC~te of Kansas and

Defendant is a btlsi~lcss operating, and licensed under, the laws of the state of Ka~Isas.

           13.       Venue is proper in .Iohnso~~ County, Kansas, pursu~u~t to K.S.1~. Stat ~ 60-604

because the acts coillplained of occurred and Dcfendailt is locatcci in Johnson Cotiuty, Kansas.

                                                           YAR`I'(ES

           l~.      Plaintitt~is ail adult residing in Johnson CoullCy, Ka»sas.

          15.       Defendant Med-Data, Ilicorporated is, upo~l infbnnation and belief, a natioil~vide

company with oftices all through the counhy. "I~hey can be served through their registered agent aC

2101 SW 21st Sl.a Topci<3, KS 06604

                                               BACtiGROUND FACTS

          16.       Certain allegatio~ls ire made upon information and belief

          17.       Defendant Med-Data, incoi~orated is a health c~lre provider pursuant to state and

federal la~v, providing health care and medical services to the gcncraf public.

          1 S.      As a part of its business operations, Defendant collects and maintains PHI and PII

of its patients.




                                                                =}          Clem ofthe Dish~ict Court, Johnson Co~mty liansas
                                                                                                       0-1,'20,-'21 0~:~6pm r1~G1l


                                                       EXHIBIT A
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 19 of 121




            19.     Y( liritifC~ ~~cre pa~ icnts of Business Associatc5 of Uciendant and, as ~l result.

 provided their PI-lI ~u~d PII Defendant.

            2U.    As such, Plaintiffs enterc~cl into an i~»plicd contract ~vi~h l~efcndant t~~r the ade~7uatc

protection of tlicir PHI and PII.

            21 .   Defendants arc rcgllircci l~ inaiiltain the stt-ictest privacy and confidentiality of

Plaintitf~ and the proposed Class iVicml~crs' iiledic~ll records and otllci- PI-ll and PII.

         ?2.       Defendant     }posts   its   pri~~acy    practices    onliilc,     at    htt~~.~_~;`~`-««~. ~`leci-

Dat~E.conv'1~~ilivatieilt-pri~~a~-v-hi~~aa

         23.       On Ntarch 31't, 2Q21 Defendant sent a letter to Plaintiff and mc~nbcrs of the

proposed Class to infoi-~~n thorn of a data sec~u-ity incident that impacted their PHI.

         24.       According to the letter, "On Dccciilbcr l0, 2020, an independent jollrualist

inforincd Mcd-Data that some date rel~ited to its business haci been uploaded to a public facing

website. . .°'

         25.       The information that ~uas con(ained in thr, files were names, social security

numbers, physical addresses, dates of birth, telephone numbers, and mccfical co~~ditions and

diagnoses.

         2C.       The disclosure of t11~ PHI and PI I pit issue vas a result of tllc Defendant's inadcqua~e

safety and security protocols govei7~iilg 1'HI and PII,

         27.       The ~vroilgfully disclosed PHI and PII included, r~rter ulia, Plaintiffs ai d the other

 Class Members' name, Social Sec~irily Numi~cr, physical address, d~ite of birth, telcpllonc

 number, end medical condition and diagnosis.

        ?8.        Upon infonz7atian and belief, the Brcacll affected tens of thousands of Defe~idant's

patients.



                                                      5         C'ler~ of the District Court, Johrrsnn County l~ans~s
                                                                                              0-l'2~-'?l 0_~:~6pm Aden


                                                  ~■ ~
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 20 of 121




          ?9.     ,~~s ~~ clircct and/or prt~~imatc result of Dcficnd~nt's failure to properl~ ~afc~uard and

 protect the PI-11 ~lnd Pll of its patients, Plain~ift s ~lnd khe other (lass Members' PHI and PIl was

stolen, compromised and ~~ron!rt~ully disseminated without authorization.

         3Q.      Defendant had a duty Co its patients tc~ protect them fr~in ~~~roilgfiil disclosures.

         31 .     As a Ilcalth care provider, Dcfci~d~mt is rcgt~ircd to train anct ~~ipervisc its cu7}~loyces

regarding the policies and procedures as ~a~ell pis the St~ltc and Federal la~~vs for safegurirdin~ patient

information.

         32.      Tl1e tin~in~ of tl~~e M~lrch ~ I , 2U2 I notice letter was beyond the time frame required

~Y ~l~P~icablc laws.

         33.      Defendant is a covered entity put;suant to the Health lnsurai~ee Portability and

Accountability Act ("HIPAA"). See 45 C.T.R ~ 160. 102. Dcfcnd~ut must therefore cc~il~ply with

the H(PAt~ Privacy Rulc and Security Rule. Sep 45 C.F.R. Part ]h0 and Part 1E4, Subparts l~

through L.

         3~.      Defendant is a covered entry pursuant to the Health Information Technology Act

("HITECN")' . See 42 U.S.L. ~ 17921 , ~5 C.F.R. ~ 160. 103.

         3~.      The H1Pt~A and HITEC'H rules work in conj~uiction wilL1 the already established

laws of privacy Kansas. HIPAA and HfTECH do aot cecogilizc ~n individual right of claim for

violation but provide the guidelines for the standard of procedttrc dictating how patient medical

info~7na[ioil should be kept priv~~lte.

        36.      HIPM's Privacy Rl~lc, othcitivisc known as "Standards for Pri~~~acy of lndivicltlatfy

Identifiable Health Iilforn~atiou," establishes national standards for tale protection of Iicalth

information.



 HIPA;~ and HITEC[-1 ~vorl: in tandem to provide uuidclin~s and n~lcs for maintaining protected health information.
HI CCCH relere~ces and incorporates IIIP.lA.

                                                        ~i         Cler~ ofthe Uistrlet Court. .lohnson Cour~ty Kansas



                                                 EXHIBIT A
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 21 of 121




        3?.     HIP!~r1's Security FZulc, otllcr-~~~isc Known as "Security Standards for the Prolectiorz

of Electronic Protected Health [nformafion," astal~lishes national security sl~ind~u~~is t«r the

protection of health i~lf~~rm~.ition that is held or trailsfcrrcd in cicetroilic form. Scc 42 C.f.R.

 C~I.302-104.318.

        38.     IIIPAII limits the permissible uses cif "protected flcalth information" and prohibits

the unauthorized disclosure of `~protccted health information." 45 C'_I'.R. ~ 164.502. H1P11A

regtiires that covered entities implement appropriate adn~iinistr~tive, technical, and physic~il

safeguards for this information and requires that covered entities reasonably safeguard protected

hcalt(1 ii~fonnaLion from any intentional or unintci~tional use or disclt~surc that is in violation of the

sCandards, implementation specifications or other requirements of this subpart. See ~5 C.F.R.

16~.530(c).

        39.     HIPA~ requires a covered entity to have and apply appropri~tc sanctions against

i~iembers of its workforce who flail to cor~n}~ly with the privacy policies and procedures ~[~ t11e

covered entity or the rc~~uircments of 45 C.F.K. Pact 164, Sub~arls D or E. See 4S C.P.R. 5

16~4.53p(e).

        ~0.     HIPAt~ requires a covered cu~ily to miti~alc, to the extent pr~cticablc, any h~lrmful

etficet that is lcno~t~~ to the covered entity of a use or disclosure of protected health information iil

violation of its policies a~ld pi-occdures or the requirements of ~5 C.F.R. Part 164, Subpart E by

t]~e covered entity or its business assc~ciatc. See 45 C.I .R. j 16~.530(fl.

       41 .     Under HIPAA:

                 Protected hcallli informatio~l mc~tns i~Idivicivally idciititiable l~ealtL~ inforinatio~~:

                 (1) Except as provided in ~ara~raph (2) cif t►1is definition, tf~at is:

                 (i) Transmitted by electronic rncdia;



                                                    7         ClerA~ o% the District Cant, Johnson Cotrtity l:ai~sas
                                                                                           0-J%?~'?1 0.~:~6pm ,11,1


                                            EXHIBIT A
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 22 of 121




                       ~ll~ I~1~IIRL~ItIICC~ 111 C~CCII'OIllC lliCC~l~I; OI'


                       (iii) Transmitted or maintained in any other form or medium. '

         42.       HIPAf1 and HI"I~ECH obligaCed Defendant ~o imE~~lemcnt technical E~olicics and

~1'OGCC~LICCS   f01'   CICC~I"011IC    111fOPtl12tf1011   SyStGI1lS     C~l~lt    1l12IC1t1111   C~CC[I'O111C   ~JI~OLCCtCC~   ~lC~iltll


Lt7tOC111~ilIQR Sp fll~l~ SLIC~l S~rSCC111S ~VCI"C 3CCC5Sl~~C Only LO CIlOSC }~CCSQIIS OC S(~~C4~~clI'C ]~CQ~f~llllS Mal


I~ad been gr~inleci access rights and ~vho have a ~vorkin;~ need to access and view tl~e inf~~rmatioii.

See ~5 C.[~.R. ~ 164._312(x)(1); see als~~ ~2 U.S.C. 5 17902.

        4i.        HlPllfl and HITECH also obligated Defendant to implement policies and

proccdtu~cs to prcvcilt, detect, contain, aild correct sc;ctlrity violations, gild to protect against liscs

or disclosures of electronic protected 1lcalth infoi7nation that ire reasonably anticipated but nat

permitted by the privacy rules. See 45 C,F.R. ~ 164. ~06(a)(I) and S 164.306(x)(3); ~~ee also 42

U.S.C.y17902.

        44.       HIPAA ftirtllei- obligated Defendant to ensure th~lt its ~vorl<foree~ complicc~ ~-vilh

HIPAA security standard rubs (see 45 C.T.R. ~~' 164.30C(a)(4)) to cttcctivcly train its ~~~orkforees

on the p~ficies acid procedures with respect to protected health inforination, as necessary and

appropriate for those individuals to carry out their functions and nlaiutain the security of pcotccted

1lealtll inf~oi-matio~l. See 45 C.F.R. S 164.530tb)(1).

        ~5.       HIPAA also requires the Oftice of Civil Rights ("OCK"), tivitllin the Department of

Health and F[uman Services ('`HI-IS"), to issue annual guidance docul~~cnts on the provisions in

t11c HIPAs~ Sccuriry Rulc. Secs 45 C.F.[Z. ~~ 16'4.302-164.31 ~. Por cxanlplc, "HHS has developed

guid~ncc and tools to assist HIPt~A covered entities in identifying and implementing the most i;ost

effective and appropriate administrative, lahysical, and technical safeguards to protect tl~e



'- 45 C.F.R. S l 6Q 1(~3
                                                                 h               Clerk cif the Distt~ict Court. Johnson Cc~t~nt~~ Iiartsas
                                                                                                                0~'20:'2l 0_i:~fipm ALAI


                                                           ~■ ~
   Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 23 of 121




 co~ltidcntialit}', integrity, and availability of c-Pl (I ai d c~i»ply tivit7~ the ri;l: inalysis rcquircmcnts

 ~~t~ the Security Rile.'' .Sec: US Department of He~i1Lh ~~ Human Scr~~ices. Secin-ity Rule Guidance

 I~Ir~terial.' The list of resources i~lcludcs ~i link to guidelines sel by the Nalic~nal Institute ~f

 Standards and Tcchnoloti~y (NIST), ~~vhich OCR says "represent the industry standard for good

 bttsiucss practices ~~~ith respict to standard, for securing c-F'N1." See US Depar[incut of Health &

 f-lucnan Scrvice~, Guidance ou Rislc Analysis."

           4E.       Shoufci a health care provider e~perieilce an unauthorized disclosure, it is required

 t~ co~lduct a Four Factor Risk i\sse;ssment (HIP1~A f~~nniblis Rule}. This standard requires, "A

 COVC1~CCj Clltllll O1~ ~11SII1CS5 ~1SSOC17tC I11ilSt IIO~V llI1C~CCt~1~CC ~l t0111'—fF1CLOI' 1"IS~~ c1tiSCStiL1lClll l0 C{CfCI'1171IIC


 ~-vhetller or not PHI has been compromised anc3 overcome the presumption that the breach ~~~tist be

 rcportecl. Tic four-factor risk assessment foc~iscs on:

                           (I) the nat~ire and extent of the Pf [I involved i11 the incident (c.~., whether the

                           incide,nl involved sensitive inEorniation Iil<e social security numbers or

                           infectious disease test restitts);

                           (2) the recipient ofi the Pf-II;

                           (3) whct(icr the PHI was actually acquirccl or viewed; and

                           (4) the extent to which the 1-isl< that the PH [ ~uas compromised has bee»

                           miti~aled fallowing unauthorized disclosure (e.g., whether it was iminediateiy

                           sequestered ai1c1 destroyed)."'




' http:!/a~~vw.hhs.gnvihipaa%for-professionals/sccurityrguidancci'indc~.html
  hops:-/~n~tiv~~~.hhs.govlliipx~;f~~r-pro(cssionalslsccuritylguidancc~~uidanco-risk-analysislindcx.html
  7ti Fed. Reg. >641-46, Sec also. ~S C.F.[Z. ti 16 .30=~

                                                                  J           Clerk ~fdte Drstri~t L'~m~t, Johnson Caunn~ F:ansas
                                                                                                           [)-x'20%~! O.i _ifi/gym ,1/r1


                                                        EXHIBIT A
   Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 24 of 121




           ~7.      The f IIPt~n I3rcach N`otificatio~l IZttic, 45 C}~ R ~ ~ 1 C~4.~00-~t 1 ~, rcquires f-f ll'i1i~

 covered entities and Hieir busiu~tis associates fo provide notification Follo~.ving a brcacli of

 unsecured protcct~cd health information.

          4g.       The HT['AA Contii~~cncy Operations R.ulc. 4~ C.P.R. ~ 164.31) I (a), rcquii•cs a

 healthcare provider to have sccul-ity mc~sures in place and train its cm~~loyccs and staff so th~il all

 its staff a~1d employees 1<llotiv their rolls in facility security.

          4).       Defendant failed to provide proper notice to Plaintiff of the disclosure.

          5~.       Defenda~lt failed to conduct or improperly conducted the four faclorris(< assessment

 following tL~c unauthorized discLosurc.

          5I.       As a direct aild/car proximate result of Defe»dant's wrongfiil actions and/or inaction

and file resulting Breach, the criminals) and/or thci~~ ctislonlers no~v have Pl~lintift's and tL1c oChci-

Class IYtembcrs' compromised PHI a~~d PII.

          52.      ~I'hei-e is a robust inte~7~aCianal 11~arlcet for the pt~rloiilcd PH[ and I'Il, specitically

medical i~Ifoi~nl~~tion. Dcfenclaut's wronghil actions acid/or inaction and the res~ilting Breach have.

also placed Plaintiff and the other Class Members at an imminent, immediate and continuing

ir~crcascd risk oi~idcntiry theft, idcn~ily fi~aud~' anci medical tialid.

          53.      Identify theft occurs ~~~hen someone uses an individual's PHI and PII, such as the

person's name, Social Scctlnry number, or credit card ntunbct-, without t(1c individual's

~~ei-missioil, to commit ti-aild or- other crimes. Sec C'edercll Trade Con~illission, F'ibl~tin~ Bacic

against identity Theft, http://~v~~vw.ftc.gav/bcp/cdu/nucrositcs/icithcft/consumersi about-idcntity-




"~ccordin~ to the United States Uu~~ernment Accounting Office (G~\p), the terms "identity theft" or "identity fraud"
arc broad terms ~ncompas~in,* various types ~~f ai~iininal activities. Identity theft occurs ~~~hcn P11 is used to commit
ti~attd or odlcr crimes. ~I~hcsc crimes include, r»ter ulicr, credit card ti~2ad, phone c>r utilities t?-aud, bank ITaud rind
~ovenuucut fi~a~id (tl~ett of ga~lernmcnt services).

                                                             JQ          CYerk of die l~istrictCoi~ir, Johnson C~~tintt~ l~~n~as
                                                                                                       0~%?0%21 0~:?Gpnz ;l~/A1


                                                     EXHIBIT A
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 25 of 121




 thcft.html (last t~isifccl Jan. 1 S, ?Ol 3). ~]'hc Fcdcrtil Trade Commission cs(imatcs [i~~at d1c idcn~iCics

 of as ma~~y as nine million i~merican~ are stolen each year. Id.

          54.      Tl1e C'ederal Trade Commission co~7-cctly sets forth drat '`Identi~v theft is scric~us.

 l~lhilc so~~~e identity tllcft victims coin resolve their problems quickly, others spend hundreds of

 ciol(ars and many days repairing damage to their food n~mc and crcclit record. Some consumers

 victimized by ideality theft rl~ay lose out on job opportunities, or be denied loans for education,

 housing or cars because of negative information on their credit reports. In rare cases, they may

 even be an-estcd for crimes they did not commit." Icl.

         55.       Identity thefit crimes often involve more th~lil just crimes of tivaucial loss, such as

various types of government fraud (such as obtaining a driver's license or official identification

card in tl~c victim's name but with their ~aicturc), using a victim's nan~lc and Social Security nunlbcr

to obtain govcrn~l~cnt bcnctits and/or tiling a fi~audulcnt taa rcCliril lisiiig a victim's iilforn~atioi~.

Identity thieves also obCain jobs using stolen Social Seeurit_y numbers, rent houses and apartments

audlor ovtain li~~cdical services in a victim's ~1ame. Identity tliievcs 21so have been known [o give

a victim's PHI end PII to police dlirina an arrest, resulting in the issuance of an arrest ~vari~ant in

the victim's uamc and an un~varranCcd crimiu~tl cccorci.

         56.      According to the FTC, '`the range ofprivacy-related harms is more expansive Hlan

ecououiic or physical harm or unwarranted i~ltrusions and that any privacy framework should

recognize additional harn~s drat might arise from unai7ticipatcd lases ofdata."~ Furthermore. ``there

is si~niticant cvideucc demonstrating that tcclluological advauccs and the ability to combine




' 1'rotectiir~   Corrs~u~rer  Prii~uct' in     ctn  Erc~    ~~   Rapid   Change:    P"I~C,   Rc}~ort    March     ?012
(htt~n~~v~~ ft~.~o~'u-?OlZ~Oa!1?0;?6~rivac~~r~~~ut~f~~c1[).

                                                          J j       C'lcrk ofd~e District Court, Johnson C'ot~nty tiansas
                                                                                                 0-~~20,;2/ 0~:~6pm ,Ilil l


                                                  EXHIBIT A
   Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 26 of 121




 clisparatc pieces of data can lc~d to icicn[ification of a co~lstimcr, computer or device cvcn if t11c

 individual pieces of clala do nol con~titutc PII."~

           57.        According to the Javelin Rc2~ort, i~1 ?~l I , die i~~ean co~lslimer cost of rectifyin~s

 identify fraud was 53ti4 ~vhilc tllc ~nca~~ resolutioil time ofidciltiry firattd ~~~as 1' hours. Irl. rit 6.

1~1 201 1, the consumer cost for nc~~v aeco~lnt fraud and existing non-card fi-auct increased 3 ~% a~ld

 5~°io respectively. Icl. a~ 9.              Consuillers who received a data breach notification Ilaci ~i fraud

 incidence rcltc of I9°/n in 201 1 and, of those experi~ncin;~ fraud, 4>% repc~rtcd their credit card

 nuinbcrs tive,rc stolen and 22°io of the victims reported their debit card nurl~bers ~verc stolen. Irl. at

10. More important, consumers ~vho were ~lotificd that C~lcir PHI and PII had been brcacllcd ~vcrc

9.5 tunes more lil<e1y to experience identity fraud Hlan cons~miers who did not receive such a

i~lotitication. Id. at 39.

           58.        The unauthorized disclostu~c of a person's Social Security nun~ibcr can be

partic~ilarly damagiva since Social Security numbers cannot be easily' replaced like a credit card

or det~it card. In order tc~ obtain a ~Zew Social Security mlinbei-, a person must show evidence that

someone is using the number fraudulenCly ~r is being disadvantaged by the misuse. See Identity

Thcfi and Your Social Security Numi~cr, SSA Publication No. US-10064, Oc~obcr 2007, iCN

46327 (http:/'/~~~~~~v.ssl.~o~~;'pubs;'1!)06=~.11h~~1). Thus, a person whose PH[ and/or PlI has been

stoLeil cannot obtain a ne~~~ Social Security number until the ~lrunabe has already been done.

          59.        Obtainii~~ a new Social Security number ~ilso is not an absolute ~reventio❑ against

icicntity theft. Govci711ncnt agencies, private businesses aild credit rcportii~g companies lilccly 51111




'~ P~•otcctiii;r Const~nrei• Prii~nct' r~1 cui L'ru oJ~Rctpid C'hct~i~re::1 Proposed Franteii~ork %ur B~t.~~iites~ses urtd Pu/ic r~unkera,
Prelinrrirnri~             FTC          Str~J)~       Repnri,           ,~-,~        (Dec.         3010,              cri~arinb/c       n~
lit[I?, "'4vti~.u.EEc.,o~.`u !?01t~ !~,`1C)l~~tp,i~ t~v~eporr.pd[; Cotiinrent o/ Ceitler for Dentocrcrc~i' c~ Teclrnolu,~~, e~l~t.
~r00~16~, at 3; Gonrmeirt of Scat=. Inc, cmt. ; 00377, at l 1-12.


                                                                    j7          Clerk of the District Court, Johnson County tiansa;
                                                                                                             ~-~,'?0~'?1 0.3~S6pm r1~1A1


                                                          EXHIBIT A
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 27 of 121




 IZavc the per~on's rccorcls undo the old ilumbci~, so ilsing ~t new niimL~cr t~vill clot ~~tlarantcc a fi-csl~

start. [~or some victims of idcr~tity tllef~, a nc~v numbEr inay aclu<<Ily crate ne~~v problems; bec~iuse

 prior positive credit inF~rmatic~~n is ~~ot as5o~~iaCecl ~~vith t~hc nc~v Sacial Securi~v number, it is more

difficult to obtain crcciit due to the ~ibscncc of a credit history.

         60.     Medical fraud (oi- ~llcdical idcntil_y Clicft) occurs whc» a ~~ci-son's persoilal

intc~rmation is used ~vifhollt authorizeion to obtain, or receive pay~l~ent fior, medical lreattnent,

services or `~oods. .See ~~~v~~.ftc.~:;c~~-beE~/:dui;T>>crosite~ iclthc(t'consunler~'resoltin~~-s~ecit~ic-iii=

tl~eIl-proble~i~s.l~tr~11. For example, as of 20l Q, more than 50 million people iii the United St~tites

did not have hca1t11 insw-ancc according to the U.S. census. This, in turn, has led to a surge in

medical icle»tity theft as a meads of ft-a~idulently obtaining medical care. "Victims of ~neclical

identity theft [~Iso~ may tinct that their medical records arc inaccurate, which can have a serious

impact o~1 their ability to obtain proper iT~ec~ic~l care v~d insurince be~~etils." Icl.

        61 .     Defendant flagrantly disregarded anchor violated PIai~ltifi~s ai~cl the otllci- Class

1~lembers' privacy and property rights, alld harn~ed them in tl~e process, by riot obtaining Plaintiff's

and the other Class Members' prior written consent to disclose their PHI and PII to a~ly other'

person—pis required by laws, rcgulatious, industry sCandards aiuVor iutcn~al company standards.

        62.      Defienda~it tlagranlly disregarded and/or violated Plaintiffi's and the other Class

Members' privacy and property rights, and harmed lhen~ in Hle ~roccss, by failing to safeguard

find protect and, in fiaet, wrongfully disseminating Plaintift~s and the other Class Members' PHI

and PI1 to ~ina~ithorizcd persons.

        63.     Upon infoi-~nation and belief, Defendant tlagraully disregarded cud/or <<iolatcd

Plaintiff's and the other Class Mcnlbers' privacy and property rights, anci harn~ied t11em i11 t11~




                                                      3         ~'lerk ofthe DistricF Court. Johnson C`oui~n~ /:~n~as



                                              EXHIBIT A
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 28 of 121




 process, b_y failin~~~ to Icccp or al~iintain an acctu~atc accounfin~~ of (hc PHI and Pll ~vron~;hllly

 disclosed in the E3~~each.

          (4.        L~efcnclailt flagrantly cli1rc~<u~dcd <ln~l!or viol~ited PI<tintif~l`'s ~u~c3 tll~ c~th~r Clasp

NICIIIUCCS' ~~PIV~ICy I'I~?~1tS, fl I1C~ ~711171CC~ C~1CIT1111 C~1~ ~71~OGCSS, ~~y fcll~lll£? CO CSt~~~~]S~1 fl ll(~~Ot' III1~~~C171C11t


approprialc admii~istrativc, technical and/or physic~il safc~ulyds to cnsltrc the security and

contidenLiality of Plaintiff's and the ot~ier Class 1~~len~bers' 1'HI and PIl to protecC against

antieipaL~d threats to the security oi~ iilte~~rity oFsuch iilfoi~m~ition. Defendant's li~~~~~illingness or

i~labi(ity to eslabiish and mai~ltain the proper infol~inati~i~ secul-ify procedures and controls is an

abuse of discretion and eonfirins its intentional anti ~villtitl failure to observe procedures required

by la~~v, industry standards and/or their own infernal policies and procedures.

         65.        The ~ct~i~l har~1~ aild adverse effects to Plaintiff and the other Class 1~1cn1l~ci-s,

including the im~~lineilt, immediate Auld continuing increased ris(< of harm for idenCity theft, identity

fraud alld/oi- ~~~edicaf fraud clit-ectly andlor prosimatcly caused by Defendant's above wron~fiil

actions aildlor i~lactic~n and the resulting Breach requi~~es Plaintiff acid the other Class Members to

take affirn~ative aces to recover their peace of mind, and personal security including, without

limitation, purchasin~~ credit reporting services, pt~rcllasing credit inollitoring and/oc internel

monitoring services, frequently obtaining, purchasing and reviewing credit reports. bank

statements, rind other silt~litar ii~forn~~ation, instituting and/or renlovin~ credit freezes and/or ctosin~~

or modifying financial accounts--for which there is a financial and temporal cast Pl~iiltiff and

tllc other Class l~lembcrs blue suffered, and wi11 conti~iuc to suffer, such damages for the

tOCCSCGc1b1C fllllli'C.


         66.       Victims and potential victiirls of identity tllefl, iaenl~ily fr~ltid and/or medical

fra~id --such as Plaintiff and the other Ciass Members                           typically spend hundreds of ho~irs itl



                                                                 ~~           C`Icrk of the District Court, Johnson County /:ansas
                                                                                                            0-Fi?~i?l 0.3:?6pmAdA~l


                                                        EXHIBIT A
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 29 of 121




 personal time ~tnd h~u~clrcds of dolla~~s in personal fiends to resc>Ivc crcdi( and other fi nancial issues

 resulting       fi-c~m       cl<<la    breaches.        .S'ec~    lie/end:        Recover -      fi-nnr        l~lerrtit~-     Thcfl,

 http://~v~-v~~~.ttc.govibcp/ed«Imicrosites/idthef~tl/coilsumci-s/deficncLhtml;                      l'i,~rht    Irlc:~itrtl>   Theft,

 ~~ti~l~~~i~.ti~~(l~i<]cntit~~~tilct~t.con~. ~lccordin~~ to the Javcli~~ Report, not only is d~crc a substantially

 iticrcascd l~isi< of identity thcfl ~l~~d icicntity fraud for data brcacll victims, those ~vho ai-e furtl~ci~

 victimized by identity ti~cft or identity fraud ~~~ill incur an average fraud-rclatcci ccc~uomic loss of

51,513 and ine~ir an averabe of X354 of out-of-pocket expenses attem~,~tin~; to rectify the silu~tion.

l~l. a~ h.

          67.       (~tlicr statistical ~nalyscs arc in accord. "I,hc GAO tounci that identity ttlicves use

PHI and PI[ to open financial accounts and payment card accounts and incur charges in a victim's

uElme. This type of identity theft is Chc "most damaging" bcc3usc it may take some time for the

victim to become aware of N~c theft, in the meantime causing significant harm to the victi»~'s credit

I'~ltlll~ 1114 f1L1fl11CGS.   N~(~CeOVC;I', LlIIl11CC Ot~1C1' PFI~ c~I1Cj Pll, SOCliI~ SI:~CLlI'lTy lllllllUel'S ill"f, 111C1'GCjlvly


difficult to change aild their misuse can continue for ye2rs into the fiiturc. The Ga0 states tflal

victims of ideiltiry theft face "substantial costs and inconvenience repairing dainagc to t}leir credit

records," as ~vcl( the damage Co tllcir <`good name."

         68.        Dcfc~ldant's wrongful actions andlor inaction directly andlor proximately caused

the tl~cft and dissenunation into the public doii~iain of Plaintift's and the ot~ier Class Me~mbcrs' PHI

and P[1 lvithotrt their k~lo~vledge, ~uthot-izatio~l and/oz- consent. As a direct and/or pt-oxi~llatc resul~

of Defendant's ~vroiz~tul actions and/or inaction and tl~c resu~tulg Breach, Plaintiff and the other

Class l~Icmbers have iilcurrcd (and will conti~l~le to incur) damages in the form of, i~rter crlicr, (i)

loss of privacy, (ii) the iinnliucnt, i~nmeciiate and continuing increased risk cif identity theft,

identity fraud and/or medical fraud, (iii) out-of-pocket expenses to purchase credit il~onitorina,



                                                                  15         Clcrd of the District Court. Johnson C'~~iu~ty tiansas
                                                                                                          D~i20: "?l 03:SGpm rll;1


                                                        EXHIBIT A
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 30 of 121




 intcrnct ~I~ol~itorin~~~, icicnlily (heft ~insurancc uld;or other F3rc~iell risk milit~ation ~~r~duc(s, (iv} ou(-

 of=poelcet expenses incurred to ~nitiga~e the in~rcascd risk ~f idenCi~y tllcft, identity fraud ancUor

 medic~ll fi~<<ud pressed upon them by the Breach, including the costs of 1~laci~l~ a credit fi~eezc clnd

 Sl1bSCClllClllly CCll10Vlt1~ ~l C(~CCjlt j~l'C~LC, ~V~ C~IC V1~11C Of l~1Cll~ llRlC S]~Cllt Ill]t1~~tlR~ lI1C I11C1'C4~SCC~


 risk of identity l(lcft, identity i~rauci and%or medical fraud pressed upon tlicm by the Breach and (vi)

 the lost ben~,ht of their bargain ~v~len they paid for their privacy to be protected and it ~~~as not

                                        CLASS ~1C'TION ALLl~1GAT`IONS

          69.       Pt~rsliailt to KS Stet ~ 60-223, Plaintiff brings this class actio~l as a class actio~l on

bcllalf of hczsclf rued the following citizens who arc similarly situated iudivicivals:

          Ail citizens ~vho were patients of Defendant since August 31, 2015 Ind whose
          PIII and/or Pll vas disclosed by Defendant to unauthorized third pai-tiies.

          70.       On information and belief, the putative Class is comprised of tens of thousands of

individuals making joinder impracticable. Dispositio~l of this u~iatter as a class aeTion will provide

subst~iiltial beizefits and efficiencies t~ the Parties ~znd the Court.

          71 .      Tl~c rights of Plaintiff aild cacl~ odlcr Class Ntcmbcr tivcrc violated in a virt~lally

identical mauler as a direct and/or proxinlatc result of Defendant's willful, reckless and!~r

n~gligcnt actions and/or inaction and the resulting Breach.

         72.        Questions of ]aw and tact common to all Glass Members exist and }~rcdo~llinate

OV01' ~111Y C~LIeSt10115 ~lffCCtlll~ 0111y 111C~iV1Cjll~1) ~'~1SS N18111tJel'S 111CIllC{111„ II1fL']' C7j(Q:




                   a}        Whcthcr I?cfendant willfillly, reclficssl_y and/or negligently failed to
                             inaiiltain ancUor c~ccutc reasonable procedures dcsi~ncci to prcvc~lt
                             unauthorized access to Plaintiff s anci tllc otlici- Cass Members' PHI
                             andior PII;

                   b)        Whether Defendant was negligent in f1i(ing to properl_y safcgu~rd
                             and protect Pl~iintitf's and the other Class i~1embers' PHI a»dlor Pl I;



                                                               16          Clerk otthe District Cotrn. Johtts~n Counts tiar~sas



                                                      ~~:~:u:~~r_~
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 31 of 121




                c}      ~Vhcthcr I~ctcndant ~~ved << duty Co Plaintiff and the other Class
                        Members to ~xcrci~c rc~:~sonable care in s~if~guarding arld protccti~i
                        their PHI anchor PII;

                d)      bVhether DefendEuit breached its duty [o c~creisc reasonable care in
                        failing to safe~uacd and pro[ecl Plaintitfs and the other Class
                        Mcnlbcrs' PHT and/or PIL

                c)      Wllcthcr Defendant was ncgli~~cnt iu t~iiliug Co safc~~uarci and protect
                        PlaintiFf's and the other Class Men~~bers' PI-I[ and/or PII;

                t)      Whether, by publicly disclosing Plaiutift's and the otflcr Class
                        Men~~bcrs' PH1 and/or PII without authorization, Defendant i~lvaded
                        their privacy; and

                g)      Whctllcr Plaintiff and the otllcr Class iVlc~~~bcrs st~staincd dainagcs
                        as a i-csult of Dcfcnda»t's failui-c to safcguai-d and ~~rotccl their PHl
                        and/or PII.

        73.     Plaintiff and l7cr counsel wi11 fairly and adequatc(y represent t(le interests of the

ether Class Members. Plaintiff has no interests antagonistic to, or rn conflict with, the other Class

Members' interests. Plaintiff s lawyers 1rc hig(lly experienced in the prosecution of consumer

class action and data breach cases.

        74.     Plaintiff s claims arc typical of the other Class Mcmbcrs' claims i~1 that Pl~iintiff's•

claii~~s and the other Class Members' claims all arise from Defendant's fail~u-e to ~~roperly

safeguard and protect their PHI and PII.

        75.     .A class action is superior Lo all other available methods for fairly and efticicntly

adjudicating Plaintiffs rind the other Class Members' claims.             Plaintiff and the other Class

i~len~lbers have been banned as a result of Defc~ida»t's wrongful actions and/or inaction and the

resulting Brc~c~~. Litigating this case as a cuss action will reduce the pc~ssibiliry of repetitious

litiQ~tion relating to DefcndanC's conduct.

       76.     Class certification, tlicrefore, is appro~riatc pursuant to KS Scat j 60-2 3(2) because

the above coillmotl questions ofi law or fact predominate over any questions affecting individual Class


                                                   17       Clerk e~f~tbe District C`o~u•1, ./ohr~son County I~t~nsas



                                              ~■
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 32 of 121




 Mcmbci~~, and ~1 class ~icti<~n iti su~acrior to o(hcr ~ivailab(c n~cthocl5 for (hc fair <ii~cl cfficicr~t

 adiudicatiou of this coutro~~crsy.

         77.     Class ccr~iticati~n ~ilso is ap}~ropriate pursuant to I<S Stat ~~' 60-22x(6)(2} because

Dctcndailt has acted ol- rcfiiscd to acl oil grounds ~cncratly ap~~licablc to the Class, so ghat fii~l<<1

injtiiii live relief or coi-i-csponcling declaratr~r-y rc~icf is a~~~~rapriatc as to the Cl~lss as a whole.

         78.     ~1'he cxpens~ and burden of~ litigation tiv~uld substantially impair the ability of CL~ss

Nlcrnbcrs to pursue indi~ridual lay-vsuits in orc]er to viricticale their rights. Absent a class action,

Defenc3ailt will retain the be~lcfits of its wrongdoing despite its serious violations of the la~v.

                                              COUNT I
                                      OU'1'(2AG~OiJS CONllUC1'

        79.      Plaintiff and the other Class Nlembcrs incorporate by reference the a(Icgations of

the foregoing para~raplls as though set forth fiilly herein.

        ~0.      A~ all tinges i-cicva~it hereto, Defendant o~vcs a duty to Plaintiff aild the other Class

Menzbcrs to keep patient medical i~~formatio~~ private, aild clot rcvc~al patient medical information

to third parties ~~vithout first obtaining the patient's expressed consent.

        81 .    Defendant disclosed Plaintiti's acid other Class iVicmbcrs' fliglily sensitive private

nlcdical information to the public either intcutionally or ~.vith reckless disrcgarci for Plaintiff and

the other Class Meu~bers.

        ~i2.    Defend~~lt's cond~lct~ vas extreme and ouli~age~ils a11d caused Plaintiff ai d the othei-

Class Members extreme and severe i7lental distress.

        83.     As a direct result of Defendant's zctions Plaintiffs suffered harnls, including,

without limitltion, loss of his p~7vacy, c~~~otional distress, lost medical expenses, emb~~~rrassu~cnt,

humiliation, shame and loss ~f enjoyment of life.




                                                      J ~{       C'lerk of the Urstt~iet Cc~~u~t, Johnson C:ounh~ /~"tvnsas



                                               EXHIBIT A
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 33 of 121




                                  BRL,ACH Ol~' I17Y1~11?U CONI~RAC7~

         g~.     "I'11c prec~cdin~r factu~il stalemelits v1d alle~~ations arc incorporated herein by

reference.

        c~5.     P1811ltlff 1110 t~1C OC~7C1' ~.IiiSti IVICIIIUCCS, ~1S ~JciCt Of t~ICli" ~l~l"CC71lCI1t ~Vit~l ~CfClIC~1llt,


provided Dcfeitdallt their PH[ and Plt.

        8f~.     1~1 proviclii~g such PH1 ailct PII, Ptainliff and the other Class Members c«tercd into

alp implied contract ~~vith Defendant, ~.vhereby Defend~~nl became obligated to reasonably safeguard

Plaintiff's auci the other Class mcnlbcrs' PHI and P11.

        87.      iJndcr the iinplicd contract, Defendant vas obligated to not outy safcgtiai-cl d1c PHI

and PIl, but also to provide Plain[iff and Class Members ~vidi prompt, adequate nofiec of any Data

E3reac1l o►- unauthorized access of said illfiori~n~ltio~l.

        SS.      Defc~ld~lnt breached the implied contract ~~•ith Plaintiff and tllc other Class

Membe~~s by failing to ta(ce reasonable measures to s~~feguard their PHI and PSI.

        ~9.      As a direct result of Defendant's breach of its duty of co~~fidcntiality and privacy

a~ld the disclosure of Plaintiffs anc~ file member of tllc Class conftdcnti~ll medical information,

Ptain~iff and the members of the Class s~iffcred damages, including, ~vilhoul lin~italion, loss of the

benefit of tl~c bargain, exposure to heightened future risk of identity theft, loss of privacy,

confidentiality, cmbai-~~assmc~lt, emotional distress, humiliation a~1d loss of en_joymc~lt of life.

        90.      Pl~intiffanci the other Class Men~lbers suffered aild will coiltint~e to suffer da~l~~ges

inct~iding, but ~Iot limited to: (i) the uuCiincly and/or inadeyu~~te notification of the Breach; (ii)

improper disclosure of their PHI and P11; (iii) Loss of privacy; (iv) out-of-pocket expenses i~lclu-red

to mitigate the increased risk of identity theft and/or identity ti-aud ~r~sscd upon them by tlic

Breach; (v) tl~~e value of their time spent initig~iting identity thefit andror identity fraud 1ndlor the


                                                           j9          Cla~k c~ftlte District Cotu~G Jo6~ason Co~rnty` l;an;as
                                                                                                     0-l/2~ 2/ CJ_~:~6pm rbi,li


                                                  EXHIBIT A
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 34 of 121




 incrcascd risk oi~ idcn~i~y tl~cfi andi~~r idcntit}~ ti-aud; (vi) the incrcasccl risk of identity ~hcft; and,

 (vii) emotional distress. At the very Ic~lst, Plaintiff and Class N~Icmbcrs arc. entitled to n~ininal

 d~ma~cs.

                                              COC~NT III
                                             NEGLIGENCE

         91 .    The prccediiig f~letual statements and allegatic~ils arc iricorpoi~atcd lierei~~ by




        92.      Defendant otived, and cantii~ues to o~ve, a deity to Plaintiff' and Hle other Class

Members to safc~u~rd and protect Chcir PHT and P,TI.

        93.      Dcfcudant bccachcd its duty by failing to exercise reasonable c~~irc and failing to

safegulyd quid protect Plaintiff's and tlic other Cl~lss Mcmbcrs' PHI and PII.

        94.      [t was reasonably foreseeable that Defendant's failure to caercisc reasonable care

in safc~uarc~ing and protecting Plaintift~s and the other Class Vlembcrs' PH1 end PlI would resuLt

iu an unauthorized third }~~irry gaining access to such inforn~ation For- no lawful purpose.

        95.      As a direct restilt of Defendant's b►~eacll of its dliry of confidciltialiry and privacy

and the disclosure o[ Plaintiff's aucl the meinbcr of the Class confidential medical infornlalion,

Pl~iintitf and tlZc nzcnlbcrs of llic C1~iss suffered damages, including, without limitation, loss of the

benefit of the bargain, exposure to heightened fut~~rc risk of identity theft, loss of privacy,

coufidenti~llity, embarrassment, emotional disCress, humiliation and loss of e~i~joyn~ent of lifie.

        96.     Plaiiltiff~s and Nle ether Glass nlembci-s suffered and will coilti~lue to sniffer

d~llages inchiding, bu[ not limited to: (i) the uutiincly and/or inacicquatc notification of the

Bi-c~cll; (ii) improper disclosure. of their PHI a~1d PIt; (iii) loss of privacy; (iv) out-of-p~ckct

expenses incurred to mitigate tl~c increased risk of identity theft and/i~r identity ti-aud prc~sscd upon

them by the Breach; (v) the- ~~21ue of their time spent mitigating identity theft and/or identity fraud


                                                    7Q         C'ler6~ ofthe Di_st~•ict Court, Johr~~on C'otrnty I:ar~sas
                                                                                               0-t,~30-%2/ 0~:?Gpm ~bIAI


                                              EXHIBIT A
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 35 of 121




 andJor the iiicr~ascd rill: of icicnfity theft and,ior idctlfily fraud; (vij the incrcascci risk of idcrl[i~y

 thci~t; ancl, (vii) emotional distress. .~1t [lie very least, Plaintiff and the ocher Class membci-s ai-e

 entitled to nominal dan~a~cs.

         97.     Defendant's ~vron«ful ~icti~.~ns ~indior inaction and [hc ccsultin~ I3rcac1l (as

 cicscribcd above) constit~ltcd (and continue to constitute) nc~Tli~cncc at common la~v.


                                    COLJN'1' IV
        INVASION OF PRCVACY' 131' YU[31_,1C DISCLOSURE Ul~ PRIV~T[~ FACT'S

         95.     The preceding factual statements and allegations are incorporated herein by

reference.

        99.      Plaintiffs and the other Class Mcml~ers' PNI and PII ~~•as (and continues to be)

sensitive and personal private ii~fol-mation.

        100.     [~y virtue of Defendant's failure to safeguard and protect Plaintififi's and the other

Class Members' PHI ~ii1d PII and the resulting F3reach, Defendant wrongfully disseminated

Plaintiti's ~iud the Qthcr Cass Me~ribers' PHI and PII to unauthorized persons.

        101 .    Dissemination of Pfaintift's aild Che other Cass Memllers' PFII and PII is riot of a

legitimate public concern; publicity of tl~lcir PHI anci PII vas, is and will continl~c to be otfcnsivc

to Plaintift; the other Cl2ss Members and all reasonable people. 7"he unlawfiil disclosure of same

violates public mores.

        102.    ,~~s a direct result of Defendant's brcacll of its duty of contidentiafity and privacy

and the disclosure of Plaintiff's a~1d tlZc member of ttic Class confidential medical information,

Plaiuliff and the l~~ci~ibcrs of~ the Class suffered d~imagcs, including, without limitation, loss of tl~c

benefit of the b~r~ain, exp~stu-c to hei~litenecl future risk of identity ~heCl, loss of pri~~acy,

contidentiality, en~~barrassment, enlolional distress, humiliation and loss of e~ijoymcnt of life.



                                                    7~         Clerk ol'the District Court. Johnson County fkansas
                                                                                            0=F~20;'2l 0_i:?6pm ~l l~ll

                                             EXHIBIT A
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 36 of 121




         1O3.    Pl~~lintiff and the other C(~lss members suftcrcd and 1~vi l l coiltinuc to safifcl~ dam~~~cs

 including, bud i1o[ IimiLcd to: (i) fhc untimely ai~d;oi- inacicqu~rte nolifi~atioii ot~ the f3reacl~; (ii)

 improper disclosure of their P}-[[and PI I; (iii) loss of pri~~acy; (iv) out-ot=pocket expenses ii~cin-red

 t~ n~ili~atc the increased risk ot~ identity ~llcft and!or identity fi~aud pressed upon thcn~ by the

Brcacll; (v) Nlc value of their time spent mitigating identity thcf~ andfor identity ti-~ud and/or the

incre~lsed risk of identity tl~efi and/or identity fraud; (vi) the increaszd risk ~~f identity theft; and,

(vii) emotional distress. At the ve-ry least, Plaintiff and the other Class Members arc enlitleci to

nominal damages.

          Q4.    Dcfcndaut's wrongtul actions ~ii7d!'or inaction and the resulting Breach (as

described above) constituted (and continue to constitute) ~n invasion of Plaintiff's and the other

Class Mcmbcrs' privacy by publicly and wroilgfttllV disclosing their private facts (i.e,, their PHI

and PI [) 4vithout their authorization or consent.


                                    COl1NT V
                 BREACH O1~ FIDUCIARY DUTI` OI~ CONFIDENTIALITY

       105.     The prcccdi~lg fact~ial sla[ements and allegations are incorporated llereii~ by

reference.

       106.     At all times relevant hereto, Defendant o~~vec3, acid owes, a fiduci~ly dirty to Plaiiitiffi

and the proposed ei~ss ~ursu~lnt to Ka~lsas eonullon la~v, to keep Plaintifes meciieal and other PHI

~lnd PII information confidential.

        107.    The tiduciary duty of privacy imposed by Kansas lawn is c~pficatcd uudcr the

proccdnres set forth in t1~c Hcallli Insurance Portability and Accountability pct Privacy [Zinc,

incliuling, without limitation tllc procedures and definitions of ~5 C.T.R. 51&0.103 anct ~5 C.F.R.




                                                    ?2         C'lerl~ ofthe District Court, John~cm Counttr tiansas
                                                                                             0-1i20,!Z! 03:~Gp~n ~~fi1l


                                             EXHIBIT A
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 37 of 121




 ~~' 164.5 ~0 ~vllich rcquires a co~crcd cntily, health care provider. lea ap}ply a~proprtatc

admi~~istrative, techui~al, anci physical sa(egi.lal~ds ro ~~rotect the ~~rivaey of patient medical records.

        108.     f~efendailt breached its tiduciary duty to ('laintifi~ by disclosing Plai~ltiff ai d the

other Class Members PHI and PII to unaulhoriicd third parties.

        109.     /1s a direct resull of Defendant's brc~~ch of fiduciary duty of conticicntialily and the.

disclosure of ['laintiff`'s contidenlial medic~il information, Plaintiff and the proposed Class

Members s~lffcred d~ln~agcs.

        1 l0.   As a direcC result of Defendant's breach of its duty of confidentiality and privacy

and the disclostirc of Plaintift~'s and the member of tl~c Class conridcntial mcdic~l inforn~atio~~,

Plai~ltiff and tl~e met~ibers of the Class s~lffiei-ed dama,es, inchidii~b, ~vitllout limitation, loss of tl~e

bcilctit of the barg2in, exposure to hci~htcticd future risk of idcntit~~ thctt, loss of privacy,

contideiltiality, embarrassment, crtic~tiona] distress, hurl~iliation anc~ loss of enjoyment of fife.

           l.   Pfaiiltiff and the other Class Members suffered a~lc1 will ec~ntinue to suffer damnges

including, but not Iimitetl to: (i) Hle iintimcly and/or inadequate ilotitication of t(Ie Breach; (ii)

improper disclosure of their PHI and PII; (iii) loss of privacy; (i~~) oul-of-poelcet expenses incurred

to miligaCc the increased risk of identity lhcfl andlor identity fraud press~cl Ripon lticin by the

Brcacll; (v) tl~~e value of N1eir time s~aent mitibating iclenCity theft and/or identity- fraud and/or die

increased risk of identity theft andlor identity Fraud; (vi) the increased risk of identity theft; and,

(vii) c~~~otional distress. At the very least, Plaintiff and the other Class Me~~~bers arc entitled tc~

nominal damages


                                    COUNT VI
                        NEGLIGENT TRAINING AND SUPFRV1S10N




                                                    23         Cler~~ c~t~the L)istrictC'niirt, JoGns~an C'c~tmty I:an~~as



                                              EXHIBIT A
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 38 of 121




         1 12.   ~Thc prcecding f~ictual staPcmcn[s and allc~~ations arc incorporated hcrcin by

re(er~nce.

         l 13.   At all times relevant hi;ret~, Defendant owes a duty to Plaintiff and the Criss to hire

conlpctcnl cm}~loyccs and a~~cnts, and tc~ h~~in and supervise them to ensure they rcco~~nizc the

duties o~vcd to their patients and their paccnts.

        1 14.    Defendant breached its deity to Pl~iintiff and the member of the Class by 1~lowing

its employees ai~cl agents to give access to patient medical records to an ~ula~ithc>riz~;d user.

        1 15.    ,~ls a dir~et result of Defic~lda~~t's breach of its ditty of cc~ntideuliatity and privacy

and the disclosure of Plaintiff's and the merY~ber of the Class confidential medical information.

Plaintifif and dlc mcn~lbcrs of the Class suffered damages, including, without limitation, loss of the

bcncti~ of tl~c bar;,ain, exposure to heightened fut~ii-c risk of identity theft, Loss of pi-iv~icy,

conl~idenlialiry, cmbarrassi~~ent, en~oti~nal distress, htunifiation and loss of enjoyment of life.

        1 16.    P1~~intif~f~ai~c1 the other Criss members suffered anci will continue to suffer damages

including, but clot ~iinited to: (i) the untin~~ely and/or inadequate notificr~tioil of the Breach; (ii)

improper disclosure oflheir PHI and Pll; (iii) loss of privacy, (iv) out-of-pocice~ expenses incurred

to mitigate t1~c i~icrcascd i-isl< of ideiltily theft feud/oc identity ti-atid pressed upon them by the

Breach; (v) t11e value of thcil- tirnc spent mitigaliilg idenCity theft alld/or identity fraud andlor the

increased lisle of identity theft audlor identity fraud; (vi) the increased ~isl< of identity theft; ai1d,

(vii) emotional distress. ~t the very least, Piainti~ff and Che ~thec Class Members ~irc entitled to

nominal dama`~cs.

        117.     Defendant's wron~filf actions andlor inaction and dlc resultin~ Breach (as

described above) constituted (and continue to constihlte) an iuv~sion of PIai~ltiff's and the other




                                                    ~4        Clerk of~tb~ Drstr~ict Cocu•t, J~~hnson County tiairs~ts



                                             EXHIBIT A
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 39 of 121




 ~'tass 1~~lcmbcrs' privacy by publicly ~tncl wrons~tully disclosing their private facts (i.e., ~hcir PHI

 acid YII} ~vidlout their authorization or consent.




                                              COiJN~I' V~[I
                                         NE GIIIULNCL PER SE

          1 1 ~,   Pl~lintiff incorporates by retcrencc anci re-allegc5 all paragraphs previously alleged

herein

           19.     Plaintiffw~s under the medical care of the Defendant.

         12Q.      The Defendant is ~~ covered entity for pul~poscs ~f HIPAA.

         12 I .    Plaintiff is a membci~ of the c~~ss HlP/1A and HITCH were crc~tcd to protect.

         122.      Plaintiff's private health information is tllc type of inforillation HIPAf1 and

H[TECH ~verc created to protect. HIP~A and H[TE;CI-( were created tc~ protect against thr

~vrongtill aild unauthorized clisclosurc of an indivichlal's health information.

         123.      T'he Defendant gave proleclecl medical info~~»atio~l to an wlauthoi-ized third party

or un2uth~i-izcd dlird parties without the written consent or authorization of Plai~ltiff.

         124.      Ttic Dcfcndailt gave protected medical infoinla~ion to uua~lthorizcd third parties

without Plaintiff's oral consent or- written authorization.

         125.      The information disclosed to an un~iuthorized third }early or unauthorized third

parties included private health information about medical treatment.

         1?6.      The Uefeilciant's disclosure of the ~rivatc 1lealth i~lformation of Plaintiff witho~it

consent or authorization is a violation of HIPAi1 and HITCH and is i~cgligcnec der sc .

         127.      Alternatively, Defendant violated HIPf1n and EIITCCH in that it did not reasonably

saficguard Nlc private health iuforinatio❑ t~f Plaintiff fioin any intentional or unir~tcntional use or

disclosure that is in ~~iolation of the standards, iulplementation specifications or odler requirements


                                                    25        CYerk ofthe District Court, Johnson C~~rnty 1,"an;as
                                                                                          0-~%20;'2/ 03:~6p,n rldtll


                                              EXHIBIT A
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 40 of 121




 p~u-su~int (v E [IPAA ruicl H[~1 I?CH including, but not liinitcd t~~. =~2 C.F.1~.. ~ ~ I <4.302-1 h~~. ~ 1 h, -~i

 C.F.R. ti 16 .500, et sect, and 42 U S.C. ~ 179O2, and w as therefore nc~li~;e~~l p~,r se.

          12~.      /1s a direct result of Def~cndant's negligence, Plxintififs suffered dan~a~es and

1IIJUCICS, ll1C111Cj111~, Wt1~1011[ ~lllllf~if1011, LOSS Of C~1C 1?CL1Cf71 Ot ~I1C;LC ~~tl"s~~11II, ~l t'C(IIICtl011 lil V~l~llC Of


 thcil- pi-ivatc hc~lt(~ infocmatio~l, loss «f prigracy, loss of mcciical expenses, loss of trust, loss of

confidentiality, eml~arrassmcnt, llumilialion, emotional distress, and toss ot~eiljoyment o~life.

          129.      Plaintiff and tllc other Class members suFtered and ~~~ill continue ~o suffer damlgcs

inct~iding, but riot liu~~ited to: (i) the ~ultin~ely ar~d/or inadequate notification of the Bre~icll; (ii)

improper cliscic~surc of their PHT and PIl; (iii) loss of privacy; (iv) ont-of-pocicct expenses incturcd

to mitigate the increased risk of identity theft and/or identity fraud pressed upon thei~~ by the

Breach; (v) the value of t(leir time spent mitigating identity t~llcf~ and/or identity ft~aud andlor the

increased risk of idcntiry thefit ancUor identity fraud; (~~i} the increased risk of idc;ntity theft; and,

(vii) emotional distress. ~1t the very least, Plaintiff and t11e other Class Members are entitled to

nominal damages.

         130.      As a direct result of Defendant's ❑egligenee, Pfaintiffhave a significantly increased

risk of being future victims of idciitity theft relative to tivh~it would be the case in ~tic absence of

the Defe~ldant's wrongful acts.

         131.      t1s a direct result of Defendant's negligence, fut~lre ~~~onitoriilg, in the form of

identity-theft or related identity protection is necessary in order to properly warn Plaintiffs cif,

audioe proleet Plai~~titts ti~om, being a victim of identity tllcft or other ideality-related crimes.

          32.      Plaintiff, iudiviclualL_y and oubchalfof the Class, seek achlal damages for all monies

laid to Defencl~~nt in violation of the f-[1P~1~1 ana HITECH. In additioTl, Plaintiff seeks attor~ieys'

fees.



                                                              2~           C'lerk ofthe DistrictC:ourt, Johnson C'ounh~ Kansas



                                                               •
 Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 41 of 121




                                      RI~OU1~ S"I' FOR iZELI~:I~

         WI-II R[ C~'OIZL, ['lainliff~, individually and on behalf of the ether n~cmbers ot~ the. Class

1?~'~~P~~~cd in this Pclition, respcctfully ccglicst that the Cow~t enter judgment iil thcu~ favor anc(

~~aiilst Defci~d~nt, ~ls ro(lo~~~s:

        n.       Declaring That ttlis action is a proper class action, certiFying the Class as ►~equesled
                 l~ci-ciil, dcsign~ilin~~ Plaintiff as Class IZcprescntativcs and appointing Plailltift's
                 counsel as L,e3d Co~u~sel for the Class;

        B.       Declaring that Defend~int's conduct ~.~as extren~~e end ouCra~eous;

        C.       Declaring that Dcfcnclant brcaclicd its implied contract with Plaintiff and C(~tss
                 l~icmbcrs;

        D.       Declaring that Dcfcndai~t ncgli~ently disclosed Plaintiff's and the Class Members
                 PHI and PII;

        E.       Declaring that Dcfcndailt has invaded Plaintiffi's and Class Members' privacy;

        P.       Declari~lg that Defc~ldant brcacheci ils fiduciary duty to Plaintififi aild t11e Clays
                 Members;

        G.       Declaring that DcFenda~lt breached its implied contract with Plaintiff and the Class
                 Members:

        H.      Dccl~~ring that Dcficnd~lnt was ncgLigea~ by negligently training and supervising its
                cinployccs and ~~cnts;

                Ordering Defendant to pay actual daii~~~es to Plaintiff and the Glass iYlembers;

       .I.      Ocderi~lg Defendant to pi-operly c{isscmi~lafe individualized notice of Hle Breach to
                all Class Nlen~bers;

        K.      For au Order enjoining Defendant from continuing to engage in the unlawful
                busiile-ss practices alleged hcrci~l;

       L.       Ordcr-ing Dcfcndat~t t~o pay attorneys' fees aild litigation costs to Plaintiff;

       M.       Ordering llcfcndaiit to pay both pre- and post judgment interest on any amounts
                ativarded; and



                                                   77        ('lerk ol~the C)rstrlct Cottrt, Johnson ("'ounty /iar~sas



                                            EXHIBIT A
Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 42 of 121




    N.   Ordcriiig such o(hcr and further relief as n ay be just and proa~cr.


                                        Respectfully submitted,




                                                                            ~' ~
                                        Maureen Nt. E3rady
                                                                            --   __
                                                                     K~ ~t?2460
                                        Lucy McShane                 KS #?2517

                                        l G56 ~Vasl~i~zgton Street, Suite 120
                                        Kansas City, MO 6~ 108
                                        Telephone: (g 16) 48S-8U 10
                                        Facsimile: {8l6) 332-6295
                                        E-mail: lnbracly(~i~~m~shancbraclvlaz~~.c~m
                                               tmcsh~.l~~ct~i.~,nlcshailcbz~acfyla~~~.co~1x
                                        ATTORNEYS T'OR PLAINTIFFS

                                        end

                                        Phyllis A. Norman         KS #
                                        Nott_~N & GiznvFs Lnw h«vi
                                        4505 Madison Aveiltle, Ste. 22U
                                        Kansas City, MO 641 I1
                                        Telepi~onc: (816) X95-8 89
                                        Facsimile: (~ 16) 595-988
                                        ~n1~ii1: Chvflis ~un~,kcla~~e.con~
                                        A7'TOE2NE1' FOR PLAINTIFFS

                                        Mitctle~l L. Burgess        KS #
                                        BLi[ZC;ESS L,4W FIRM, P.C.
                                        4505 Y1adison nvenue, Ste. 220
                                        Ka~lsas City, MO C41 11
                                        Telcpho~le: (81 C,) 471-1700
                                        F'acsin~i(e: (816) X71-1701
                                        En~iail: znitch~~i~.btu~~~e~sla~~vlec.a~m
                                        ATTORNEY I'OK YLAINTll~ FS




                                          ?~          Clerk ol~tlre /district Coru~t. Johnson Counti° l;ansas
                                                                                      0-%?0:'21 O.i: 6pm t1-Ii1~l
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 43 of 121




                                                                                                       21C'Vt) 1716
                                                                                                       [)iv-~


                   ITV THE DISRIC:~I~ COURT f_)}~' J~1IN~O;V ~'C)UN'1'1', K~1N5.~1S

  C.C., indi~~idually and on k~ehalf of all
  others similarly situated,

                    Plaintiffs,

          v.                                                 Case No:
                                                             ~1V1S1011:
 (~~IED-D~~'I'A INCORPORATED
 Scrvc:
 Cogency Global, Ii~c.
 2101 S W 21" Str-cet
 Topeka, KS 6604

                    Defendant.

               MO"PION TO KLEP THE IDENTITY Or PLAINTIFF' YRIVA"I'1:

        COiti'IES NOW Plaintiff, by and t~lrougli cc~tinscl, and for her Motion to f<ecp her idciltiry

private throu~llout the course of (.his litigation. Ii1 support ofher Motio~l, Ptaiilti ffi states as follo~.vs:

                   Plaintiff is a private citizen who was a pal~icnt at Defendant's incdical center.

        2.         Defendant vas udder a duty pursuant to state and federal (aw to Icecp Plaintiff's

medical records, including her identity, confidential anci protect against the publication of her

private information, including her idcnlity.

        3.         On or about March 31, 2020 Defendant vioLatcd its duty aid released Plaintiff's

medical information to the public.

        ~.         As a result of Defendant's actions, Plaintiff has filed the instant litig~~tion.

        5.         Defendant's actions lave already caused Plaintiff pei-nlane~nt and ii-~-cparable harnZ

to Ilcr privacy.

        G.         Ongoing and further harnl ~~-ould be done to P~aintift~ if she «acre fo1-ced to reveal

her identity in tllc course of this lilig~~tic~~l which would trigger fiirtllcr association to cases Exnding

throughout the State of Kansas.


                                                       J         Clem ol~the District Court. Johnsaa Court}~ Kansa;



                                                ~:~:n:~~r_~
 Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 44 of 121




           7.        No prcjudicc ~~~-'ill l~cfall Dcfcnclant to inaintai~~ Plaintiff s p~i~~ac~~ thr~~ugliout this

~Itl~~ltl01~ Elti [~(`(P,[7C~811~ ~1clS ~i C011L1f7tllilS~ Cjtlty l0 RlRllllcllll ~I~1111~1~~~~5 ~]]'tV~1CV \~~'~11C~1 1S II~G cl~~CV]cll(;C~


by the tllin~ of this suit.

          WHERL:I~ORE, Plaintift~ respectfully rcc~ucsts this Court to ~rcicr th~i( PlaiilCiff's identity

remain private throughout this litigation and for such iiirtllcr orders as the Court ciccros necessary

lltll{L-I' l~iG C11~CU111SLS11Cl;$.


                                                                Respeclfuliy sub~~~ittcd,



                                                                                          f

                                                                                             —                _ _-
                                                                Maurccn Nl. Brady           KS +?2460
                                                                Lucy McShane                KS ~~22517
                                                                NtcSH~~~F & Bxt»Y, LLC
                                                                1656 Washington STrcct, Suite 1?0
                                                                Kansas City, MO 6410
                                                                Telephone: (S 1 C) ~~~-8010
                                                                I~acsimiie: (816) 332-6295
                                                                E-mail: n»~.~acivi~i'i1ic~~iia~lct~radvia~~~.ciars~
                                                                       (T~,c51~<ln~i~~ ~nc;i~<1~1~~Lr~~tiv~ t~~,~coi~,
                                                                ATTORNEYS FOR Yl1nINTIFFS

                                                                Aucl

                                                                Phyllis ~1. Norman              KS #
                                                                NORNI~~N & GRAVES LAW FIR~~I
                                                               4505 Madison avenue, Ste. 220
                                                               Kansas City, MO 64111
                                                               Telepllonc: (816) 895-8989
                                                               Cacsi~llilc: (316) X95-89g~
                                                               .Email: I'hvllis;a.n,~kclaw.cc~m
                                                               ATTORNEY T'OK PLf1INT1I~'FS

                                                               Mitc(Zcll L. Btlrgcss KS
                                                                B~~~c,~ss Lew C'uz:tit, P.C.
                                                                }505 Madison Avenue, Ste. 220
                                                               K~usas City, MO G~ 1 I 1
                                                               'Telephone: (SI6) 471-1700
                                                               l~aesimile: (S 1 C) 471-1701


                                                                    7            Clerk ufthe C~ishict Court. Johnson Co~u~t~ I:artsas



                                                             ~■ ~
Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 45 of 121




                               llll~ill: fllIICETCC~llI ~'~ti51~i1V~~C.COl11
                              11"C~l'OIZi~N~Y l`OItPL:~INTI['F~




                                               Clerk of the District Cotrrt, Johnson C~~unty tiansas



                            EXHIBIT A
 Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 46 of 121




                                                                                                     21C~VU171G
                                                                                                     I)i~-1


               1~ ['III? 1)ISI2[C'"I~ C'OUR"l' C)I~' J(~}f~~JSf~~ C'~CJti'Tl', Is:~1VS.1S

 C.C., individually' ~~nci un behalf of ~►ll
 others similx►~ly situ~ited,

                 Plaintiffs,

                                                         Case No:
                                                         ~1V1SlOtl:
 t~~11~.D-DATA INC'ORNORATEll
 Scrvc:
 Cogcuc}~ Gl~b~ll, Inc.
 21~ 1 S W 2 I s` Street
 Topeka, KS 66604

                Dcfctldaut.

                                  UEYIAND }FOR JURY TRIAL

               COi~7ES NOW PlainCifti, on bcllalf of liersclt~ and tl~c other Class Members,

respectfully demands a trial by jury on X111 of llcr claims and causes of action so triable.




                                               Rcspcctfil(Ly submitted,




                                               Nlaurccn M. Brady        KS #2246
                                               Lucy NtcSh~zne           KS 42?517
                                               MCSITAt~~E & BiZADY, LLC.
                                               1656 Wasliingtoll S~i-cct, Suite 120
                                               Kansas City, MO 64(08
                                               "Tele~hoilc: (8l6) ~3~8-b010
                                               Facsimile: (41C) i~2-h295
                                               ~-mail: mbradv(u),l~lc~tiancbra~lyla~~~~.cum
                                                      lincshailc ir'~,mcshancbraclvla~~~.~oil~
                                               ATTORNEYS F012 PLAINTITFS

                                               ;end

                                               Phyllis A. Norman        KS #

                                                            CYcrk c~fthe Distri~:t Court. Johnson County lirinsas
                                                                                          0~~?~'2/ U_3:~6pm tld~tI


                                           EXHIBIT A
Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 47 of 121




                              Norz~i;~~ ~~ C;i~;~vE:s L;~~~~ }~uz~-~
                              =~50j Madison ~~enuc, Stc. ~~O
                              Kansas City, X10 C41 l
                              "I~cicphonc: (~ 16) 895- 989
                              l~acsimilc: (816) 595-~9~;g
                              l ~nai l: F'hti°Ilisi<<:.'n fkclaw-.coin
                              ATTORNEI' I~OR PI.AINTII~I~S

                              Nlitchcll L. 13urgcss KS ?~
                              Bu~zat ss Ln~v I~~R:~i. P.C.
                              4.5(?5 Madison ~~~cnue, Ste. ?20
                              Kansas City, 110 6~1 1 1
                              Telephone.: (8 16 j 47 I- I 700
                              Tacsimilc: (8 16) 471- l 70
                              ~inail: mitcll;t~l~uc~~essl,i~~~lcc,co~1~
                              AT1'ORNEl` FOR PLAINTIFFS




                                           C'ler~~ ~f the (~istriet Court, Johnso~~ County Kansas



                            EXHIBIT A
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 48 of 121




                                                                                                         ?1C~~U171G
                                                                                                         I)iv-~


               It`d "t'I{i~: ll lSlt(C:"1' C'OLI12ri' O}~' JOHNSOV C'~LfI~"I'~', Ia 1i'~S:~S

 C'.C., indi~~iduall} and on beh~~lf of atl
 others similarlti' situated,

                 Plaintiffs,

         v.                                               C'~isc X10:
                                                          Division:
 1~~IED-D;~~['~1 INCORPORATED
 Sccvc:
 Cc~gcncy Global, Inc.
 210 I S W 21'` Stt-e~~t
 Topeka, KS 6660}

                Dcfct~dant.

                                   I+,NTRY OF AYPEARIINCL

        COiVIES 1VOW Maut-cc~l M. Brady of the Law firm of McSllanc &Brady, LLC, and hereby

e~llters her appear~ulec, as colulsel on behalf of Plaintiff C.C. in the above-referenced matter.

                                                         Respcctflilly submitted,




                                                        Mauree~~ M. [3rady        KS~F 2260
                                                        Lucy McShane              KS# 22517
                                                        McSFr,~r~~F & B~~nn~r. LLC
                                                        1656 Washington Strcct, Sttitc 120
                                                        Kansas Ciry, MO 6~ l08
                                                        Phone: (816) ~g8-8010
                                                        Fax: (8l6) 332-E2>5
                                                        E-mail r~ll~rai,vi~ ;n~cshau~~l~r~icivlalti ,cur;:
                                                                in7c~llark ~L:irlcshan;-lfcad`'l~i~~.con_~
                                                        ATTORNEYS FOR YLAIN'CIPI~




                                                             (Yer~~ oPthe /district C'o~u-t, Johnson Cointty l~3nsas
                                                                                             0-li20i?I 0_i:til~m x11,1/


                                            EXHIBIT A
 Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 49 of 121




                                                                                                  21C VQ1716
                                                                                                  I)i~-~


               I~! ~I`FI1+, DISRiC~C C'OUR"1' ~1~ JOII~'SO1~I COON"1'l.', Iiil~S;15

 C.C., individually a~~d un behalf of all
 others similarl~t situated,

                 Plainlif'fs,

         ~-.                                            Case No:
                                                        Division:
 Mf~.D-DATA INCORPORA7'[~U
 Sci-ve:
 Cogency Gl~~bal, Iilc.
  101 SW 21'r Street
 Topeka, KS 66604

                Defendant.

                                   EN'I,RI~' OF' APYEA1tANCE

       COMES NOS' Lucy McSll~nc of the la~v tirn~ cif NIcSLianc &Brady, LLC, and hereby

ci~ters her ~ppearailce as counsel on behalf of Plaintiff C.C. in the above-referenced i7~atter.




                                                       Respectfully submitted,




                                                       Maui-cen M. Brady          KS# 2?460
                                                       Lucy McShane               KS# ?2517
                                                      NlcSxr~~rr. & BRnnv, LLC
                                                      1656 ~lashington Strcct, Suite 120
                                                       Kansas City, MO 6410
                                                      Phone: (416) g~8-5010
                                                      I'ax: (816) 332-6?95
                                                      E-mail: n~bracil'~u~.tr~c.sh;~ncbra~Iyla~~~~.cc~n1
                                                              !mc;i~anc,:cf inc~ha~7el~racl~ la~~ .eoin
                                                      ATTORNEYS FOR PLA1N I'1FF




                                                           Clerk of the District Cocu7, Johnson Cuuizh~ l~ansas



                                           EXHIBIT A
 Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 50 of 121




                                                                                                               21 C\-~ O 17 I 6
                                                                                                               Uiv-~


              ly'l'HL ll1~ 12IC"1' C:OU[Z"1~ O1~ ~)OH~ISO;V C'()LiI~"1'~', KAi°JSAS

 C.C., indi~~idually and nn behali'ut~xll
 others siniilarl~' siYuaYed,

               Plaintifts.

        v.                                           Ca~c No:
                                                    I~IV1S1011:
 iYtEU-llA'I'A [NCORPC)R~1TI?D
 S~rvc:
 C~gcncy Global, Inc.
 2101 SW 21'` Street
 T'opcl<a, KS 66604

               Dcfcildant.

                             ll1+;SIGNATION OF LEAll COUNSEL

       C'O~'~7ES NOW Plaintiff C.C. hereby designates Lucy McSllanc~ of tllc law fiirn~ of

McShane ~ Brady, LLC, as lead counsel in the above-referenced matter.




                                                   Respectfiully submitted,




                                                   Maureen M. Brady          KS# 22400
                                                   Lticy McShlne             KS~' 22517
                                                   McSF~~v~ 8r. Blt~t~Y, LLC
                                                   1656 Washington Street, Suite 120
                                                   Kansas City, MO 64104
                                                   Phone: (~16) 8~5-010
                                                   Fax: (MI6) 332-6295
                                                   I~-mail: ~nbrac~ci'.m~shanel~r~id~~l<il~~~.c~~i1i
                                                            ill?~ ti il<lili'it"l~'Ii1CSll lll-~ il1'<Il~\;l;1tl .COIL?
                                                   ATTORNEYS FOR PL~IINTIFF




                                                        Clem of the District Court Johnson County /iansas



                                            ~■ ~
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 51 of 121




                                                                                                                 SIC VU1716
                                                                                                                 Div-


                  1;~1 "['F-It+: 1)(SI21C"C COU(ZT f)1~ JOHNSON C'UUI'v'"1'~', Ii~11V~A5

  C.C., individually and on behalf of all
  uthcrs si►nilxrly situated,

                    ~~~~~~,lc;t~t~,
          ~~-                                                      ca~~ N~:
                                                                   Division:
 ~~1ED-D,1TA INCORPOR~ITED
 Serve.:
 Co~cncy Global, Inc.
  101 5~~~ 2 I s` Street.
 Topeka, KS 66604

                   Dcfcudant.

                           1~'IOTION AND ORDER N OK
            APPROVF~L AND AYPOINTNIENT OF PRIVATE PROCESS SEIZVEI2

         COMAS NOW Plaintiff, by and tllrougt~ its attorney of record, a~1d for its ~lotic~u for

/\pprovaliAppoint of Priva~c Process Scr~~~cr, and 1-cqucsts that D&B Legal Services, Inc.: Legal

Names (s): who ace qualitied perso~l5 to serve process, are not parties and arc not less than eighteen

~~ b~ ye~l['S Of ~1~~, ~1S (~C1V~ltC ~~COCCSS SGNCI'S 111 C~1E t1~04'~ C~ILlSB LO Sl',L'Ve ~)COCCSS 1R fI1lS C~1S~.


Jamie Andrews PPS21-0022                    Norman Diggs PPS21-0125                    Wendy Hilgenberg PPS21-0050
Sallie Bailey PPS21-0023                    Edwina Ditmore PPS21-0126                  Brent Kirkhart PPS21-0051
Brian Bankowski PPS21-0099                  William Ferrell PPS21-0034                 Janice Kirkhart PPSZl-0052
Dustin Becraft PPS21-0024                   Robert Finley PPS21-0035                   Tyler I<irkhart PPS21-0053
Carrington Bell PP521-OOZS                  Ramona Foster PPS21-0132                   Raymond Land PPS21-0162
Miranda Bergner PP5Z1-0101                  James Frago PP521-0036                     Bert Lott PPS21-0054
Steven BergnerPPS21-0026                   John Frago PP521-0037                       Frank Lundien PPS21-0168
Thomas Bogue PPS21-0027                     David Garza PPS21-0134                     Chad Maier PPS21-0170
Mathew Bohrer PPS21-0103                    Bradley Gordon PPS21-0038                  Kenneth Marshall PPS21-0171
Arthur Boyer PPSZ1-0028                    Thomas Gorgen PPS21-0039                    Deborah Martin PPS21-0055
Scott Brady PPS21-0029                     Mason Gray PPS21-0140                       Michael Martin PPS21-0056
Donald Branch PP521-0104                   Charles Gunning PPS21-0040                  Timothy McCleary PP521-0057
Jeff Brown PPS21-0030                      Michael Hancock PPS21-0041                  Michael Meador PPS21-0058
Randy Burrow PPS21-0107                    lames Hannah PPS21-0042                     Maria Meier PPS21-0059
Gary Burt PP521-0031                       Rufus Harmon PPS21-0043                     Heather Merfen PPS21-0060
Glen Cobb PPS21-0114                       Stephen Heitz PPSZ1-0044                    Thomas Melte PPS21-0061
Norman Collins PP521-0115                  lames Hise PPS21-0045                       Jill Miller PPS21-0178
Michael Conklin PPS21-0120                 William Hockersmith PPS21-OD46              Michael Miller PPS21-0062
Lisa Corbett PPS21-OlZ2                    Mike Johnson PPS21-0047                     Matthew Millhollin PPS21-0063
David Dice PP521-0032                      Tawanda Johnson PPS21-0048                  Jason Moody PPSZl-0064
Maureen Dice PPS21-0033                    Patrick Jones PPS21-0049                    Jeremy Nicholas PPS21-0065

                                                                       C'ler~~ c~fthe District CoutY, Joltason ('o~utty tian~as



                                                      ~• •
 Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 52 of 121




Michael Noble PPSZ1-0066     Edna Russell PPS21-0078                      Randy Stone PP521-0219
Greg Noll PPS21-0067         Juan Santos F'PSZl-0207                      Sonja Stone PPS21-0218
Rok~erC Peters PPS21-0193    Brian Scheer PPSZl-0208                      Lucas Traugott PPS21-0223
Carrie Pfeifer PP57.1-OQ68   Brenda Schiwitz PPS21-0079                   Ryan Weekley PPS21-0084
Crai; Poee PPS?1-0069        Mark Schneider PPS21-0209                    Misty Wege PPS21-0230
Dee Powell PP521-0070        Joe Sherrod PPS21-0212                       Andrew Wheeler PPSZl-0085
Samantha Powell PPS21-0071   Michael Siegel PPSJ_1-07.13                  Pamela V~Iheeticy PPS21-0086
William Powell PPS21-0072    Robert Simpson PPS21-0214                    Andrew Wickliffe PPSZl-0087
I<irn Presler PPS21-0073     Laura Skinner PPS21-0080                     Gregory Willing PPS?_1-088
Marcus Presley PPS21-0074    Thomas Skinner PPS21-0081                    Conni Wilson PPS21-0089
Mark Rauss PPS21-0075        Richard Skyles PPS21-0082                    Stan Yoder PPS21-0233
Jason Rodgers PPS21-0076     Anthony Spada PPS21-0083                     Jacqueline Young ~PS21-00~0
Richard Roth PPS21-0077      John Stotler PP521-022Q                      Greg Zotta PP521-0091




                                        Respectfully submitted,


                                                              ~~~
                                        -- _        _                __      - -- --
                                        Maiu~een M.    Brady         KS ;~22~60
                                        Lucy McSh~ine                KS #2?517
                                        NIcSN~;vF ~c BR,ar»~, LI,C
                                        1656 Washington Street, Suite 120
                                        Kansas City, MO 6~lOb
                                        Telephone: (81 C) 885-8010
                                        Facsimile: (816) 332-6295
                                        E-n~ai~: ~nl~radv~~i;l~~c,hanebrad~-'la«.cti~m
                                                (Inc hartcr~~;~t?7e.~1~1~~~i~:Lrac~}°Ia~~,=.con1
                                        A"1'~['ORNEYS I~ORPLAINTIFFS


                                       And


                                       Phylli~ A. Norman         KS #~
                                       No~~~~ti & GH~avcs I..a~v Fitt~tii
                                       X505 Ntadison t~vcnuc, Stc. 220
                                       Kansas Ciry, iV10 6=~ 1 1 1
                                       Telephone: (S 16) X95- 3989
                                       Facsimile: (816) X95-898
                                       Email: f'h~liis;'t~n~kcl~iw~.com
                                       A~I'rI~ORNLY FOR PLAINTIFFS




                                                       Cler~~~ ofthc Dish~ict Court, Johnson Cbunt~~ hartsa5



                                   EXHIBIT A
 Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 53 of 121




                                                ~~litchcll L. E31ir`~css I{S
                                                }3l.~RG[ sS L:111 I'1Rn1, P.C.
                                                ~5~5 Madison ~1vcilue, Sle. ~2U
                                                Kansas City, MO 6~ 1 1 1
                                                Telephone: (8 16) X71-170)0
                                                Tacsimile: (~ 16) 471-1701
                                                F.maiL illitcfl;' ;:bur<~es51<n~~l<c.coi~l
                                                AT'TORNEI' FOR PLAINTIFFS




                                             ORDER

        It is IZereby ordered that the Plaintiff's Motion for Approval ai d f\~~poinCment of private

process scrvcr is sust~incd, and llic above-n~mcd individual is hcrcby approved and appoiutcd to

serve process in t(ie above-captioned matter.

1T 1S ~iEREBY ORDEK~:D.



                                                         /s/ MELISSA MERCER
DATE:                                                    Dated: 04/22/21
                                                        Judge of the District Cotu-1




                                                             Clerk of the 1~isU~rct Court Johnson Cour~t~~ l:ansas
                                                                                          O J;"0'2 / (J3:S6pm ;41:11


                                          EXHIBIT A
 Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 54 of 121




                                                                                                    21CVQ171(~
                                                                                                    l)i~ ~


                1~! 1'CII? ~)IS12IC"I' CUUR`1~ ()r' J(DHN~(3~" C'OU~r't'l', 1~~1NS:1S

 C.C., individu~illy xnd on behalf of all
 others similarly situated,

                  Pl~iin~iffs,

         v.                                               Case No:
                                                          Division:
 1ti~ED-DATf~ (NCORPORA7'EU
 Serve:
 Cogcilcy Global, Iuc.
 2101 SW ? 1'` Street
 Topeka, KS 6604

                 Dcfendaiil.

                                      C~RTIl~ ICA'1T~ Ol Sk?RV1C~?

        COtI'lES NOW Plaintiff, by and ttu-ough counsel, and hereby certifies that copies in paper

and electronic fot7nat of Plaintiff"s Openl~r, liateri~o;alories to De%enflnnt and PlrrintafJ's First

Recltrests for Prc~~lrrctio~a o/' Docl~mcnts to D~fencl~urt ~vcrc served along ~viCh Cl~c Petition for

Dai~~ages in Che ser~rice }~acicet.

                                                Respcctfillty sub~~~ittcd,




                                                Maureen NI. Bracjy      KS t~22460
                                                Lucy McShane            KS #22517
                                                McSHa~~~ & [3iz.~»Y, LLC
                                                1656 Washington Strcct, Suite. l20
                                                Kansas Cit}~, MO 6410
                                                Telephone: (b 16) 888-801 U
                                                Tacsinuic: (g 16) 332-6295
                                                E-mail: nlbradv(cr:incshailcbradvla~t~.co1~~
                                                       lmcshane(tilnesllallebratlti`ia~~~.co~~l
                                                A~C`I'ORNI:~lS I~OKPL~IINTIFF~

                                                end



                                                             Clerk of the Disn~ict Court, Johnson County h`ansas
                                                                                          D-~i70 21 03:~6pm 81;11


                                             EXHIBIT A
Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 55 of 121




                               Pl~y~llis A. Norn~<in     I<S ,'-`

                               ~ QS Madison A~ ct~ue. Ste. ?20
                               Kansas City, MO 6~l I I 1
                               Telephone: (816) ~9ti-8989
                               racsimilc: (81() 595-895
                               email: hP vllist~r;~l~~(~c~la«.~ofn
                               ATTORNEY FOR PLAIN77 (~ F~

                               Mitchell L. Burgess       KS #
                               BI;RGE;SS LA~V I'lltv1, ['.C'.
                               4505 Ntadison Avenue, Stc. 220
                               (fansas Cily, MO 641 l 1
                               Telephone: (81C) X71-1700
                               Facsimile: (8l6) 471-1701
                               Email: nlitch(t~%bur~~sslati~~~lcc.cc~m
                               ATT012NEY P`OR PLAINTIFFS




                                            Clem o(tlie District Co~u7, Johnson Coiutty Kansas
 Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 56 of 121




                    I~ "C'HI~: ll CSRIC'~1' (_'OCIRT t)I' JOH~~~;~}~ C~C)UN't'~', IAA\'SAS

 C.(.'., in~lividualiv and on behalf' of all
 otlicrs simil~rl~~ situaYeci,

                      Plaintiff=s,                        )

         v.                                               )   Case Nc>: ? 1 CVO 17 16
                                                              Division: ~
 NtED-llATA INCORPORATED                                 )

                     Uefendr~nt.                         )

             PLAINTIFF'S F1I.2ST SET OF IN'I'I?RROGATOI2IES TO DEFENDANT

        Pursuant to Kansas Statute 60-22C, Pl~intii~t, individually and on behalf of al l Kansas

residents who are similarly situated by and through counsel, hereby requests th~~t Defendant Mccl-

Data lilcorpor~ted respond to the tollowin~ interrogatories within 30 days oFthe dace hereof.

                                           IN'I'ERROGATOItI~S

              S_I,~~~.~ F.:

        a.          The na~~~e and address of the person or persons answering these interrogatories;
        b.          I Iis/her relationship to Defendants; and
        c.          His/her position of employment.

        ANSWER:



   2.         LXY~RTS

        List aid identify:

              a.    Each person the DeFendant cs}~ecls to call as a~~ expert witness at trial, st€ltin~ 1`or
                    each such expert:
               I.   Name;
              2.    Address;
              ~.    Occupation;
              =~.   Place of~ Employment;
              5.    QualiticaCions to dive an opini~~n (if such infori~ialion is available on an e~per~'s
                    curriculum vitae you may attach a eop}~ thereof iii lieu of 1ns~vering this
                    interrovatory subp~rl).




                                                i~:~:rr~~r_~
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 57 of 121




              Ei.With respect to each expert IisCed, please sate the subj~et matter on which the
                 expert is expected tc~ testify a' nd thr c~p~rt~s hourly dc~~osition f~c~.
              c. Identi[} each non-retained expert ~viti~css, includin~~ a party, ~-vho the Defendants
                 cxpecl t~ call at trial why may ~~rovide expert ~-vitness opinion testimony h~,
                 providinV the c~perl's name, address quid field oi`etperlise. State ~ils~~ any opini~~ns
                 the expert ~-vill testify to at trial.

        ANSWER:




        [ lave any st~~teil~e~lts, written or othcr~-vise, been obtained from a witness or anyone other

than Plaintiffs by a person acting on your behalf in connection with the occurrence described in

Plaintitts' Petition? lCso_ state:

        ~i.         The elate oP each slatemznt:
        b.          ~f'I~c name and address of each person whose statement vas taken;
        c.          Whether such statement was written, recorded or taken by any other means:
        d.          The nai~~e and address of the person who rook said statenlenls;
        e.          Describe the method by which the statements) was taken;
        1'.         The name and address of tl~e present custodian of the statements.


        .ANSWE~,12:




                    POLICIES AND PROCEDURES


        4.          Please state the nan~le, job title, address and contact information for each person

involved in developing, producing, cre~tin~~, performii~a, conducting, moderatin~~, ~ai~ci/or

or~.anizi~~~~ any and al l training manuals, pr~~rinls, policies, rules, regulltions. semin~irs, meetings,

presentations, or the like relating to protection and/or treatmenC of confidential health information

fi•on~ 20 I =~ through the present, and if that person is oi~ was ail employee of Nted-Data.

       ANS~VT12:




                                              i~:~:nc~~r_~
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 58 of 121




          7.      I'Icrise l ist the policies and/pr ~~rc~eeciin~es for discovery of. clocumentiilg,

 investi~~tin~~, end retainin~~ doc~m~enlation pf complainCs or allegations of the disclos~n~e of

 confide~ltial health inform~7tion ~~vithoul patient approval or c~~u~t Dreier b}~ your em~~loyces, a~~cnts,

 ~erva~~ts, or representatives, and icientiFy~ all documents related lu the same.

         ANS WEI2:


         6.       Please list each meeting, prescnt~~ti~n, tr~ii~~ing session, seminar or the like that

en~~ployees of Med-Data atlendecl at ~-vhich prot~c~ion of confidenti~~l health information was

discussed or iilstructcd from 2014 thro~l~rh the present. I~or each such tcainin~~ session, ~Icase

identify all persons present, the substance ol~tl~e discussions, and identify and docu~~~eilts reflecting

s~ich discussions.

         ~NSWEIZ:




    7.         AFFIRNIATIVF OFFENSES

         I~or each of your Affirmative Defienses state the factual and legal basis for each Defense,

and idei~lify any applicable statutes, riles, re~ulalions and/or la4vs regarding each Defense.


         nrrc~~ic~.




    8.         SfMILnR COMPLA[NI~S BCFORE AND A[~TER OCCURRENCC

         Strlte whether any complaints (i.e. (a~~°s~iits, letters, verbal complaints) have ever- been i~~~de

regarding the actions of Defendant as set Corth in P1lintifts' Yetilion (i.e. the Data E3 reach). If so,

stale:




                                              EXHIBIT A
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 59 of 121




          a. ~l~h~ full n~lmc, address, rind phone numberot'each individual th~~t has made a complaint
             ~~bout Uel'end~nts' ~lcti~~ns.
          h. Descri~~[ioi~ al~each com~~laint in cl~tail and fin-therdescribe what me~s~u~es were taken
             t~~ correct e~ich ~~roblem that ~~~as the subject matter i~Cthe com~~lnint.

           ANSWC,R:

    9.          WARNINGS AND/OR NO~1,1C~


          Has Defendant ever been warned, informed and/or been advised tl~~t Defendant`s storage,

il~aintenance andlor disclosure of PHI or PI! vas in~ippcopriate and/or illegal and/or in violation oP

ally federal or state statutes) or case law, or I~ef~endant's contracts or agreements with 1ny person

or en[ity~. If so, please state the lollo~~ing:


         a.     The source oi~the ~~vlrning/advice/inFori~~ation
         b.     The appro~im~~te date of the warnii~~/aiivice/information
         c.     The medi~u~~ of the warning/advise/information
         d.     The specifiic substance of Che warninaladvise/information
         e.     Whether or clot your practices changed or ~~~ece influenced by the ~varnin~/advise
                information


          ANSWER:

F,XP~R I'S


         1 U.      [dentil~y any retained expert yogi intend to call to testify at trial and provide said

expert's name, address, c~ccup~tion, dace ofei~lployment, hourly deposition fee, and qualifications

to render an expert o~~inion and the genera) naCure of the s~ibject matter on tivhich the expert is

expected to testify.

         ANSWER:



         1 (.      Identify all non-ret~iined expert ~vifnesses you intend to call to testify at U~ial.




                                                EXHIBIT A
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 60 of 121




           r1~~~'b'(?R:




     12.         CL,~SS CER1'IF~ICA~I~IUN HI-:A[~ING W' I -I~NCS

                     for each indi~~idual you intend to call as ~ ~vitncss at the hearin~~ on cl~iss

 certification, please state the (ollowin~.!:


           ~i. full name, last I<no~v~i address aild telephone nun~bei;
           b. Occupation, ~i~d nan~~e and address of place of employment:.
           c. The general nature of the subject n~atter~ on which each such pers~~ii icleiltified is
               expected to testify.

           ANSWER:



                     }~'AC (SAND ~VI I~NL;SSCS


           13.       Please sCate the nai~~e, job title, dates of e;mplo}~mcnt and contract inFormatioi~ for

each ofi yo~u~ employees, servants, agents, or representatives ~vho ~ver~ involved ~vi[(~ the release

oPPHf and Pf[ documents as described in Plaintiff"s Petition.

           ANSWER:




    14.          Please state the name, address, job title, anci job deities of the director of IT` al Med-

                 Data.

          ANSWER:



           I5.      For each of the fol lowing listed topics, identif~~ gal) persons who have knowledge of

such topics., stating brietlti their relationship to Med-Data:




                                                '. ■
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 61 of 121




         a.        Facts pertainir~~r to the al lega[i~ns ~t~tl~~c Netilioi~: aid,
         b.        Facts p~rtainin`~ ti> 1~leil-Data d~fenscs rind al~firmati~e defenses.

        DNS«'F12:


         16.       fdentil~y, in detail, ho~~v the PI II and PII ~~~as stored anti/or maintained and ~~~ho

stored the Plll and PII.       If stored on ~l com}~utei~, p(e~se identify the physical location of anv

computer server, what persons) o~-vns, ~~~erates, maintains, end%or controls over any server.

               ANSW[?R:



        17.        Please state the n~me(s), job title, and job deities cif l~~led-Data's Privacy and/~r

Compliru~ce Of[icer.

               ANS~V~R:



        18.        Pr~~vicle a description of the internal investigation ai d resulting findings associated

4vith Che Breach subject cif this litigation. Speciticall~~, please state:

               a. The na~1~e, job title, job duties and contact intorinati~n of the person(s) andlor
                   entity(s) who conducted the investigation;
               ~i. The steps taken during the ii~vcstigation;
               c. The tindin~ c~fi the inves[i~ati~n;
               d. The steps taken to discovery the harm ~.vhich befell each person riffected by the
                   Bre~ich; and,
               e. The steps taken to mitibate the harm ~vhieh be{`el l each person affected by the
                   L3reach.

              ANS~V~R:


        19.       Provide a description of all categories of PHI and PII stored during the time ol'the

Data Breach.

              ANSWER:




                                              EXHIBIT A
   Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 62 of 121




         20.      Describe h~»~ I)e('endEint ~I ~1ed-D~ita learned of the Data Breach. includin~~ the date

 you lean~ecl of the D~~ta Breach. die identity of ~erson(s) ~~~~ho notilicd D~ficndant ol~ the breach.

 ~vho spe~ili~ally ~-vith Defendant received such notiticatioil, and ~lll detail, information, ~~ncl

 communicalioi~s contained in or re~arciing s~ich notifiicatioi~.

               f~NSVVLIt:


         2I.      State dle n~i~~~ber of persons ~-~~hose PH [and PI [ vas disclosed as a result of the Data

 Breach and how yc~u determined such number in responding to this li~tcrro~atory.

               AIYSWI~,R:




         22.      LisC the state of residence indicated by your records for each person ~vl~~ose PI-[I aid

PII ~v~s disclosed as a result of the Data Breach gild For each such state, identify the n~~mber of

notification letters sent to parsons therein.

               ANSWER:




         23.      Describe Defei~danl Med-Data's mechanisms, policies, procc~iures, protocols.

checklists and il~ethods o'f'securin~ end pro~ectin~ PHf and P[1 provided to it that were in existence

during the Relevant Time Period.

               ANSW~12:




         2~.     With regard to yo~ir response to [nterro~arory No. 19, identify a~~v that wcee not

Collowed, i~1 ~vholc or in p~ar~, during the Relevant ~I, im~ Neriod, aild when you became aware o(~

SUC~1.




                                              ~~,~~~il~~~,
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 63 of 121




                 .4VS~VER:




         2~.         Describe ho~~ Defendant i~~led-Data chan~~ec1 its mechanisms. policies. proeed~n~cs,

 protocols, checf:~ists and iliethods re~,arclin~~ the retention and protection of P1 [1 ~~ncl P1 [ (ii~cludin~.;,

ii~le~~ uli~r, the nature ol~ tl~e chan~~e, the date cif the change, and the el~feclive d~ite of the ~h<1n~~e),

after L7efendanl le~arneci of the Data Breach.

                 ANSWER:




         `_?6.       State whether an_y PHl and PII mainl~incd and/or stored by Defiendant N1ed-D~ta

has ever been accessed without authorization —other than the I.3reach al issue iii this case —and for

each such occurrence, provide: (i) the date of the occurrence; (ii) a description o~~all docui~leilts

and ini~oril~ation accessed; (iii) the number of persons ~~vhose clocumcnts and infiormatiun were

accessed without authorization; (ivj whether the occurrence vas publicly reported; (v) if tllc

occurrence ~~vas not publicly reported, all reasons for i~ot publicly reporting the event, (vi) ~~vhether

the occurrence was reported to law ei~(orcement; and (v) if the occurrence vas not repoeted to (acv

enforcement, all reasons For not reporting the event.

                 ANS~V~R:




        27.         [dentify all ii~suranee agreements and pol icies wider ~-vhich an insur~ince business

may be liable to satisfy all or part of a possible j~idg~~~cnt against Dependant lVled-Data in this

action or to inclemniEy or reii~iburse for payments made to s~tisfiy any judgment against N~Iec3-Data,

and for each state:

                 a) Thy name ~~f the insw~ance comp~iily;




                                               EXHIBIT A
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 64 of 121




              b) ~l-hc ~~ol icy number

              c.) I h~ efFcetive ~~olicy ~~criod_

              d) ' I~he maximiun l iability limits 1~or each person and ~ttch occurrence. includin~~

                  umbrella anti excess li~it~i litti~ covcra~~r. and

              e) The named insureds) under the policy.

              ANSWL:K:




        28.       Identify aO peesc~«s «-hose PHf and PI I ~v~~s stored and/or maintained by Delenclant

that was disclosed as tl result of the Data Breach.

              ANSWER:




       29.       Identify the types of information that ~-vas disclosed fior Plaintiff anti the proposed

class mei~~bcrs as a result ot~the Data [3reach.

              R~~cvaanrrz




       ~Q.       Describe alf information, includin~~ PHI and PI[, relating to D~fienciai~l's employees,

that Dcfendlnt shares with anv other third party, and provide the reasons for such disclos~u-c.

              ANS ~VI, R:




         1.      [clentify all employees, ~~~ents and any other individuals ~~vho disclosed the Pl tl and




                                               EXHIBIT A
 Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 65 of 121




f'll at issue in this case and state in detai l all discipl inary actions tal:e~~ a~~ainsl said individuals.

            ANSWl~ll:




                                                  Respcctt~ully submitted.


                                                  ,.    ~~`' ~f~J.                      '`



                                                  Mauree~l Nt. Brady        KS #~22~60
                                                  Lucy McShane              KS t~2?517
                                                  1~~1CSF[~1N6 & BR;~DY. LI_,C'
                                                  16~C Washington Street, Suite 120
                                                  Kansas City, MO 6=1108
                                                  "I'elephonc: (8 16) 888-801U
                                                  F'acsimilc: (816) 332-6295
                                                  Email: mbradv(~r),mcshanebcactvlaw.coil~
                                                          Imcshane~ci7i~~cshanebcadylaw.cony
                                                  ATT012NEYS FOR PLAINTIFFS

                                                  And

                                                 PlZyllis A. Norn~an      KS #
                                                 Nor~ti~n;v & GCzf~vFS I„~w Fiiz~~
                                                 ~~05 Madison Avenue, Ste. 220
                                                 Kansas City, MO 6~1 1 1
                                                 "I"elephoiie: (816) 89~-5949
                                                 Facsimile: (816) 895-8988
                                                 Email: Phvl(is(c~n:~fccla~-v.com
                                                 ATTORNFS' FOR PLAINTIFFS

                                                 i~~litchell L. Burgess [<S #
                                                 B~~izc,i:ss L:=~~~ Fi~z:~~. P.C.
                                                 4505 Madison ~lvcnue, Ste. 220
                                                 Kansas City, MO 6~ 1 1
                                                 Telepllo~le: (~ 16) ~7 I - 1700
                                                 I=acsimile: (816) 471-1701
                                                 Email initcll~?,bur~.;essla~~~kc.eom
                                                 ATTORNEY I'OR PLAINTiFkS




                                             EXHIBIT A
 Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 66 of 121




                 I~ "TIIE DI~RIC'T C'OUR~1' O1; J~?[1NgU[~ ('(~fJNTY, ICANSA

 L.C., individ~iall~~ and on beh~ilf of all          )
 others similarly situated,                          )
                                                     i
                  Plaintiffs,

            v.                                           Case No: 2 I CV0171 E
                                                         Di~~ision: =~
 M[?D-llA"TA INCORPO}2A"I'I?D

                  ~CfCilC~~lilt.




                            PLAINTIFFS' FIRST' REQLIE~T F'OR
                      PR011UCTION OF llOCUNI~NTS TO DEFENDANT

        PursuanC to Kansas Statute 60-2~6, Plaintiffs, inclividuallti~ and on behalf of all Kansas

residents ~vho are similarly situated by and through couns~L hereby requests that Defendant Med-

Data fncorporatcd respond to the Iollo~ving requests for production ~f doc~iments ~vithir~ 30 da~~s

of the date hereof at the office of Plaintiffi's counsel McShane & Bracly, LL.C, 1656 Washington

Street, Suite 120, fClnsas City, Nl0 641 1 1 ~~vithin thirC~~ (i0) days from the date of service of these

requests.



                                   1tEQU~STS FOR PRODUCTION

    1 . All documents ret7cctiiig or relalin~ to Icno~vledge, infor~~iation, or the investigation of the

       Disclos~ire(s) of the protected health information ("PHI") ~nci personal iclentificltion

       i~lfocmation ("PII'`j that is subject of PlainlifCs Petition.

       RESPONSE:



   2. x'111 statements, ~~hether oral. written, recorded, transcribed, sumil~arized, or other~~~ise

       memorialized. ot~any ~~vitness or other individual pw-porting to have laio~vledge ofan}~ issue




                                            ..■
Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 67 of 121




     that is subject ol~l'laintifi`s Petition.

     Rl?SPO~ti'SC::




 ~. ;III doc~u~icnts indicating the number of indi~~iduals efl-ectcif by the discl~~s~ire uf' the PI ll

     end I'II that is the subject of PI<iinli(~(`s Petition.

     RESPONSE:




 4. fill docu~~lenl indicating the t}tiles of ini-orm2tion shat ,vas disclosed for Plaintiff and the

     proposed class members regtlyding the disclos~u~c of the Plil and PIl th~t~ is Che subject of

     Plaintitt~s Petition.

     RESPONSE:




 5. nll documents reflecting or relating to any and all policies or procedures on protection of

     your patient aid their guarcli~tn`s protected health information ("PHI'') and personal

     identification information ('`PI!") fi~om 2014 to the present.

     I2~SPONS~:




 6. Copies oi'any coilti•acCs aild/or agreements between you ai d an}~ patients. their guarcliails

    or third parties regarding the protection of your employees protected health information

    ('PH[") and personal identiticalion information ("PII"j fi-om 2014 to the present.

    RESPONSE:




 7. Copies of ~~II privacy pol icies andiar related doc~ui~ents re~ardin~~ the protection of~ yo~ir




                                                 ■
Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 68 of 121




      patient or their ~~uardian~s protected he<<Ith intormalion ("FI JI") and personal identitica~ic~n

      information ("N(I") fi~om 2014 t~~ the present.

      tu~.sl~o~~~sr.:


 5. III doc~unei~ts identified in vour ans~-vets, ~r relied upon in preparin~~ your answers, to

     Plainlil~(s~ [~irst Set of fnterro~atorics to I)cfendanl.

     1ZCSYONST:




 9. All documents reflecting or relating to airy contract, a~reeinent, or other relationship

     between Defendant and any eampany, person, or entity I~irecl to maintain the PI-II and PfI

     records for patients anci/or their guardians of Mecl-D~ita.

     ~Lsi~o~~rsr:


 10, All doe~iments retlectin~ or celatin~ to I:no4vledge, information, or investigation of the

     Disclosures) subject of Plaintiffs' Petition.

     I2ESYONS~:




 1 1 . All docume~~ts relating to an}~ contention you have that ~~~y other ~crson or entity is

     responsible, in any ~~vay~ ~~~h~tsocver, for disclosin;~ Plaintiffs PHI and PI I information.

     I2~SPONSE:




 12. All documents relatii~~ ~o ally contention that some odler ~~ers~n or entity is, in ~~4~hole or in

     part, liable to Plaintiffs in this mater or is liable, in whole or in p7rl, to DeCendailt in this




                                         EXHIBIT A
Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 69 of 121




      iliattcr.




  l3. An}' rind al l indcmnit~~ a~.:reemei~ts which might cover, address or c~nceri~ Defendant's

     liability to Plaintiffs re~ardin~~ the alle~~ati~~ns in Plaintiffs' Petition.

     I2~SI'Oli1SL:




 14. X111 docunlenls re(lecti~~g or relating to trainin~~ yo n' agents, employees, servants, and/or

     representatives on E~r~leetion of PF11 and P[I infori~~~tion and the duties imposed by I I[Pnn

     from ?014 to the present.

     R~SPONS~:




 15. All documents rellectiil~ or relatii~~ to supervisiil~~ your agents, emplo}~ees, servants.

     rind/or representatives to ensure }~roteetion of Pf 11 aild PII information from 2014 t~~ the

     present.

     RF.SYONSC:




 16. All documci~ts reflecting or relating to any and all policies or procedures on protection of

     PH[ a~1d PII intorn~ation Crom 201 ~4 [o the ~~rese~l~.

    RESPONSE:




 17. ~L~ll doc~u~~ents as a result of any claim made by any other person or entit}~ other than the

    Plaintiffs 1lerein rebardine ~~~r~ngfiul clisc(osure of PH[ anti P11 ii~Pormatioi~ in the; list 10



                                                  =~


                                          EXHIBIT A
Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 70 of 121




      ~eat:ti.

      1-2t?SYONSL:



  13. ~~II documents related to ~lny ~~~ron,~ful disclos~u~e oaf PHI and ('(I inlc>rmation in the last

      ~~cars.




   J. ~ll(docui~leilts reticctin~~ or relating to disciplinary procedures for your employees, agents,

     scrvanls, and%or representatives ~vho improperly disclose Pf l[ and PII information in the

     last ~ years.

     R~SPONSF,:



 2~. nll doe~ul~enCs retlectin~~ or relating to investigation policies and procedures of emplo}gees,

     agents, servants, and/or re~rese~~tativcs accuser{ of improperly diselosin~ PHI and P11

     in('ormatioi~ in the last 5 years.

     ItCSPONSE:




 21 . f111 doc~u»ents rellectin~ or relating to ~lnv interne) or ezterna) invcsti~ration conducted by

     IVted-Date and/or in coi~j~uicti~n or connection ~~vith any e~teri~~l person or entity, including

     without lii~~itation, any private or ~ovecnmental agencies, and any cesultina outcome oftl~e

    111V~SlL~~ih011.


    12~SYONSE:
Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 71 of 121




 2?. fill ~~ol icies car procedures ti ou ha~~c or f~a~i in pl~icc between 201 U t~~ the present for g~linin«

     I<no~.vled~>e o(~, documentin<~, and rclainin~~ documentation of~u~ improper disclosin~~ ul~PHl

     and I'll information by an~~ of your a~en~s, empluti~ees, servants, or repres~nlati~~cs.

     RESPONSI~'.:




 23. nny suive_ys, analyses, audits, or like studies ~~crfori~~ecl b}~ you or airy of yow~ emplo~~ees,

     agents, sere-~ai~ts, or representati~~~es pertaining to protection of, or improper disclosure vf,

     PI If and P[[ information.

     RI?SPONSL:




 24. All documentation retlecting recomil~endations of~ineans or ilietll~ds to reduce or ii~ii~imize

     improper disclosure of PHI and P[I inPoril~ation b_y any of youe eil~ployees, agents, servants,

    or representatives.

    RESPONSE:




 ?S. All doc~unenlation, correspondence, materials, or reports between Delenciant and the

    Health and 1(uman Services Office - Oflice of Civil Rights re~ardin~ any wrongful

    disclosure of PI11 and P(I infori7~~tion or breach of Defendant's duties pursuant to H[PAA

    and or HITECI-i from ?O10 to the present.

    RESPONSE:




26. All incident reports, investigation re~c~cts, computer printouts or records, ~~etlec~in~ or



                                                   6


                                           EXHIBIT A
Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 72 of 121




      relatin~T to any cl~iim or lawsuit by an~~ person oc enti[~~ ~l~aii~st ~~~ou f~~r ~vrungful or

      im~~roper disclos~u~e o~~ P1 11 and P[I inFormalion From 2010 to the present.

     12E5P0\BSI?:




 27. All documents rclatin~ to defenszs asserted by you in Dci~~ndant's Anse-ver to Plaintiffs'

     Petition.

     NES1'ONS~:




 28. In the event you conlei~d that an}~ document or thi~~~ once existed but does not no~v cxisl.

     please produce your doc~u-nent retention policies end procedures with re«ard Co the

     doc~iment o~~ think ~vhicl~ ~~ou contend no longer exists, and al l cioc~ulienls requesting or

     autharizin~~ the destruction or other reason Por the docui~~ent or thing's unavailability at lllis

     tiir~e.

     RESPONSE:




 29. nll doeui~lents ~~iven tc~ patients or their ~uardi~ins regarding the retention and E~rotectiotl

     c~fi their PHI and Pli infori~~ation.

     RFSPOI~SI::




 30. All insurance policies, declaration pages, or documents related to otl~~er funds, entities.

    and/or responsible parties which might afford coverage to Defendant Por liability to which

    Defendant may be exposed as a result u(~the i~~cidents described in Plnintif~fs' Petition.

    RTSYONSE:



                                                 7


                                             EXHIBIT A
Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 73 of 121




 31 . All letters or other documents evidencin~.~ and ~eserv~~ti~~n of~ ri~h[s ~i~.?reemct~t i~rom an~~

     insurance company participating in the d~lcnse oi~ this lawsuit.

     u~sl~c~~i~r:


 ,2. The curriculum vitae of any expert ~,vitness that you intend to eall to testify at trial.

     R.I?SPONSE:




 33. All clocui~~e~~ts provided to each e~perl witness th~~t you intend to call to testify at U-i~l in

     this matter.

     IZI;SPONSE:




 34. All documents relied Ripon for each opinion c~(~each expert witness identified by you.

     I2~SPONSE:




 35. A list setting Forth e~~h ease in which each expert identitied b}~ you h is liven testimony.

    RESPONSE:




 36. All documents ~~r tangible Chin,~s pre~ar~cl by any etpert ~vhoir~ you capect [o call pis a

    witless, including but i~ot limited to his ce~ort, factual observations, o~ii~ions, conclusions,

    pholo~i~aphs, i~ield motes, calculations, models and c~hibits.

    RI+,SI'ONSE:




                                                4
Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 74 of 121




  >7. L'opies of all statutes, talcs, regulations. laws ancV~~r ~tny other authority ~~'hicl~ )'ou contend

      relate to anv ,'~f(irmative Defense in lhi:; c~~s~.

     12tS1'O:~SL:



 33. All documents and exhibits you plan to otter al trial.

     iz~~l}ayst~.:


 3). All doc~iments Dcfend~nt intends to affec as evidence at dle hearin~~ on class certiticalion.

     It1?SYONSE:

                                                       Respccttully submitted,




                                                       Maureen NI. Brady vi0 #~~7800
                                                       C,ucy McShane            Ni0 #57957
                                                       Nicholas .I. Luedecl<e NIO #72907
                                                       I~~1cSH:~~F: & B~tf~~Y, LLC
                                                       16 6 Washin~to~~ Street, Suite 120
                                                       lt~tilsas City, MO E4108
                                                       Telephone: ($ 16) 88&-80 I 0
                                                       Facsimile: (S16) 332-6?9~
                                                       E-mail: mbradv(c ~1lcshanebradyla~v.eom
                                                                 lmcshane~~mcsl~anebradvla~v.com
                                                                 nicl<,c mcshanebradvlaw.coin
                                                       ATTORNT~S FOR PLAI1~1T1FFS

                                              and

                                              Phyllis A. Norman        KS #
                                              Noitni;a~ & C;[znvFs L,a~~ Fir.`
                                              ~>OS 1~~ladison avenue, Ste. 7~p
                                              E~ans~s Citti, MO 6~1 1 1
                                              Telephone: (S 16) 895-8989
                                              F=~csimilc: (~16) 595-8988
                                              Email: Phvllis(a~.nakcla~~v.com

                                                  9


                                          EXHIBIT A
Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 75 of 121




                               A'I"I'<)Illt?Y F012 1'LAII~I'I'IC'F

                               ~~litchcl l I.. E3ur`J~s~ K~ f~
                               E3 t_ izc~isti f .~~~ I~i iz~~, P.C.
                               405 i~~ladi~on r~vcnuc. Stc. ~2Q
                               Kansas Citti. ~~t0 6=~I I 1
                               Telepho~le: (S16)X71- 1700
                               Facsii~~i le: (~16)=471-1701
                               Email: mitchr~i~.bur~essl~wl:c.com
                               ATTORNEY FOR PLAINTIFFS




                            EXHIBIT A
           Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 76 of 121

     CASE HISTORY (ROA)                                                                                Page 1 of 1



      Case          '21CV01716           ' CaptionC C INDIVIDUALLY AND ON BEHALF 4F ALL OTHERS SIMILARLI
      Chapter       60                ,Nature ,OTHER TORT (60)
      Status        PENDING              Judge     RHONDA K MASON
      Division      4

        Search      Case History (ROA)      Plaintiff/Defendant   .Court Events   Other Cases    Documents


        Sort By Ascending Orde '   Sort by Descending Order                Print Friendly ~ E-File On Case



       05/26/2021 ALIAS SUMMONS AND PETITION ISSUED TO ATTORNEY FOR
                  PROCESS SERVER "MED-DATA INCORPORATED" E/S
       05/26/2021 FIOLREMSTAMP OS/26/21, REQUEST AND SERVICE INSTRUCTION                        DOC

       05/18/2021 <******* Bench Notes *********>
                   HEARING CONDUCTED VIA ZOOM. PLAINTIFF APPEARS BY M.
                   BRADY. NO OTHER APPEARANCES. COURT WILL WAIT TO
                   REVIEW MOTION TO KEEP PLAINTIFFS INDENTITY PRIVATE
                   UNTIL DEFENDANTS HAVE BEEN SERVED.(RPTR: CAREY)
                   (JUDGE: MASON)
       OS/l 1/2021 SCHED. MOTION on OS/18/21,11:00am,Div 4
       04/22/2021 FILE STAMP 04/20!21, MOTION AND ORDER FOR APPROVAL                            DOC
                  AND APPOINTMENT OF PRIVATE PROCESS SERVER                                     (8)
       04/22/2021                                                                                DOC
                  FILE STAMP 04/20/21, CERTIFICATE OF SERVICE
                                                                                                ~~)
       04/22/2021                                                                               HOC
                    FILE STAMP 04/20/21, DESIGNATION OF LEAD COUNSEL
                                                                                                (6)
       04/22/2021                                                                               DOC
                    FILE STAMP 04/20/21, ENTRY OF APPEARANCE
                                                                                                ~5)
       04/22/2021                                                                               DOC
                    FILE STAMP 04/20/21, ENTRY OF APPEARANCE
                                                                                                (4)
       04/22/2021                                                                               DOC
                    FILE STAMP 04/20/21, DEMAND FOR JURY TRIAL
                                                                                                (3)
       04/22/2021 FILE STAMP 04/20/21, MOTION TO KEEP THE IDENTITY OF                           DOC
                  PLAINTIFF PRIVATE                                                             (2)
       04/22/2021 FILE STAMP 04/20/21, MOTION TO KEEP THE IDENTITY OF                           DOC
                  PLAINTIFF PRIVATE                                                             (i )
c
       04/22/2021 JUDGE RHONDA K MASON ASSIGNED TO CASE
       04/22/2021 NEW CASE E-FILED; C C INDIVIDUALLY AND ON BEHALF OF
                  ALL OTHERS SIMILARLY SITUATED VS MED-DATA
                  INCORPORATED; FILING FEE $196.50; PAID BY BRADY,
                  MAUREEN M, RECEIPTED AMOUNT $196.50, E-PAYMENT NO:
                  98161385




                                                        .■        .
    https://www;j ococourts.org/securepublic/civroa.aspx                                                7/6/2021
   Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 77 of 121


                                                                                                 21CV01716
                                                                                                 Div4


               IN THE DISRICT COURT OF JOHNSON COUNTY, KANSAS

 C.C., individually and on behalf of all
 others similarly situated,

                Plaintiffs,

        v.                                             Case No:
                                                       Division:
 MED-DATA INCORPORATED                             )
 Serve:                                            )
 Cogency Global, Inc.                              )
 2101 S W 21st Street                              )
 Topeka, KS 66604                                  )

                Defendant.

                        CLASS ACTION PETITION FOR DAMAGES

       COMES NOW ("Plaintiff'), individually and on behalf of all citizens who are similarly

situated for her Class Action Petition for Damages against Defendant Med-Data Incorporated

(hereinafter sometimes referred to as "Defendant Med-Data" and/or "Med-Data"), respectfully

states and alleges as follows:

                                   NATURE OF THE CASE

       1.      This is a class action brought by Plaintiff, individually and on behalf of all citizens

who are similarly situated (i.e., the Class Members), seeking to redress Defendant's willful and

reckless violations of her privacy rights. Plaintiff and the other Class Members are patients of

Med-Data who entrusted their personal health information ("PHI") and personally identifiable

information ("PIP') to Med-Data. Defendant Med-Data, has shared Plaintiffs PHI and PII with

persons who arc not authorized to have said PHI and PIL Defendant betrayed Plaintiffs' trust by

failing to properly safeguard and protect their PHI and PII and publicly disclosing their PHI and

PII without authorization in violation of Kansas common law.




                                                           Clerk of the District Court, Johnson County Kansas
                                                                                        04/20/21 03:56pm MM

                                          EXHIBIT C
   Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 78 of 121




        2.      This action pertains to Defendant's unauthorized disclosure of the Plaintiffs' PHI

and PII that occurred between December of 2018 and September of 2019 (the "Breach")

        3.      Defendant disclosed Plaintiff's and the other Class Members' PHI and PII to

uuautilorizcd persons as a direct and/or proximate result of Defendant's failure to safeguard and

protect their PHI and PII.

        4.      The wrongfully disclosed PHI and PII included, inter alia, Plaintiff's and the other

Class Mcmbcrs' name, Social Security Number, physical address, date of birth, telephone number,

and medical condition and diagnosis.

        5.      Defendant flagrantly disregarded Plaintiff's and the other Class Members' privacy

and property rights by intentionally, willfully and recklessly failing to take the necessary

precautions required to safeguard and protect Plaintiff's and the other Class Members' PHI and

PII from unauthorized disclosure. Plaintiff's and the other Class Members' PHI and PII was

improperly handled, inadequately protected, readily able to be copied by thieves and not kept in

accordance with basic security protocols. Defendant's obtaining of the information and sharing of

same also represent a flagrant disregard of Plaintiff's and the other Class Members' rights, both as

to privacy and property.

       6.      Plaintiff has standing to bring this action because as a direct and/or proximate result

of Defendant's wrongful actions and/or inaction and the resulting Breach, Plaintiff has incurred

(and will continue to incur) damages in the form of, inter czla~a, (i) loss of privacy and/or (ii) the

additional damages set forth in detail below, which are incorporated herein by reference.

       7.      Defendant's wrongful actions and/or inaction and the resulting Breach have also

placed Plaintiff and the other Class Members at an imminent, immediate and continuing increased

risk of identity theft, identity fraud and medical fraud. Indeed, Javelin Strategry &Research



                                                  2        Clerk of the District Court, Johnson County Kansas
                                                                                        04/20/21 03:56pm MM

                                           EXHIBIT C
   Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 79 of 121




("Javelin"), a leading provider of quantitative and qualitative research, released its 2012 Identity

Fraud Report ("the Javelin Report"), quantifying the impact of data breaches. According to the

Javelin Report, individuals whose PHI and PII is subject to a reported data breach—such as the

Data Breach at issue here—are approximately 9.5 times more likely than the general public to

suffer identity fraud and/or identity theft. Moreover, there is a high likelihood that significant

identity fraud and/or identity theft has not yet been discovered or reported, and a high probability

that criminals who may now possess Plaintiff's and the other Class Members' PHI and PII and not

yet used the information will do so at a later date or re-sell it.

        8.      Plaintiff and the Ciass members have also suffered and are entitled to damages

for the lost benefit of their bargain with Defendant Med-Data. Plaintiff and members of the

Class paid Med-Data for its services including them protecting their PHI and PII. The lost

benefit of the bargain is measured by the difference between the value of what Plaintiff and the

members of the Class should have received when they paid for their services, and the value of

what they actually did receive; services without adequate privacy safeguards. Plaintiff and

members of the Class have been harmed in that they (1) paid more for privacy and confidentiality

than they otherwise would have, and (2) paid for privacy protections they did not receive.                In

that respect, Plaintiff and the members of the Class have not received the benefit of the bargain

and have suffered an ascertainable loss.

       9.      Additionally, because of Defendant's conduct, Plaintiff and members of the Class

have been harmed in that Defendant has breached its common law fiduciary duty of

confidentiality owed to Plaintiff and member of the Class.

       10.     Accordingly, Plaintiff and the other Class Members seek redress against

Defendants for Outrageous Conduct, breach of implied contract, invasion of privacy by the public



                                                   3         Clerk of ttie District Court, Johnson County Kansas
                                                                                           04/20/21 03:56pm MM

                                            EXHIBIT C
    Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 80 of 121




disclosure of private facts, common law negligence, negligent training and supervision, and

breach of fiduciary duty of confidentiality.

         11.       Plaintiff, individually and on behalf of the other Class Members, seeks all (i) actual

damages, economic damages, and/or nominal damages, (ii) injunctive relief, and (iii) attorneys'

fees, litigation expenses, and costs.

                                    JURISDICTION AND VENUE

         12.       The Court has jurisdiction over the parties and the subject matter of this action.

Jurisdiction is proper because both Plaintiff and Defendant are citizens of the State of Kansas and

Defendant is a business operating, and licensed under, the laws of the state of Kansas.

         13.       Vemie is proper in Johnson County, Kansas, pursuant to K.S.A. Stat § 60-604

because the acts complained of occurred and Defendant is located in Johnson County, Kansas.

                                                PARTIES

        14.        Plaintiff is an adult residing in Johnson County, Kansas.

        15.        Defendant Med-Data, Incorporated is, upon information and belief, a nationwide

company with offices all through the country. They can be served through their registered agent at

2101 SW 21st St., Topeka, KS 66604

                                       BACKGROUND FACTS

        16.        Certain allegations are made upon information and beliEf.

        17.        Defendant Mcd-Data, incorporated is a health care provider pursuant to state and

federal law, providing health care and medical services to the general public.

        18.        As a part of its business operations, Defendant collects and maintains PHI and PII

of its patients.




                                                     4        Clerk of the District Court, Johnson County Kansas
                                                                                           04/20/21 03:56pm MM

                                              EXHIBIT C
    Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 81 of 121




        19.     Plaintiffs were patients of Business Associates of Defendant and, as a result,

provided their PHI and PII Defendant.

        20.     As such, Plaintiffs entered into an implied contract with Defendant for the adequate

protection of their PHI and PII.

        21.     Defendants are required to maintain the strictest privacy and confidentiality of

Plaintiff and the proposed Class Members' medical records and other PHI and PII.

        22.     Defendant      posts    its   privacy   practices   online,     at    hops:%i~~w•r~~.M:ed-

Da~ta.c~t~~r lc~alr patient-privacy-hi~aa

        23.     On March 3152, 2021 Defendant sent a letter to Plaintiff and members of the

proposed Class to inform them of a data security incident that impacted their PHI.

        24.     According to the letter, "On December 10, 2020, an independent journalist

informed Med-Data that some date related to its business had been uploaded to a public facing

wcbsite..."

        25.     The information that was contained in the files were names, social security

numbers, physical addresses, dates of birth, telephone numbers, and medical conditions and

diagnoses.

        26.     The disclosure of the PHI and PII at issue was a result of the Defendant's inadequate

safety and security protocols governing PHI and PII.

        27.     The wrongfully disclosed PHI and PII included, inter alia, Plaintiffls and the other

 Class Members' name, Social Security Number, physical address, date of birth, telephone

 number, and medical condition and diagnosis.

        28.     Upon information and belief, the Breach affected tens of thousands of Defendant's

patients.



                                                   $        Clerk of the District Court, Johnson County Kansas
                                                                                         04/20/2 L 03:56pm MM
    Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 82 of 121




         29.     As a direct and/or proximate result of Defendant's failure to properly safeguard and

protect the PHI and PII of its patients, Plaintiff's and the other Class Members' PHI and PII was

stolen, compromised and wrongfully disseminated without authorization.

         30.     Defendant had a duty to its patients to protect them from wrongful disclosures.

         31.     As a health care provider, Defendant is required to train and supervise its employees

regarding the policies and procedures as well as the State and Federal laws for safeguarding patient

information.

        32.      The timing of the March 31, 2021 notice letter was beyond the time frame required

by applicable laws.

        33.      Defendant is a covered entity pursuant to the Health Insurance Portability and

Accountability Act ("HIPAA"). See 45 C.F.R. § 160.102. Defendant must therefore comply with

the HIPAA Privacy Rule and Security Rule. See 45 C.F.R. Part 160 and Part 164, Subparts A

through E.

        34.      Defendant is a covered entity pursuant to the Health Information Technology Act

("HITECH")~. See 42 U.S.C. §17921, 45 C.F.R. § 160.103.

        35.      The HIPAA and HITECH rules work in conjunction with the already established

laws of privacy Kansas. HIPAA and HITECH do not recognize an individual right of claim for

violation but provide the guidelines for the standard of procedure dictating how patient medical

information should be kept private.

        36.      HIPAA's Privacy Rulc, otherwise known as "Standards for Privacy of Individually

Identifiable Health Information," establishes national standards for the protection of health

information.


i HIPAA and HITECH work in tandem to provide guidelines and rules for maintaining protected health information.
HITECH references and incorporates HIPAA.

                                                      6          Clerk of the District Court, Johnson County Kansas
                                                                                              04/20/21 03:56pm MM

                                               EXHIBIT C
   Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 83 of 121




        37.    HIPAA's Security Rule, otherwise known as "Security Standards for the Protection

of Electronic Protected Health Information," cstabiishes national security standards for the

protection of health information that is held or transferred in electronic form. See 42 C.F.R. §§

164.302-164.318.

        38.    HIPAA limits the permissible uses of "protected health information" and prohibits

the unauthorized disclosure of "protected health information." 45 C.F.R. ~ 164.502. HIPAA

requires that covered entities implement appropriate administrative, technical, and physical

safeguards for this information and requires that covered entities reasonably safeguard protected

health information from any intentional or unintentional use or disclosure that is in violation of the

standards, implementation specifications or other requirements of this subpart. See 45 C.F.R. §

164.530(c).

       39.     HIPAA requires a covered entity to have and apply appropriate sanctions against

members of its workforce who fail to comply with the privacy policies and procedures of the

covered entity or the requirements of 45 C.F.R. Part 164, Subparts D or E. See 45 C.F.R. §

164.530(e).

       40.     HIPAA requires a covered entity to mitigate, to the extent practicable, any harmful

effect that is known to the covered entity of a use or disclosure of protected health information in

violation of its policies and procedures or the requirements of 45 C.F.R. Part 164, Subpart E by

the covered entity or its business associate. See 45 C.F.R. § 164.530(fl.

       41.     Under HIPAA:

                 Protected health information means individually identifiable health information:

                 (1) Except as provided in paragraph (2) of this definition, that is:

                 (i) Transmitted by electronic media;



                                                 ~         Clerk of the District Court, Johnson Co~mty Kansas
                                                                                        04/20/21 03:56pm MM

                                           EXHIBIT C
   Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 84 of 121




                 (ii) Maintained in electronic media; or

                 (iii) Transmitted or maintained in any other form or medium. ~

        42.    HIPAA and HITECH obligated Defendant to implement technical policies and

procedures for electronic information systems that maintain electronic protected health

information so that such systems were accessible only to those persons or software programs that

had been granted access rights and who have a working need to access and view the information.

See 45 C.F.R. § 164.312(a)(1); see also 42 U.S.C. § 17902.

       43.     HIPAA and HITECH also obligated Defendant to implement policies and

procedures to prevent, detect, contain, and correct security violations, and to protect against uses

or disclosures of electronic protected health information that are reasonably anticipated but not

permitted by the privacy rules. See 45 C.F.R. § ] 64.306(a)(1) and § 164.306(a)(3); see also 42

U.S.C.§17902.

       44.     HIPAA further obligated Defendant to ensure that its workforce complied with

HIPAA security standard rules (see 45 C.F.R. § 164306(a)(4)) to effectively train its workforces

on the policies and procedures with respect to protected health information, as necessary and

appropriate for those individuals to carry out their functions and maintain the security of protected

health information. See 45 C.F.R. § 164.530(b)(1).

       45.     HIPAA also requires the Office of Civil Rights ("OCR"), within the Department of

Health and Human Services ("HHS"), to issue annual guidance documents on the provisions in

the HIPAA Security Rule. See 45 C.F.R. §§ 164.302-164.318. For example, "HHS has developed

guidance and tools to assist HIPAA covered entities in identifying and implementing the most cost

effective and appropriate administrative, physical, and technical safeguards to protect the



Z 45 C.F.R. § 160.103
                                                 $         Clerk ofthe District Court, Johnson Coimty Kansas
                                                                                       04/20/21 03:56pm MM

                                          EXHIBIT C
    Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 85 of 121




confidentiality, integrity, and availability of e-PHI and comply with the risk analysis requirements

of the Security Rule." See US Department of Health &Human Services, Security Rulc Guidance

Material.3 The list of resources includes a link to guidelines set by the National Institute of

Standards and Technology (KIST), which OCR says "represent the industry standard for good

business practices with respect to standards for securing e-PHI." See US Department of Health &

Human Services, Guidance on Risk Analysis.4

         46.      Should a health care provider experience an unauthorized disclosure, it is required

to conduct a Four Factor Risk Assessment (HIPAA Omnibus Rule). This standard requires, "A

covered entity or business associate must now undertake afour-factor risk assessment to determine

whether or not PHI has been compromised and overcome the presumption that the breach must be

reported. The four-factor risk assessment focuses on:

                       (1) the nature and extent of the PHI involved in the incident (e.g., whether the

                       incident involved sensitive information like social security numbers or

                       infectious disease test results);

                       (2) the recipient of the PHI;

                       (3) whether the PHI was actually acquired or viewed; and

                       (4) the extent to which the risk that the PHI was compromised has been

                       mitigated following unauthorized disclosure (e.g., whether it was immediately

                       sequestered and destroyed).i 5




3 http:l/www.hhs.gov/hipaalfor-professionals/security/guidance/index.hhnl
`' hops://www.hhs.gov/hipaa/for-professionals/security/guidance/guidance-risk-analysis/index.html
5 78 Fed. Reg. 5641-46, See also, 45 C.F.R. §164.304

                                                        9          Clerk of the District Court Johnson County Kansas
                                                                                               04/20/21 03:56pm MM

                                                EXHIBIT C
    Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 86 of 121




         47.      The HIPAA Breach Notification Rule, 45 CFR §§ 164.400-414, requires HIPAA

covered entities and their business associates to provide notification following a breach of

unsecured protected health information.

         48.      The HIPAA Contingency Operations Rule, 45 C.F.R. §164.301(a), requires a

healthcare provider to have security measures in place and train its employees and staff so that all

its staff and employees know their rolls in facility security.

         49.      Defendant failed to provide proper notice to Plaintiff of the disclosure.

         50.      Defendant failed to conduct or improperly conducted the four factor risk assessment

following the unauthorized disclosure.

         51.      As a direct and/or proximate result of Defendant's wrongful actions and/or inaction

and the resulting Breach, the criminals) and/or their customers now have Plaintiff's and the other

Class Members' compromised PHI and PII.

         52.      Thcrc is a robust international market for the purloined PHI and PII, specifically

medical information. Defendant's wrongful actions and/or inaction and the resulting Breach have

also placed Plaintiff and the other Class Members at an imminent, immediate and continuing

increased risk of identity theft, identity fraud and medical fraud.

         53.      Identity theft occurs when someone uses an individual's PHI and PII, such as the

person's name, Social Security number, or credit card number, without the individual's

permission, to commit fraud or other crimes. See Federal Trade Commission, Fighting Back

against Identity Theft, http://www.ftc.gov/bcp/edu/microsites/idtheft/consumers/ about-identiry-




6 According to the United States Government Accounting Office (GAO), the terms "identity theft" or "identity fraud"
are broad terms encompassing various types of criminal activities. Identity theft occurs when PII is used to commit
fraud or other crimes. These crimes include, inter alia, credit card fraud, phone or utilities fraud, bank fraud and
government fraud (theft of government services).

                                                        10         Clerk of the District Court, Johnson County Kansas
                                                                                                04/20/21 03:56pm MM

                                                   .■
    Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 87 of 121




thef't.html (last visited Jan. 18, 20l 3). The Federal Trade Commission estimates that the identifies

of as many as nine million Americans are stolen each year. Id.

         54.      The Federal Trade Commission correctly sets forth that "Identity theft is serious.

While some identity theft victims can resolve their problems quickly, others spend hundreds of

dollars and many days repairing damage to their good name and credit record. Some consumers

victimized by identity theft may lose out on job opportunities, or be denied loans for education,

housing or cars because of negative information on their credit reports. In rare cases, they may

even be arrested for crimes they did not commit." Id.

         55.     Identity theft crimes often involve more than just crimes of financial loss, such as

various types of government fraud (such as obtaining a driver's license or official identification

card in the victim's name but with their picture), using a victim's name and Social Security number

to obtain government benefits and/ar filing a fraudulent tax return using a victim's information.

Identity thieves also obtain jobs using stolen Social Security numbers, rent houses and apartments

and/or obtain medical services in a victim's name. Identity thieves also have been known to give

a victim's PHI and PII to police during an arrest, resulting in the issuance of an arrest warrant in

the victim's name and an unwarranted criminal record.

        56.      According to the FTC, "the range ofprivacy-related harms is more expansive than

economic or physical harm or unwarranted intrusions and that any privacy framework should

recognize additional harms that might arise from unanticipated uses of data."~ Furthermore, "there

is significant evidence demonstrating that technological advances and the ability to combine




~ Protecting Coi2sumer Privacy in an Era of                   Rapid   Change    FTC,    Report   March    2012
(http_%iww~~.ftc.~ov!asi2f)1"iO3`1?032Eiprivacvre~or[~~lf).

                                                      11         Clerk of the District Court, Johnson County Kansas
                                                                                              04/20/21 03:56pm MM

                                               EXHIBIT C
    Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 88 of 121




disparate pieces of data can lead to identification of a consumer, computer or device even if the

individual pieces of data do not constitute PII."~

          57.      According to the Javelin Report, in 2011, the mean consumer cost of rectifying

identity fraud was $354 while the mean resolution time of identity fraud was 12 hours. Id. at 6.

In 201 I, the consumer cost for new account fraud and existing non-card fraud increased 33%and

50% respectively. Id. at 9.           Consumers who received a data breach notification had a fraud

incidence rate of 19% in 2011 and, of those experiencing fraud, 43% reported their credit card

numbers were stolen and 22% of the victims reported their debit card numbers were stolen. Icl. at

10. More important, consumers who were notified that their PHI and PII had been breached were

9.5 times more likely to experience identity fraud than consumers who did not receive such a

notification. Id. at 39.

         58.      The unauthorized disclosure of a person's Social Security number can be

particularly damaging since Social Security numbers cannot be easily replaced like a credit card

or debit card. In order to obtain a new Social Security number, a person must show evidence that

someone is using the number fraudulently or is being disadvantaged by the misuse. See Identity

Theft and Your Social Security Number, SSA Publication No. OS-10064, October 2007, ICN

46327 (http://wun~~.ssa.gov/daubs/1OQ64.hti~~1). Thus, a person whose PHI and/or PII has been

stolen cannot obtain a new Social Security number until the damage has already been done.

         59.      Obtaining a new Social Security number also is not an absolute prevention against

identity theft. Government agencies, private businesses and credit reporting companies likely still




~ Protecting Consumer Privacy in an Era ofRapid Change: A Proposed Frarneworkfo~~ Businesses anct Policvmakers,
Preliminary            FTC             Staff'          Report,        35-38     (Dec.       2010),     available     at
I~ttp:!i~~~ww.~ttc.gov%~s!2U l Of l 2r'1 {)1 ~O l privacv~•eport.pdi; Comment of Center for Democracy &Technology, cmt.
#00469, at 3; Comme~at of Statz, Inc., cmt. #00377, at 11-12.


                                                          ]2         Clerk of the District Court, Johnson Cocrnty Kansas
                                                                                                  04/20/21 03:56pm MM

                                                  EXHIBIT C
   Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 89 of 121




have the person's records under the old number, so using a new number will not guarantee a fresh

start. For some victims of identity theft, a new number may achially create new problems; because

prior positive credit information is not associated with the new Social Security number, it is more

difficult to obtain credit due to the absence of a credit history.

        60.     Medical fraud (or medical identity theft) occurs when a person's personal

information is used without authorization to obtain, or receive payment for, medical treatment,

services or goods. See www.fte.~o~;'bc~~/cclu/micrositesiidtheft/consunl~rs;resolvin~7-specific-id-

th~;ft-~roblezns.l~~tml. For example, as of 2010, more than 50 million people in the United States

did not have health insurance according to the U.S. census. This, in turn, has led to a surge in

medical identity theft as a means of fraudulently obtaining medical care. "Victims of medical

identity theft [also] may find that their medical records are inaccurate, which can have a serious

impact on their ability to obtain proper medical care and insurance benefits." Id.

       61.     Defendant flagrantly disregarded and/or violated Plaintiff's and the other Class

Members' privacy and property rights, and harmed them in the process, by not obtaining Plaintiff's

and the other Class Members' prior written consent to disclose their PHI and PII to any other

person—as required by laws, regulations, industry standards and/or internal company standards.

       62.     Defendant flagrantly disregarded and/or violated Plaintiff's and the other Class

Members' privacy and property rights, and harmed them in the process, by failing to safeguard

and protect and, in fact, wrongfully disscminaring Plaintiff's and the other Class Members' PHI

and PII to unauthorized persons.

       63.     Upon information and belief, Defendant flagrantly disregarded and/or violated

Plaintiff's and the other Class Members' privacy and property rights, and harmed them in the




                                                  13        Clerk of the District Court, Johnson County Kansas
                                                                                         04/20/21 03:56pm MM

                                            EXHIBIT C
   Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 90 of 121




process, by failing to keep or maintain an accurate accounting of the PHI and PII wrongfully

disclosed in the Breach.

        64.    Defendant flagrantly disregarded and/or violated Plaintiff's and the other Class

Members' privacy rights, and harmed them in the process, by failing to establish and/or implement

appropriate administrative, technical and/or physical safeguards to ensure the security and

confidentiality of Plaintiff's and the other Class Members' PHI and PII to protect against

anticipated threats to the security or intcgriry of such information. Defendant's unwillingness or

inability to establish and maintain the proper information security procedures and controls is an

abuse of discretion and confirms its intentional and willful failure to observe procedures required

by law, industry standards and/or their own internal policies and procedures.

       65.     The actual harm and adverse effects to Plaintiff and the other Class Members,

including the imminent, immediate and continuing increased risk of harm for identity theft, identity

fraud and/or medical fraud directly and/or proximately caused by Defendant's above wrongful

actions and/or inaction and the resulting Breach requires Plaintiff and the other Class Members to

take affirmative acts to recover their peace of mind, and personal security including, without

limitation, purchasing credit reporting services, purchasing credit monitoring and/or Internet

monitoring services, frequently obtaining, purchasing and reviewing credit reports, bank

statements, and other similar information, instituting and/or removing credit freezes andlor closing

or modifying financial accounts—for which there is a financial and temporal cost. Plaintiff and

the other Class Members have suffered, and will continue to suffer, such damages for the

foreseeable future.

       66.     Victims and potential victims of identity theft, identity fraud and/or medical

fraud—such as Plaintiff and the other Class Members         typically spend hundreds of hours in



                                                14        Clerk of the District Court, Johnson County Kansas
                                                                                       04/20/21 03:56pm MM

                                          EXHIBIT C
    Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 91 of 121




personal time and hundreds of dollars in personal funds to resolve credit and other financial issues

resulting     from   data    breaches.    See     Defend:     Recover      from      Identity      Theft,

http://www.ftc.govlbcp/edulmicrosites/idtheftl/consumers/defend.html;        Fight     Identity    Theft,

ww4v.fightidentit~tlZeft.corl~. According to the Javelin Report, not only is there a substantially

increased risk of identity theft and identity fraud for data breach victims, those who are further

victimized by identity theft or identity fraud will incur an average fraud-related economic loss of

$1,S l 3 and incur an average of $354 ofout-of-pocket expenses attempting to rectify the situation.

Id. at 6.

        67.    Other statistical analyses are in accord. The GAO found that identity thieves use

PHI and PII to open financial accounts and payment card accounts and incur charges in a victim's

name. This type of identity theft is the "most damaging" because it may take some time for the

victim to become aware of the theft, in the meantime causing significant harm to the victim's credit

rating and finances. Moreover, unlike other PHI and PII, Social Security numbers are incredibly

difficult to change and their misuse can continue for years into the future. The GAO states that

victims of identity theft face "substantial costs and inconvenience repairing damage to their credit

records," as well the damage to their "good name."

        68.    Defendant's wrongful actions and/or inaction directly and/or proximately caused

the theft and dissemination into the public domain of Plaintiff's and the other Class Members' PHI

and PII without their knowledge, authorization and/or consent. As a direct and/or proximate result

of Defendant's wrongful actions and/or inaction and the resulting Breach, Plaintiff and the other

Class Members have incurred (and will continue to incur) damages in the form of, inter alia, (i)

loss of privacy, (ii) the imminent, immediate and continuing increased risk of identity theft,

identity fraud and/or medical fraud, (iii) out-of-pocket expenses to purchase credit monitoring,



                                                15        Clerk of the District Court, Johnson Cocmty Kansas
                                                                                       04/20/21 03:S6pm MM

                                          EXHIBIT C
   Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 92 of 121




intcrnet monitoring, identity theft insurance and/or other Breach risk mitigation products, (iv) out-

of-pocket expenses incurred to mitigate the increased risk of identity theft, identity fraud and/or

medical fraud pressed upon them by the Breach, including the costs of placing a credit freeze and

subsequently removing a credit freeze, (v) the value of their time spent mitigating the increased

risk of identity theft, identity fraud and/or medical fraud pressed upon them by the Breach and (vi)

the lost benefit of their bargain when they paid for their privacy to be protected and it was not

                               CLASS ACTION ALLEGATIONS

        69.    Pursuant to KS Stat ~ 60-223, Plaintiff brings this class action as a class action on

behalf of herself and the following citizens who are similarly situated individuals:

        All citizens who were patients of Defendant since August 31, 2015 and whose
        PHI and/or PII was disclosed by Defendant to unauthorized third parties.

        70.    On information and belief, the putative Class is comprised of tens of thousands of

individuals making joinder impracticable. Disposition of this matter as a class action will provide

substantial benefits and efficiencies to the Parties and the Court.

       71.     The rights of Plaintiff and each other Class Member were violated in a virtually

identical manner as a direct and/or proximate result of Defendant's willful, reckless and/or

negligent actions and/or inaction and the resulting Breach.

       72.     Questions of law and fact common to all Class Members exist and predominate

over any questions affecting only individual Class Members including, inter alias


               a)      Whether Defendant willfully, recklessly and/or negligently failed to
                       maintain and/or execute reasonable procedures designed to prevent
                       unauthorized access to Plaintiff's and the other Class Members' PHI
                       and/or PII;

               b)      Whether Defendant was negligent in failing to properly safeguard
                       and protect Plaintiff's and the other Class Members' PHI and/or PII;



                                                 16        Clerk of the District Court, Johnson Cocmty Kansas
                                                                                        04/20/21 03:56pm MM

                                           EXHIBIT C
   Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 93 of 121




               c)      Whether Defendant owed a duty to Plaintiff and the other Class
                       Members to exercise reasonable care in safeguarding and protecting
                       their PHI and/or PII;

               d)      Whether Defendant breached its duty to exercise reasonable care in
                       failing to safeguard and protect Plaintiff's and the other Class
                       Members' PHI and/or PII;

               e)      Whether Defendant was negligent in failing to safeguard and. protect
                       Plaintiff's and the other Class Members' PHI andlor PII;

               ~       Whether, by publicly disclosing Plaintiff's and the other Class
                       Members' PHI and/or PII without authorization, Defendant invaded
                       their privacy; and

               g)      Whether Plaintiff and the other Class Members sustained damages
                       as a result of Defendant's failure to safeguard and protect their PHI
                       and/or PII.

        73.    Plaintiff and her counsel will fairly and adequately represent the interests of the

other Class Members. Plaintiff has no interests antagonistic to, or in conflict with, the other Class

Members' interests. Plaintiff's lawyers are highly experienced in the prosecution of consumer

class action and data breach cases.

       74.     Plaintiff's claims are typical of the other Class Members' claims in that Plaintiff's

claims and the other Class Members' claims all arise from Defendant's failure to properly

safEguard and protect their PHI and PII.

       75.     A class action is superior to all other available methods for fairly and efficiently

adjudicating Plaintiffs and the other Class Members' claims.          Plaintiff and the other Class

Members have been harmed as a result of Defendant's wrongful actions and/or inaction and the

resulting Breach. Litigating this case as a class action will reduce the possibility of repetitious

litigation relating to Defendant's conduct.

       76.     Class certification, therefore, is appropriate pursuant to KS Stat § 60-223(2) because

the above common questions of law or fact predominate over any questions affecting individual Class

                                                 j'7      Clerk of the District Court, Johnson County Kansas
                                                                                       04/20/21 03:56pm MM

                                           ~~:~i~~:~~~~
    Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 94 of 121




Members, and a class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

        77.     Class certification also is appropriate pursuant to KS Stat § 60-223(b)(2) because

Defendant has acted or refused to act on grounds generally applicable to the Class, so that final

injunctive relief or corresponding declaratory relief is appropriate as to the Class as a whole.

        78.     The expense and burden of litigation would substantially impair the ability of Class

Members to pursue individual lawsuits in order to vindicate their rights. Absent a class action,

Defendant will retain the benefits of its wrongdoing despite its serious violations of the law.

                                          COUNTI
                                    OUTRAGEOUS CONDUCT

        79.    Plaintiff and the other Class Members incorporate by reference the allegations of

the foregoing paragraphs as though set forth fully herein.

       S0.     At all times relevant hereto, Defendant owes a duty to Plaintiff and the other Class

Members to keep patient medical information private, and not reveal patient medical information

to third parties without first obtaining the patient's expressed consent.

       81.     Defendant disclosed Plaintiff's and other Class Members' highly sensitive private

medical information to the public either intentionally or with reckless disregard for Plaintiff and

the other Class Members.

       82.     Defendant's conduct was extreme and outrageous and caused Plaintiff and the other

Class Members extreme and severe mental distress.

       83.     As a direct result of Defendant's actions Plaintiffs suffered harms, including,

without limitation, loss of his privacy, emotional distress, lost medical expenses, embarrassment,

humiliation, shame and loss of enjoyment of life.




                                                  j$        Clerk of the District Court, Johnson County Kansas
                                                                                         04/20/21 03:56pm MM

                                           EXHIBIT C
   Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 95 of 121




                                       COUNT II
                             BREACH. OF IMPLIED CONTRACT

        84.     The preceding factual statements and allegations are incorporated herein by

reference.

        85.     Plaintiff and the other Class Members, as part of their agreement with Defendant,

provided Defendant their PHI and PII.

        86.     In providing such PHI and PII, Plaintiff and the other Class Members entered into

an implied contract with Defendant, whereby Defendant became obligated to reasonably safeguard

Plaintiff's and the other Class members' PHI and PII.

        87.    Under the implied contract, Defendant was obligated to not only safeguard the PHI

and PII, but also to provide Plaintiff and Class Members with prompt, adequate notice of any Data

Breach or unauthorized access of said information.

        88.    Defendant breached the implied contract with Plaintiff and the other Class

Members by failing to take reasonable measures to safeguard their PHI and PII.

       89.     As a direct result of Defendant's breach of its duty of confidentiality and privacy

and the disclosure of Plaintiff s and the member of the Class confidential medical information,

Plaintiff and the members of the Class suffered damages, including, without limitation, loss of the

benefit of the bargain, exposure to heightened future risk of identity theft, loss of privacy,

confidentiality, embarrassment, emotional distress, humiliation and loss of enjoyment of life.

       90.     Plaintiff and the other Class Members suffered and will continue to suffer damages

including, but not limited to: (i) the untimely and/or inadequate notification of the Breach; (ii)

improper disclosure of their PHI and PII; (iii) loss of privacy; (iv) out-of-pocket expenses incurred

to mitigate the increased risk of identity theft and/or identity fraud pressed upon them by the

Breach; (v) the value of their time spent mitigating identity theft and/or identity fraud and/or the


                                                 19       Clerk of the District Co~u~t, Tohnson County Kansas
                                                                                        04/20/21 03:56pm MM

                                           ~:~i~~:~r~~
    Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 96 of 121




increased risk of identity theft and/or identity fraud; (vi) the increased risk of identity theft; and,

(vii) emotional distress. At the very least, Plaintiff and Class Members are entitled to nominal

damages.

                                           COUNT III
                                          NEGLIGENCE

        91.     The preceding factual statements and allegations are incorporated herein by

reference.

        92.     Defendant owed, and continues to owe, a duty to Plaintiff and the other Class

Members to safeguard and protect their PHI and PII.

        93.    Defendant breached its duty by failing to exercise reasonable care and failing to

safeguard and protect Plaintiff's and the other Class Members' PHI and PII.

        94.    It was reasonably foreseeable that Defendant's failure to exercise reasonable care

in safeguarding and protecting Plaintiff's and the other Class Members' PHI and PII would result

in an unauthorized third party gaining access to such information for no lawful purpose.

        95.    As a direct result of Defendant's breach of its duty of confidentiality and privacy

and the disclosure of Plaintiffs and the member of the Class confidential medical information,

Plaintiff and the members of the Class suffered damages, including, without limitation, loss of the

benefit of the bargain, exposure to heightened future risk of identity theft, loss of privacy,

confidentiality, embarrassment, emotional distress, humiliation and loss of enjoyment of life.

       96.     Plaintiff's and the other Class members suffered and will continue to suffer

damages including, but not limited to: (i) the untimely and/or inadequate notification of the

Breach; (ii) improper disclosure of their PHI and PII; (iii) loss of privacy; (iv) out-of-pocket

expenses incurred to mitigate the increased risk of identity theft and/or identity fraud pressed upon

them by the Breach; (v) the value of their time spent mitigating identity theft and/or identity fraud

                                                 20        Clerk of the District Court, Johnson County Kansas
                                                                                        04/20/21 03:56pm MM

                                           EXHIBIT C
   Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 97 of 121




and/or the increased risk of identity theft and/or identity fraud; (vi) the increased risk of identity

theft; and, (vii) emotional distress. At the very least, Plaintiff and the other Class members are

entitled to nominal damages.

        97.    Defendant's wrongful actions and/or inaction and the resulting Breach (as

described above) constituted (and continue to constitute) negligence at common law.


                               COUNT IV
      INVASION OF PRIVACY BY PUBLIC DISCLOSURE OF PRIVATE FACTS

        98.    The preceding factual statements and allegations are incorporated herein by

reference.

        99.    Plaintiff's and the other Class Members' PHI and PII was (and continues to bc)

sensitive and personal private information.

        100.   By virtue of Defendant's failure to safeguard and protect Plaintiff's and the other

Class Members' PHI and PII and the resulting Breach, Defendant wrongfully disseminated

Plaintiff's and the other Class Members' PHI and PII to unauthorized persons.

       101.    Dissemination of Plaintiffs and the other Class Members' PHI and PII is not of a

legitimate public concern; publicity of their PHI and PII was, is and will continue to be offensive

to Plaintiff, the other Class Members and all reasonable people. The unlawful disclosure of same

violates public mores.

       102.    As a direct result of Defendant's breach of its duty of confidentiality and privacy

and the disclosure of Plaintiff's and the member of the Class confidential medical information,

Plaintiff and the members of the Class suffered damages, including, without limitation, loss of the

benefit of the bargain, exposure to heightened future risk of identity theft, loss of privacy,

confidentiality, embarrassment, emotional distress, humiliation and loss of enjoyment of life.



                                                 2j        Clerk of the District Court, Johnson County Kansas
                                                                                        04/20/21 03:56pm MM

                                          EXHIBIT C
   Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 98 of 121




        103.   Plaintiff and the other Class members suffered and will continue to suffer damages

including, but not limited to: (i) the untimely and/or inadequate notification of the Breach; (ii)

improper disclosure of their PHI and PII; (iii) loss of privacy; (iv) out-of-pocket expenses incurred

to mitigate the increased risk of identity theft and/or identity fraud pressed upon them by the

Breach; (v) the value of their time spent mitigating identity theft and/or identity fraud and/or the

increased risk of identity theft and/or identity fraud; (vi) the increased risk of identity theft; and,

(vii) emotional distress. At the very least, Plaintiff and the other Class Members are entitled to

nominal damages.

       1.04.   Defendant's wrongful actions and/or inaction and the resulting Breach (as

described above) constituted (and continue to constitute) an invasion of Plaintiffs and the other

Class Members' privacy by publicly and wrongfully disclosing their private facts (i.e., their PHI

and PII) without their authorization or consent.


                                  COUNT V
                BREACH OF FIDUCIARY DUTY OF CONFIDENTIALITY

      105.     The preceding factual statements and allegations are incorporated herein by

reference.

      l 06.    At all times relevant hereto, Defendant owed, and owes, a fiduciary duty to Plaintiff

and the proposed class pursuant to Kansas common law, to keep Plaintiff's medical and other PHI

and PII information confidential.

       107.    The fiduciary duty of privacy imposed by Kansas law is explicated under the

procedures set forth in the Health Insurance Portability and Accountability Act Privacy Rule,

including, without limitation the procedures and definitions of 45 C.F.R. §160.103 and 45 C.F.R.




                                                   22      Clerk of the District Court, Johnson Co~mty Kansas
                                                                                        04/20/21 03:56pm MM

                                           EXHIBIT C
   Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 99 of 121




§ 164.530 which requires a covered entity, health care provider, to apply appropriate

administrative, technical, and physical safeguards to protect the privacy of patient medical records.

        108.    Defendant breached its fiduciary duty to Plaintiff by disclosing Plaintiff and the

other Class Members PHI and PII to unauthorized third parties.

        109.    As a direct result of Defendant's breach of fiduciary duty of confidentiality and the

disclosure of Plaintiff's confidential medical information, Plaintiff and the proposed Class

Members suffered damages.

        110.    As a direct result of Defendant's breach of its duty of confidentiality and privacy

and the disclosure of Plaintiff's and the member of the Class confidential medical information,

Plaintiff and the members of the Class suffered damages, including, without limitation, loss of the

benefit of the bargain, exposure to heightened future risk of identity theft, loss of privacy,

confidentiality, embarrassment, emotional distress, humiliation and loss of enjoyment of life.

        111.    Plaintiff and the other Class Members suffered and will continue to suffer damages

including, but not limited to: (i) the untimely and/or inadequate notification of the Breach; (ii)

improper disclosure of their PHI and PII; (iii) loss of privacy; (iv) out-of-pocket expenses incurred

to mitigate the increased risk of identity theft and/or identity fraud pressed upon them by the

Breach; (v) the value of their time spent mitigating identity theft and/or identity fraud and/or the

increased risk of identity theft and/or identity fraud; (vi) the increased risk of identity theft; and,

(vii) emotional distress. At the very least, Plaintiff and the other Class Members are entitled to

nominal damages


                                   COUNT VI
                       NEGLIGENT TRAINING AND SUPERVISION




                                                  23        Clerk of the District CourT, Johnson County Kansas
                                                                                         04/20/21 03:56pm MM

                                           EXHIBIT C
   Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 100 of 121




        112.    The preceding fachial statements and allegations arc incorporated herein by

reference.

        113.    At all times relevant hereto, Defendant owes a duty to Plaintiff and the Class to hire

competent employees and agents, and to train and supervise them to ensure they recognize the

duties owed to their patients and their parents.

        114.    Defendant breached its duty to Plaintiff and the member of the Class by allowing

its employees and agents to give access to patient medical records to an unauthorized user.

        115.    As a direct result of Defendant's breach of its duty of confidentiality and privacy

and the disclosure of Plaintiff's and the member of the Class confidential medical information,

Plaintiff and the members of the Class suffered damages, including, without limitation, loss of the

benefit of the bargain, exposure to heightened future risk of identity theft, loss of privacy,

confidentiality, embarrassment, emotional distress, humiliation and loss of enjoyment of life.

        116.    Plaintiff and the other Class members suffered and will continue to suffer damages

including, but not limited to: (i) the untimely and/or inadequate notification of the Breach; (ii)

improper disclosure of their PHI and PII; (iii) loss of privacy; (iv) out-of-pocket expenses incurred

to mitigate the increased risk of identity theft and/or identity fraud pressed upon them by the

Breach; (v) the value of their time spent mitigating identity theft and/or identity fraud and/or the

increased risk of identity theft andlor identity fraud; (vi) the increased risk of identity theft; and,

(vii) emotional distress. At the very least, Plaintiff and the other Class Members are entitled to

nominal damages.

       117.    Defendant's wrongful actions and/or inaction and the resulting Breach (as

described above) constituted (and continue to constitute) an invasion of Plaintiff's and the other




                                                   24       Clerk of the District Court, Johnson County Kansas
                                                                                         04/20/21 03:56pm MM

                                           EXHIBIT C
   Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 101 of 121




Class Members' privacy by publicly and wrongfully disclosing their private facts (i.e., their PHI

and PII) without their authorization or consent.




                                         COUNT VII
                                     NEGLIGENCE PER SE

         118.   Plaintiff incorporates by reference and re-alleges all paragraphs previously alleged

herein

         119.   Plaintiff was under the medical care of the Defendant.

         120.   The Defendant is a covered entity for purposes of HIPAA.

         121.   Plaintiff is a member of the class HIPAA and HITECH were created to protect.

         122.   Plaintiff's private health information is the type of information HIPAA and

HITECH were created to protect. HIPAA and HITECH were created to protect against the

wrongful and unauthorized disclosure of an individual's health information.

         123.   The Defendant gave protected medical information to an unauthorized third party

or unauthorized third parties without the written consent or authorization of Plaintiff.

         124.   The Defendant gave protected medical information to unauthorized third parties

without Plaintiff's oral consent or written authorization.

         125.   The information disclosed to an unauthorized third party or unauthorized third

parties included private health information about medical treatment.

         126.   The Defendant's disclosure of the private health information of Plaintiff without

consent or authorization is a violation of HIPAA and HITECH and is negligence per se.

         127.   Alternatively, Defendant violated HIPAA and HITECH in that it did not reasonably

safeguard the private health information of Plaintiff from any intentional or unintentional use or

disclosure that is in violation of the standards, implementation specifications or other requirements


                                                 25          Clerk ofthe District Court, Johnson County Kansas
                                                                                         04/20/21 03:56prr1 MM

                                          EXHIBIT C
   Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 102 of 121




pursuant ro HIPAA and HITECH including, but not limited to, 42 C.F.R. §§ 164.302-164.318, 45

C.F.R. § 164.500, et seq, and 42 U.S.C. ~ 17902, and was therefore negligent per se.

        128.    As a direct result of Defendant's negligence, Plaintiffs suffered damages and

injuries, including, without limitation, loss of the benefit of their bargain, a reduction in value of

their private health information, loss of privacy, loss of medical expenses, loss of trust, loss of

confidentiality, embarrassment, humiliation, emotional distress, and loss of enjoyment of life.

        129.    Plaintiff and the other Class members suffered and will continue to suffer damages

including, but not limited to: (i) the untimely and/or inadequate notification of the Breach; (ii)

improper disclosure of their PHI and PII; (iii) loss of privacy; (iv) out-of-pocket expenses incurred

to mitigate the increased risk of identity theft and/or identity fraud pressed upon them by the

Breach; (v) the value of their time spent mitigating identity theft and/or identity fraud andlor the

increased risk of identity theft and/or identity fraud; (vi) the increased risk of identity theft; and,

(vii) emotional distress. At the very least, Plaintiff and the other Class Members are entitled to

nominal damages.

        130.   As a direct result of Defendant's negligence, Plaintiff have a significantly increased

risk of being future victims of identity theft relative to what would be the case in the absence of

the Defendant's wrongful acts.

        131.   As a direct result of Defendant's negligence, future monitoring, in the form of

identity-theft or related identity protection is necessary in order to properly warn Plaintiffs of,

and/or protect Plaintiffs from, being a victim of identity theft or other identity-related crimes.

        132.   Plaintiff, individually and on behalf of the Class, seek actual damages for all monies

paid to Defendant in violation of the HIPAA and HITECH. In addition, Plaintiff seeks attorneys'

fees.



                                                 26        Clerk of the District Court, Johnson County Kansas
                                                                                        04/20/21 03:56pm MM

                                           EXHIBITC
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 103 of 121




                                  REQUEST FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the other members of the Class

proposed in this Petition, respectfully request that the Court enter judgment in their favor and

against Defendant, as follows:

       A.     Declaring that this action is a proper class action, certifying the Class as requested
              herein, designating Plaintiff as Class Representatives and appointing Plaintiff's
              counsel as Lcad Counsel for the Class;

       B.     Declaring that Defendant's conduct was extreme and outrageous;

       C.     Declaring that Defendant breached its implied contract with Plaintiff and Class
              Members;

       D.     Declaring that Defendant negligently disclosed Plaintiff's and the Class Members
              PHI and PII;

       E.     Declaring that Defendant has invaded Plaintiff's and Class Members' privacy;

       F.     Declaring that Defendant breached its fiduciary duty to Plaintiff and the Class
              Members;

       G.     Declaring that Defendant breached its implied contract with Plaintiff and the Class
              Members;

       H.     Declaring that Defendant was negligent by negligently training and supervising its
              employees and agents;

       I.     Ordering Defendant to pay actual damages to Plaintiff and the Class Members;

       J.     Ordering Defendant to properly disseminate individualized notice of the Breach to
              all Class Members;

       K.     For an Order enjoining Defendant from continuing to engage in the unlawful
              business practices alleged herein;

       L.     Ordering Defendant to pay attorneys' fees and litigation costs to Plaintiff;

      M.      Ordering Defendant to pay both pre- and post judgment interest on any amounts
              awarded; and



                                               2'7       Clerk of the District Court, Johnson County Kansas
                                                                                      04/20/21 03:56pm MM

                                         EXHIBIT C
Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 104 of 121




   N.    Ordering such other and further relief as may be just and proper.


                                       Respectfully submitted,

                                                                    f



                                       Maureen M. Brady        KS #22460
                                       Lucy McShane            KS #22517
                                       MCSHANE & BRADY, LLC
                                       1656 Washington Street, Suite 120
                                       Kansas City, MO 64108
                                       Telephone: (816) 888-8010
                                       Facsimile: (816) 332-6295
                                       E-mail : lnbi•ady(ir~mcsh~~nebradylaw. com
                                               lmcshane(~~mcshanebradylaw.coin
                                       ATTORNEYS FOR PLAINTIFFS

                                       And

                                       Phyllis A. Norman       KS #
                                      NORMAN &GRAVES LAW FIRM
                                      4505 Madison Avenue, Ste. 220
                                      Kansas City, MO 641 11
                                      Telephone: (816) 895-8989
                                      Facsimile: (816) 895-8988
                                      Email: Ph y[lis(~~~n~kclaw.cot~1
                                      ATTORNEY FOR PLAINTIFFS

                                      Mitchell L. Burgess      KS #
                                      BURGESS LAW FIRM, P.C.
                                      4505 Madison Avenue, Ste. 220
                                      Kansas Ciry, MO 64111
                                      Telephone: (8l 6) 47 l -1700
                                      Facsimile: (816) 471-1701
                                      Email: n~itch cr~:bur~essla~~kc.cozn
                                      ATTORNEY FOR PLAINTIFFS




                                         2$        Clerk of the District Court, Johnson CounCy Kansas
                                                                                04/20/21 03:56pm MM

                                   EXHIBIT C
   Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 105 of 121


                                                                                                     21CV01716
                                                                                                     Div4


                  IN THE DISRICT COURT OF JOHNSON COUNTY, KANSAS

 C.C., individually and on behalf of all                 )
 others similarly situated,                              )

                   Plaintiffs,

         v.                                                  Case No:
                                                             Division:
 MED-DATA INCORPORATED
 Serve:
 Cogency Global, Inc.
 2101 S W 21St Street
 Topeka, KS 66604

                   Defendant.

              MOTION TO KEEP THE IDENTITY OF PLAINTIFF PRIVATE

        COMES NOW Plaintiff, by and through counsel, and for her Motion to keEp her identity

private throughout the course of this litigation. In support of her Motion, Plaintiff states as follows:

        1.        Plaintiff is a private citizen who was a patient at Defendant's medical center.

        2.        Defendant was under a duty pursuant to state and federal law to keep Plaintiff's

medical records, including her identity, confidential and protect against the publication of her

private information, including her identity.

        3.        On or about March 31, 2020 Defendant violated its duty and released Plaintiff's

medical information to the public.

        4.        As a result of Defendant's actions, Plaintiff has filed the instant litigation.

        5.        Defendant's actions have already caused Plaintiff permanent and irreparable harm

to her privacy.

       6.         Ongoing and further harm would be done to Plaintiff if she were forced to reveal

her identity in the course of this litigation which would trigger further association to cases pending

throughout the State of Kansas.


                                                     j         Clerk of the District Court, Johnson Co~mty Kansas
                                                                                            04/20/21 03:56pm MM
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 106 of 121




        7.      No prejudice will befall Defendant to maintain Plaintiff's privacy throughout this

litigation as Defendant has a continuing duty to maintain Plaintiff's privacy which is not alleviated

by the filing of this suit.

        WHEREFORE, Plaintiff respectfully requests this Court to order that Plaintiff's identity

remain private throughout this litigation and for such further orders as the Court deems necessary

under the circumstances.

                                              Respectfully submitted,

                                                                            s




                                              Maureen M. Brady         KS #22460
                                              Lucy McShane             KS #22517
                                              MCSHANE & BRADY, LLC
                                              1656 Washington Street, Suite 120
                                              Kansas City, MO 64108
                                              Telephone: (8l6) 888-8010
                                              Facsimile: (816) 332-6295
                                              E-mail: n~~braciv(~'nlc.sha~iel,r<~~la~~~.cc~3~n
                                                     imcsl~anc~a%mctihlnel~rarl~rlaG~; c~~n
                                              ATTORNEYS FOR PLAINTIFFS

                                              And

                                              Phyllis A. Norman        KS #
                                              NORMAN &GRAVES LAW FIRM
                                             4505 Madison Avenue, Ste. 220
                                             Kansas City, MO 64111
                                             Telephone: (816) 895-8989
                                             Facsimile: (816) 895-8988
                                             Email: Phti~llisa~.u~kclativ.cain
                                             ATTORNEY FOR PLAINTIFFS

                                             Mitchell L. Burgess       KS #
                                             BURGESS LAW FIRM, P.C.
                                             4505 Madison Avenue, Stc. 220
                                             Kansas City, MO 64111
                                             Telephone: (816) 471-1700
                                             Facsimile: (816) 471-1701


                                                 2         Clerk of Phe District Court, Johnson County Kansas
                                                                                        04/20/21 03:56pm MM
                                                       1
Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 107 of 121




                               Email: ri~itchi~z;bur~;e~slawkc.con~
                               ATTORNEY FOR PLAINTIFFS




                                           Clerk of the District Court, Johnson County Kansas
                                                                        04/20/21 03:56pm MM
                                       1
   Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 108 of 121


                                                                                               21CV01716
                                                                                               Div4


               IN THE DISRICT COURT OF JOHNSON COUNTY, KANSAS

 C.C., individually and on behalf of all
 others similarly situated,

                Plaintiffs,

        v.                                             Case No:
                                                       Division:
 MED-DATA INCORPORATED
 Serve:
 Cogency Global, Inc.
 2101 SW 21~t Street
 Topeka, KS 66604

                Defendant.

                                 DEMAND FOR JURY TRIAL

               COMES NOW Plaintiff, on behalf of herself and the other Class Members,

respectfully demands a trial by jury on all of her claims and causes of action so triable.




                                              Respectfully submitted,




                                              Maureen M. Brady       KS #22460
                                              Lucy McShane           KS #22517
                                              MCSHANE & BRADY, LLC
                                              1656 Washington Street, Suite 120
                                              Kansas City, MO 64108
                                              Telephone: (816) 888-8010
                                              Facsimile: (816) 332-6295
                                              E-mail• mbrad~~c~mcsl~anebradyla«r.con~
                                                     ln~csh~lnet«?meshancbradyla~r.com
                                              ATTORNEYS FOR PLAINTIFFS

                                              And

                                              Phyllis A. Norman      KS #
                                                          Clerk of the District Court Johnson County Kansas
                                                                                      04/20/21 03:56pm MM

                                           EXHIBIT E
Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 109 of 121




                               NORMAN &GRAVES LAW FIRM
                               4505 Madison Avenue, Stc. 220
                               Kansas Ciry, MO 64111
                               Telephone: (816) 895-8989
                               Facsimile: (816) 895-8988
                               Email: Pf~rylii~ici~-t~~kclaw.coln
                               ATTORNEY FOR PLAINTIFFS

                               Mitchell L. Burgess    KS #
                               BURGESS LAW FIRM, P.C.
                               4505 Madison Avenue, Ste. 220
                               Kansas Ciry, MO 64111
                               Telephone: (816) 471-1700
                               Facsimile: (816) 471-1701
                               Email: much("~~Ub«r~essla~rkc.com
                               ATTORNEY FOR PLAINTIFFS




                                          Clerk of the District Court, Johnson County Kansas
                                                                       04/20/21 03:56pm MM

                            EXHIBIT E
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 110 of 121


                                                                                                   21CV01716
                                                                                                   Div4


              IN THE DISRICT COURT OF JOHNSON COUNTY, KANSAS

 C.C., individually and on behalf of all
 others similarly situated,

                Plaintiffs,

        v.                                             Casc No:
                                                       Division:
 MED-DATA INCORPORATED                            )
 Serve:                                           )
 Cogency Global, Inc.                             )
 2101 SW 21st Street                              )
 Topeka, KS 66604                                 )

                Defendant.

                                 ENTRY OF APPEARANCE

       COMES NOW Maureen M. Brady of the law firm of McShane &Brady, LLC, and hereby

enters her appearance as counsel on behalf of Plaintiff C.C. in the above-referenced matter.

                                                      Respectfully submitted,


                                                            ~                          1/




                                                      Maureen M. Brady           KS# 22460
                                                      Lucy McShane               KS# 22517
                                                      MCSHANE BL BRADY, LLC
                                                      1656 Washington Street, Suite 120
                                                      Kansas City, MO 64108
                                                      Phone: (816) 888-8010
                                                      Fax: (816) 332-6295
                                                      E-mail: n~br-ac~~~~i~nicsllatae~br~~c~~'1a~~v.cnt~~
                                                             Imcslraz~c(~i?.sncsh<rnebrac~ ~l~~ti~~.com
                                                      ATTORNEYS FOR PLAINTIFF




                                                           Clerk of the District Court, Johnson County Kansas
                                                                                        04/20/21 03:56pm MM

                                         EXHIBIT F
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 111 of 121


                                                                                               21CV01716
                                                                                               Div4


              IN THE DISRICT COURT OF JOHNSON COUNTY, KANSAS

 C.C., individually and on behalf of all
 others similarly situated,

                Plaintiffs,

        v.                                            Case No:
                                                      Division:
 MED-DATA INCORPORATED
 Serve:
 Cogency Global, Inc.
 2101 SW 21~t Street
 Topeka, KS 66604

               Defendant.

                                 ENTRY OF APPEARANCE

       COMES NOW Lucy McShane of the law firm of McShane &Brady, LLC, and hereby

enters her appearance as counsel on behalf of Plaintiff C.C. in the above-referenced matter.



                                                    Respectfully submitted,




                                                    Maureen M. Brady          KS# 22460
                                                    Lucy McShane              KS# 22517
                                                    MCSHANE & BRADY, LLC
                                                    1656 Washington Street, Suite 120
                                                    Kansas City, MO 64108
                                                    Phone: (816) 888-8010
                                                    Fax: (816) 332-6295
                                                    E-mail: mt~r~ci~(urt~csha~~~E~rWi~~~la~v.ct~m
                                                           lmcsh~~~r~~.~tx~nc;~han~:~rac~~l~~i~«~.com
                                                    ATTORNEYS FOR PLAINTIFF




                                                         Clerk of the District Court, Johnson Cocmty Kansas
                                                                                      04/20/21 03:56pm MM

                                         EXHIBIT G
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 112 of 121


                                                                                              21CV01716
                                                                                              Div4


             IN THE DISRICT COURT OF JOHNSON COUNTY, KANSAS

 C.C., individually and on behalf of all
 others similarly situated,

               Plaintiffs,

       v.                                         Case No:
                                                  Division:
 MED-DATA INCORPORATED
 Serve:
 Cogency Global, Inc.
 2101 SW 21~t Street
 Topeka, KS 66604

               Defendant.

                             DESIGNATION OF LEAD COUNSEL

      COMES NOW Plaintiff C.C. hereby designates Lucy McShane of the law firm of

McShane &Brady, LLC, as lead counsel in the above-referenced matter.



                                                Respectfully submitted,

                                                 ~~`.'~`~'Z
                                                           -.-~


                                                Maureen M. Brady            KS# 22460
                                                Lucy McShane                KS# 22517
                                                MCSHANE & BRADY, LLC
                                                1656 Washington Street, Suite 120
                                                Kansas City, MO 64108
                                                Phone: (816) 888-8010
                                                Fax: (816) 332-6295
                                                E-mail• inbradvi~ ,zncsl~~tne~z-aclvlati~.con1
                                                       l~nc~harlct~r`.gr~cslza~lel~l~ad~ar~ti-.c:t~~n
                                                ATTORNEYS FOR PLAINTIFF




                                                     Clerk of the District Court, Johnson County Kansas
                                                                                  04/20/21 03:56pm MM

                                       EXHIBIT H
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 113 of 121


                                                                                              21CV01716
                                                                                              Div4


              IN THE DISRICT COURT OF JOHNSON COUNTY, KANSAS

 C.C., individually and on behalf of all
 others similarly situated,

               Plaintiffs,

        v.                                           Case No:
                                                     Division:
 MED-DATA INCORPORATED
 Serve:
 Cogency Global, Inc.
 2101 SW 21s` Street
 Topeka, KS 66604

               Defendant.

                                 CERTIFICATE OF SERVICE

       COMES NOW Plaintiff, by and through counsel, and hereby certifies that copies in paper

and electronic format of Plazntiff's Opening Interrogatories to Defendant and Plaintiff's First

Requests for Production of Docz~ments to Defendant were served along with the Petition for

Damages in the service packet.

                                           Respectfully submitted,

                                                 1                   ►, !.r




                                           Maureen M. Brady         KS #22460
                                           Lucy McShane             KS #22517
                                           MCSHANE c~ BRADY, LLC
                                           1656 Washington Street, Suite 120
                                           Kansas City, MO 641.08
                                           Telephone: (816) 888-8010
                                           Facsimile: (816) 332-6295
                                           E-mail: n~brad~fn.nlcshat7ebradyla~~r.coln
                                                  lincshanc~rr~mcshancbradvlaw.com
                                           ATTORNEYS FOR PLAINTIFFS

                                           And



                                                        Clerk of the District Court, Johnson County Kansas
                                                                                     04/20/21 03:56pm MM
Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 114 of 121




                               Phyllis A. Norman      KS #
                               NORMAN 8i GRAVES LAW FIRM
                               4505 Madison Avenue, Ste. 220
                               Kansas City, MO 64111
                               Telephone: (8l6) 895-8989
                               Facsimile: (816) 895-8988
                               Email: P1~vltista~n~;kclaw.cam
                               ATTORNEY FOR PLAINTIFFS

                               Mitchell L. Burgess    KS #
                               BURGESS LAW FIRM, P.C.
                               4505 Madison Avenue, Ste. 220
                               Kansas City, MO 64111
                               Telephone: (816) 471-1700
                               Facsimile: (816) 471-7701
                               Email: mitch~Ubur~esslawkc.com
                               ATTORNEY FOR PLAINTIFFS




                                 2        Clerk of the District Court, Johnson County Kansas
                                                                       04/20/21 03:S6pm MM

                             EXHIBIT
   Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 115 of 121


                                                                                                  21CV01716
                                                                                                  Div4


               IN THE DISRICT COURT OF JOHNSON COUNTY, KANSAS

 C.C., individually and on behalf of all
 others similarly situated,

                Plaintiffs,

         v.                                              Case No:
                                                         Division:
 MED-DATA INCORPORATED                               )
 Serve:                                              )
 Cogency Global, Inc.                                )
 2101 S W 21st Street                                )
 Topeka, KS 66604                                    )

                Defendant.

                        MOT10N AND ORDER FOR
          APPROVAL AND APPOINTMENT OF PRIVATE PROCESS SERVER

        COMES NOW Plaintiff, by and through its attorney of record, and for its Motion for

Approval/Appoint of Private Process Server, and requests that D&B Legal Services, Inc.: Legal

Names (s): who arc qualified persons to serve process, are not parties and are not less than eighteen

(18) years of age, as private process servers in the above cause to serve process in this case.

Jamie Andrews PPS21-0022            Norman Diggs PPS21-0125                Wendy Hilgenberg PPS21-0050
Sallie Bailey PPS21-0023            Edwina Ditmore PPS21-0126              Brent Kirkhart PPS21-0051
Brian Bankowski PPS21-0099          William Ferrell PP521-0034             Janice Kirkhart PPS21-0052
Dustin Becraft PPS21-0024           Robert Finley PPS21-0035               Tyler Kirkhart PPS21-0053
Carrington Bell PPS21-0025          Ramona Foster PPS21-0132               Raymond Land PPS21-0162
Miranda Bergner PPS21-0101         lames Frago PPS21-0036                  Bert Lott PPS21-0054
Steven BergnerPPS21-0026           John Frago PPS21-0037                   Frank Lundien PPS21-0168
Thomas Bogue PP521-0027             David Garza PPS21-0134                 Chad Maier PPS21-0170
Mathew Bohrer PPS21-0103            Bradley Gordon PPS21-0038              Kenneth Marshall PPS21-0171
Arthur Boyer PPS21-0028            Thomas Gorgen PPS21-0039                Deborah Martin PPS21-0055
Scott Brady PPS21-0029             Mason Gray PPS21-0140                   Michael Martin PPS21-0056
Donald Branda PPS21-0104           Charles Gunning PPS21-0040              Timothy McCleary PPS21-0057
Jeff Brown PPS21-0030              Michael Hancock PPS21-0041              Michael Meador PPS21-0058
Randy Burrow PP521-0107            James Hannah PPS21-0042                 Maria Meier PPS21-0059
Gary Burt PPS21-0031               Rufus Harmon PPS21-0043                 Heather Merfen PPS21-0060
Glen Cobb PPS21-0114               Stephen Heitz PPS21-0044                Thomas Melte PPS21-0061
Norman Collins PP521-0115          lames Hise PP521-0045                   Jill Miller PPS21-0178
Michael Conklin PP521-0120         William Hockersmith PPS21-0046          Michael Miller PPS21-0062
Lisa Corbett PPS21-0122            Mike Johnson PPS21-0047                 Matthew Millhollin PPS21-0063
David Dice PPS21-OQ32              Tawanda Johnson PPS21-0048              Jason Moody PPS21-0064
Maureen Dice PPS21-0033            Patrick Jones PPS21-0049                Jeremy Nicholas PPS21-0065


                                                 1          Clerk of the District Colu-t, Johnson County Kansas
                                                                                          04/20/21 03:S6pm MM

                                           EXHIBIT J
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 116 of 121




Michael Noble PPS21-0066     Edna Russell PPS21-0078               Randy Stone PPS21-0219
Greg Noll PPS21-0067         Juan Santos PPS21-0207                Sonja Stone PP521-0218
Robert Peters PPS21-0193     Brian Scheer PPS21-0208               Lucas Traugott PPS21-0223
Carrie Pfeifer PPS21-0068    Brenda Schiwitz PPS21-0079            Ryan Weekley PPS21-0084
Craig Poese PPS21-0069       Mark Schneider PPS21-0209             Misty Wege PPS21-0230
Dee Powell PPS21-0070        Joe Sherrod PPS21-0212                Andrew Wheeler PPS21-0085
Samantha Powell PPS21-0071   Michael Siegel PPS21-0213             Pamela Wheetley PPS21-0086
William Powell PPS21-0072    Robert Simpson PPS21-0214             Andrew Wickliffe PPS21-0087
Kim Presler PPS21-0073       Laura Skinner PPS21-0080              Gregory Willing PPS21-0088
Marcus Presler PPS21-0074    Thomas Skinner PPS21-0081             Conni Wilson PPS21-0089
Mark Rauss PPS21-0075        Richard Skyles PPS21-0082             Stan Yoder PPS21-0233
Jason Rodgers PPS21-0076     Anthony Spada PPS21-0083              Jacqueline Young PPS21-0090
Richard Roth PPS21-0077      John Stotler PPS21-0220               Greg Zotta PPS21-0091




                                       Respectfully submitted,




                                       Maureen M. Brady         KS #22460
                                       Lucy McShane             KS #22517
                                       MCSHANE c~ BRADY, LLC
                                       1656 Washington Street, Suite 120
                                       Kansas City, MO 64108
                                       Telephone: (816) 888-8010
                                       Facsimile: (8l6) 332-6295
                                       E-mail: ~r~~~rac~~Eimcsh~inebr~d~-1a~,~~.co~~
                                              Ilnctihai~erci,;n~cs~~_~r~~hrad~u~.cc~~Y~
                                       ATTORNEYS FOR PLAINTIFFS


                                       And


                                       Phyllis A. Norman        KS #
                                       NORMAN &GRAVES LAW FIRM
                                       4505 Madison Avenue, Ste. 220
                                       Kansas City, MO 64111
                                       Telephone: (816) 895-8989
                                       Facsimile: (816) 895-8988
                                       Email: Pl~yllis~u.ngkclativ.com
                                       ATTORNEY FOR PLAINTIFFS




                                          2         Clerk of the District Court, Johnson County Kansas
                                                                                 04/20/21 03:56pm MM

                                   EXHIBIT J
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 117 of 121




                                               Mitchell L. Burgess    KS #
                                               BURGESS LAW FIRM, P.C.
                                               4505 Madison Avcnuc, Ste. 220
                                               Kansas Ciry, MO 64111
                                               Telephone: (816) 471-1700
                                               Facsimile: (816) 471-1701
                                               Email: mitch~~bur~csslawkc com
                                               ATTORNEY FOR PLAINTIFFS




                                               t' 1   '


        It is hereby ordered that the Plaintiff's Motion for Approval and Appointment of private

process server is sustained, and the above-named individual is hereby approved and appointed to

serve process in the above-captioned matter.

IT IS HEREBY ORDERED.



                                                       /s/ MELISSA MERCER
DATE:                                                  Dated: 04/22/21
                                                      Judge of the District Court




                                                          Clerk of the District Court; Johnson County Kansas
                                                                                       04/20/21 03:56pm MM

                                         EXHIBIT J
  Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 118 of 121


                                                                                              21CV01716
                                                                                              Div4

               IN THE DISRICT COURT OF JOHNSON COUNTY, KANSAS

 C.C., individually and on behalf of all
 others similarly situated,

                Plaintiffs,

        v.                                            Case No: 21CV01716
                                                      Division: 4
 MED-DATA INCORPORATED

                Dcfendaut.


                     REQUEST AND SERVICE INSTRUCTION FORM

       To: Clerk of the District Court

     The Clerk of the Court will issue an Alias Summons in the above-entitled action for
MED-DATA INCORPORATED for a response time of 30 days from the date of the summons.

Whose Address for service is:

       Cogency Global, Inc.
       2101 SW 21st Street
       Topeka, KS 66604

Service is request as indicated:

Service by an authorized Process Server.

                                             Respectfully submitted,
                                                                       s
                                                  ~                        >




                                             Maureen M. Brady       KS #22460
                                             Lucy McShane           KS #22517
                                             MCSHANE & BRADY, LLC
                                             1656 Washington Street, Suite 120
                                             Kansas City, MO 64108
                                             Telephone: (816) 888-8010
                                             Facsimile: (816) 332-6295
                                             E-mail• mbrady(~n~~cshanebrad~~lai~%.cU~n
                                                    lnzcsh~ne~`c~mcshanebradvlaw.com
                                             ATTORNEYS FOR PLAINTIFFS


                                                        Clerk of the Dislriet Court, Johnson County Kansas
                                                                                      05/26/21 01:57pm ML

                                           EXHIBIT K
Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 119 of 121




                               And

                               Phyllis A. Norman      KS #
                               NORMAN SC GRAVES LAW FIRM
                               4505 Madison Avenue, Ste. 220
                               Kansas City, MO 64111
                               Telephone: (816) 895-8989
                               Facsimile: (816) 895-8988
                               Email: P11y1Lis(c~n~kcla~v.cc~in
                               ATTORNEY FOR PLAINTIFFS

                               Mitchell. L. Burgess   KS #
                               BURGESS LAW FIRM, P.C.
                               4505 Madison Avenue, Ste. 220
                               Kansas City, MO 64111
                               Telephone: (816) 471-1700
                               Facsimile: (8l6) 471-1701
                               Email: mitch(a?biir~essl~wkc.cam
                               ATTORNEY FOR PLAINTIFFS




                                          Clerk of the District Court, Johnson CounCy Kansas
                                                                        05/26/21 01:57pm ML

                            EXHIBIT K
              Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 120 of 121




                                  IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF KANSAS
                                          KANSAS CITY DIVISION

         C.C., individually and on behalf of all others
         Similarly situated,                                             Cause No.:

                 Plaintiffs,                                             DECLARATION OF THOMAS J.
                                                                         BIRCHFIELD IN SUPPORT OF
         v.                                                              DEFENDANT'S NOTICE OF
                                                                         REMOVAL
         MED-DATA INCORPORATED,

                 Defendant.


                                DECLARATION OF THOMAS J. BIRCHFIELD

                 I, THOMAS J. BIRCHFIELD, declare:

                 1.       I am the Vice President and General Counsel for Med-Data, Inc. ("MedData"). I

        am over the age of eighteen and am competent to testify to the below. I make this declaration based

        on my personal knowledge and on records maintained by MedData.

                 2.       The data security incident that forms the basis of Plaintiff's Petition affected

        approximately 135,000 individuals across the country.

                 3.       Out of the 135,000 members of the putative class, approximately 28,841 are State

        of Kansas residents.

                 I declare under penalty of perjury under the laws of the State of Kansas and the

        Commonwealth of Kentucky that the foregoing is true and correct.

                 Dated:          July 6, 2021 at Louisville, Kentucky.

                                                                       -~
                                                                        f,           ~ ,,         r,,
                                                                                    ~~
                                                                   l                ~       . .

                                                                                t
                                                                                V




                                                              Thomas J. Birchfield


                                                          1
102073155.v1
                                                    ~~:~i~~.~~~~
               Case 2:21-cv-02301-DDC-GEB Document 1 Filed 07/08/21 Page 121 of 121




                                           CERTIFICATE OF SERVICE

                  The undersigned hereby certifies that on this 8th day of July, a true and correct copy of the

         above and foregoing Notice was served electronically to:

         Attorneys for Plaintiff
         McShane &Brady, LLC
         Maureen M. Brady
         Lucy McShane
         1656 Washington Street, Suite 120
         Kansas City, MO 64108
         E-mail:       mbrad ~~mcshanebr~~dvlaw.com
                       ]mcsh~ne ~r;mcshanebradylaw.com

        Attorneys for Plaintiff
        Norman &Graves Law Firm
        Phyllis A. Norman
        4505 Madison Ave. Ste. 220
        Kansas City, Missouri 64111
        Email:        phyllis(~i~~gkclaw.com

        Attorneys for Plaintiff
        Burgess Law Firm, P.C.
        Mitchell L. Burgess
        4505 Madison Ave. Ste. 220
        Kansas City, Missouri 64111
        Email:        nlitch cubur~esslawkc.com


                                                                       /s/ Theodore A. Kardis




                                                           2
102073155.v1
                                                    EXHIBIT L
